Exhibit 10.27 (a)

Faegre Baker Daniels Draft (2-8-12)

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

GREEN PLAINS HOLDINGS II LLC,

as Borrower,

VARIOUS LENDERS,

and

COBANK, ACB,

as Administrative Agent, Syndication Agent,

and Lead Arranger

Closing Date: February 9, 2012

 

LOGO [g301790g30i17.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

        Section 1.1

  Definitions      1   

        Section 1.2

  Rules of Construction      20   

ARTICLE II CREDIT FACILITIES

     21   

        Section 2.1

  Commitments as to Facilities      21   

        Section 2.2

  Procedures for Revolving Term Advances      22   

        Section 2.3

  Converting Base Rate Loans to LIBOR Loans; Procedures      23   

        Section 2.4

  Procedures at End of an Interest Period      23   

        Section 2.5

  Setting and Notice of LIBO Rate      24   

        Section 2.6

  Commitment to Issue Letters of Credit      24   

        Section 2.7

  Interest Rates Applicable to a Facility      28   

        Section 2.8

  Interest on Loans      29   

        Section 2.9

  Obligation to Repay Advances; Representations      30   

        Section 2.10

  Notes; Payment Dates; Mandatory Prepayments      30   

        Section 2.11

  Computation of Interest and Fees      33   

        Section 2.12

  Fees      33   

        Section 2.13

  Use of Proceeds      33   

        Section 2.14

  Voluntary Reductions or Termination of the Commitments; Prepayments      34   

        Section 2.15

  Payments      34   

        Section 2.16

  Increased Costs; Funding Exceptions      36   

        Section 2.17

  Taxes      38   

        Section 2.18

  Illegality      40   

        Section 2.19

  Loan Losses      40   

        Section 2.20

  Right of Lenders to Fund through Other Offices      41   

        Section 2.21

  Discretion of Lenders as to Manner of Loan      41   

        Section 2.22

  Conclusiveness of Statements; Survival of Provisions      41   

        Section 2.23

  Defaulting Lenders      41   

        Section 2.24

  Replacement of Certain Lenders      45   

ARTICLE III CONDITIONS TO CREDIT EXTENSIONS

     46   

        Section 3.1

  Conditions Precedent to the Initial Credit Extension      46   

        Section 3.2

  Conditions Precedent to All Credit Extensions      48   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     48   

        Section 4.1

  Legal Existence and Power; Name; Chief Executive Office      48   

        Section 4.2

  Authorization for Borrowings and Letters of Credit; No Conflict as to Law or
Agreements      49   

        Section 4.3

  Legal Agreements      49   

        Section 4.4

  Ownership of Borrower      49   

        Section 4.5

  Financial Condition      49   

        Section 4.6

  Adverse Change      50   

        Section 4.7

  Litigation      50   

        Section 4.8

  Regulation U      50   

 



--------------------------------------------------------------------------------

        Section 4.9

  Taxes      50   

        Section 4.10

  Titles and Liens      51   

        Section 4.11

  Plans      51   

        Section 4.12

  Environmental Compliance      52   

        Section 4.13

  Submissions to Lender Parties      52   

        Section 4.14

  Financial Solvency      52   

        Section 4.15

  Information Regarding Existing Properties, Existing Mortgages, Owned and
Leased Real Estate and Warehouses      53   

        Section 4.16

  Intellectual Property Rights      53   

        Section 4.17

  Conflicts of Interest      54   

        Section 4.18

  Licenses; Compliance with Laws, Other Agreements, etc      54   

        Section 4.19

  Laws Limiting Incurrence of Debt      54   

        Section 4.20

  Account Relationships      55   

        Section 4.21

  Investment Company Act      55   

ARTICLE V AFFIRMATIVE COVENANTS

     55   

        Section 5.1

  Reporting Requirements      55   

        Section 5.2

  Books and Records; Inspection and Examination      57   

        Section 5.3

  Compliance with Laws      58   

        Section 5.4

  Payment of Taxes and Other Claims      58   

        Section 5.5

  Maintenance of Properties      58   

        Section 5.6

  Insurance      59   

        Section 5.7

  Preservation of Legal Existence      59   

        Section 5.8

  Creation of Subsidiaries      59   

        Section 5.9

  Risk Management Policies; Ethanol Marketing      59   

        Section 5.10

  Minimum Debt Service Coverage Ratio      59   

        Section 5.11

  Minimum Net Worth      60   

        Section 5.12

  Minimum Working Capital      60   

        Section 5.13

  CoBank Capital Plan      60   

        Section 5.14

  Delivery of Post-Closing Items      60   

ARTICLE VI NEGATIVE COVENANTS

     61   

        Section 6.1

  Liens      61   

        Section 6.2

  Debt      63   

        Section 6.3

  Guaranties      63   

        Section 6.4

  Investments      64   

        Section 6.5

  Restricted Payments      64   

        Section 6.6

  Restrictions on Sale and Issuance of Subsidiary Stock      64   

        Section 6.7

  Transactions With Affiliates      65   

        Section 6.8

  Consolidation and Merger; Asset Acquisitions; Sale or Transfer of Assets;
Suspension of Business Operations      65   

        Section 6.9

  Permitted Acquisitions      66   

        Section 6.10

  Sale and Leaseback      66   

        Section 6.11

  Restrictions on Nature of Business      67   

        Section 6.12

  Accounting      67   

        Section 6.13

  Capital Expenditures      67   

        Section 6.14

  Hazardous Substances      67   

 

-ii-



--------------------------------------------------------------------------------

 

        Section 6.15

  Subordinated Debt      67   

        Section 6.16

  Tax Consolidation      68   

        Section 6.17

  Negative Pledges, Restrictive Agreements, etc      68   

        Section 6.18

  Inconsistent Agreements      68   

        Section 6.19

  Leases      68   

        Section 6.20

  Deposit, Securities and Brokerage Accounts      68   

ARTICLE VII EVENTS OF DEFAULT; RIGHTS AND REMEDIES

     69   

        Section 7.1

  Events of Default      69   

        Section 7.2

  Rights and Remedies      71   

        Section 7.3

  Right of Setoff      73   

        Section 7.4

  Crediting of Payments and Proceeds      73   

ARTICLE VIII AGREEMENT AMONG LENDERS AND ADMINISTRATIVE AGENT

     74   

        Section 8.1

  Authorization; Powers; Administrative Agent for Collateral Purposes      74   

        Section 8.2

  Application of Proceeds      74   

        Section 8.3

  Exculpation      75   

        Section 8.4

  Use of the Term “Administrative Agent”      75   

        Section 8.5

  Reimbursement for Costs and Expenses      75   

        Section 8.6

  Payments Received Directly by Lenders      76   

        Section 8.7

  Administrative Agent and Affiliates      76   

        Section 8.8

  Credit Investigation      76   

        Section 8.9

  Defaults      77   

        Section 8.10

  Obligations Several      77   

        Section 8.11

  Resignation and Assignment of Administrative Agent      77   

        Section 8.12

  Lead Arranger and Syndication Agent      78   

        Section 8.13

  Borrower not a Beneficiary or Party      78   

ARTICLE IX MISCELLANEOUS

     78   

        Section 9.1

  No Waiver; Cumulative Remedies      78   

        Section 9.2

  Amendments, Requested Waivers, Etc      78   

        Section 9.3

  Successors and Assigns; Register      79   

        Section 9.4

  Sharing of Payments by Lenders      84   

        Section 9.5

  Notices; Distribution of Information Via Electronic Means      84   

        Section 9.6

  Expenses; Indemnity; Damage Waiver      85   

        Section 9.7

  Replacement of Non-Consenting Lenders      87   

        Section 9.8

  Disclosure of Information      88   

        Section 9.9

  Governing Law; Jurisdiction; Waiver of Jury Trial      89   

        Section 9.10

  Integration; Inconsistency      89   

        Section 9.11

  Agreement Effectiveness; Counterparts      90   

        Section 9.12

  No Advisory or Fiduciary Responsibility      90   

        Section 9.13

  Judicial Interpretation      90   

        Section 9.14

  Binding Effect; No Assignment by Borrower      90   

        Section 9.15

  Severability of Provisions      90   

        Section 9.16

  Headings      90   

        Section 9.17

  Customer Identification – USA Patriot Act Notice      91   

 

-iii-



--------------------------------------------------------------------------------

        Section 9.18

  Borrower’s Acknowledgement and Agreement Regarding Participations      91   

        Section 9.19

  Farm Credit Lender Equities      91   

        Section 9.20

  Patronage Distributions      91   

        Section 9.21

  Amendment and Restatement      92   

        Section 9.22

  Waiver of Farm Credit Rights      92   

EXHIBITS AND SCHEDULES

 

Exhibit A

   Revolving Term Note

Exhibit B

   Term A Note

Exhibit C

   Term B Note

Exhibit D

   Aggregate Commitment Amounts

Exhibit E

   Revolving Term Facility Borrowing Request

Exhibit F

   Notice of Conversion to LIBO Rate

Exhibit G

   Notice of Rollover of LIBO Rate

Exhibit H

   Certificate of Officer as to Financial Statements

Exhibit I

   Assignment and Assumption

Exhibit J

   Farm Credit Participants

Schedule 4.1

   Doing Business Names; Business Locations

Schedule 4.4

   Organization Chart

Schedule 4.7

   Litigation

Schedule 4.11

   ERISA Plans

Schedule 4.12

   Environmental Compliance

Schedule 4.15

   Existing Properties and Mortgages; Leased Properties and Warehouse Locations

Schedule 4.16

   Intellectual Property

Schedule 4.18

   Licenses, Compliance with Laws, Other Agreements

Schedule 4.20

   Account Relationships

Schedule 6.1

   Outstanding Liens

Schedule 6.2

   Outstanding Debt

Schedule 6.3

   Outstanding Guaranties

Schedule 6.4

   Additional Investments

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement is entered into as of February 9,
2012, by and among GREEN PLAINS HOLDINGS II LLC, a Delaware limited liability
company (the “Borrower”), the several banks and other financial institutions
from time to time party hereto as lenders (the “Lenders”) and COBANK, ACB, a
federally chartered banking organization (“CoBank”), in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

Recitals

The Borrower, the Lenders and the Administrative Agent are parties to an Amended
and Restated Loan and Security Agreement dated as of December 14, 2005, as
amended by a First Amendment dated as of February 28, 2006, a Second Amendment
dated as of March 31, 2006, a Third Amendment dated as of September 22, 2006, a
Fourth Amendment dated as of October 31, 2006, a Fifth Amendment dated as of
February 22, 2007, a Sixth Amendment dated as of May 25, 2007, a Seventh
Amendment dated as of August 31, 2007, an Eighth Amendment dated as of
November 30, 2007, a Ninth Amendment dated as of October 31, 2008, a Tenth
Amendment dated as of December 22, 2008, an Eleventh Amendment dated as of
March 4, 2009, a Forbearance Agreement and Twelfth Amendment to Amended and
Restated Loan and Security Agreement dated as of July 31, 2009, as amended from
time to time (the “Forbearance Agreement”), an Amendment to Amended and Restated
Loan and Security Agreement and Forbearance Agreement dated as of September 30,
2009, which acted as a thirteenth amendment to such Amended and Restated Loan
and Security Agreement, a Fourteenth Amendment to Amended and Restated Loan and
Security Agreement and Second Amendment to Forbearance Agreement dated as of
November 30, 2009, a Fifteenth Amendment to Amended and Restated Loan and
Security Agreement and Third Amendment to Forbearance Agreement dated as of
June 30, 2010, and a Sixteenth Amendment to Amended and Restated Loan and
Security Agreement and Fourth Amendment to Forbearance Agreement dated as of
October 22, 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Prior Loan Agreement”).

The Borrower, the Lenders and the Administrative Agent have agreed to amend and
modify the Prior Loan Agreement by execution and delivery of this Agreement,
which will supersede and replace the Prior Loan Agreement in its entirety.

ACCORDINGLY, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:



--------------------------------------------------------------------------------

“Additional Capital Expenditures” means all Capital Expenditures made by the
Borrower solely and exclusively with Proceeds of Support Contributions or
Support Term Loans received by the Borrower during the Covenant Computation
Period during which such Additional Capital Expenditures were funded.

“Administrative Agent” has the meaning specified in the preamble.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a loan of funds by a Lender to the Borrower under a Facility.

“Affiliate” means, with respect to a Person, (a) any officer of such Person or
member of the Governing Board of such Person, (b) any Person who, individually
or with his immediate family owns or holds more than 10% of the voting interest
in the subject Person, and (c) any Person controlled by, controlling or under
common control with such Person, including (but not limited to) any Subsidiary
of such Person. For purposes of this definition, “control,” when used with
respect to a Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that for purposes of
this Agreement, neither the Administrative Agent nor any other Lender Party
shall be deemed to be an Affiliate of the Borrower. Unless otherwise specified,
“Affiliate” means an Affiliate of the Borrower.

“Aggregate Revolving Term Commitment Amount” is the amount specified in Exhibit
D hereto for the applicable period, constituting the sum of the Revolving Term
Commitments of the Revolving Term Lenders, subject to adjustment in accordance
with Section 2.14.

“Aggregate Term A Commitment Amount” is the amount specified in Exhibit D
hereto, constituting the sum of the Term Commitments of the Term Lenders,
reduced by the amount of each principal payment applied to the Term A Facility.

“Aggregate Term B Commitment Amount” is the amount specified in Exhibit D
hereto, constituting the sum of the Term B Commitments of the Term B Lenders,
reduced by the amount of each principal payment applied to the Term B Facility.

“Agreement” means this Amended and Restated Credit Agreement and all exhibits,
schedules, amendments, restatements and supplements hereto and modifications
hereof.

“Assignment and Assumption” has the meaning specified in Section 9.3(b)(iv).

“Base Rate” means a rate per annum obtained by adding (a) three and one-half
percent (3.50%) to (b) the higher of (i) the CoBank Base Rate and (ii) the
Federal Funds Rate plus one-half of one percent (.50%). Any change in the Base
Rate shall take effect at the opening of business on the day such change occurs.

 

-2-



--------------------------------------------------------------------------------

“Borrower” has the meaning specified in the preamble.

“Borrowing” means a borrowing by the Borrower under a Facility, consisting of
the aggregate of all Advances made by the Lenders to the Borrower.

“Business Day” means any day other than a Saturday or Sunday on which national
banks are required to be open for business in Denver, Colorado, and, in
addition, if such day relates to a LIBOR Loan or fixing of a LIBO Rate, a day on
which dealings in U.S. dollar deposits are carried on in the London interbank
Eurodollar market.

“Capital Expenditures” means, with respect to any Person, the cost of any real
property, plant and equipment, and any other fixed asset or improvement, or
replacement, substitution or addition thereto which is required by GAAP to be
included in or reflected as property, plant and equipment or similar fixed
assets on the balance sheet of such Person, having useful life of more than one
(1) year, or any other payment which is otherwise required to be capitalized;
provided, however, that Capital Expenditures shall not include expenditures made
in connection with the replacement, substitution or restoration of assets to the
extent financed (a) from insurance proceeds (or other similar recoveries) paid
on account of the loss of or damage to the assets being replaced or restored or
(b) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced.

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property of such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

“Capital Lease Payments” means, with respect to any Person for the applicable
Covenant Computation Period, the total expenditures by such Person in respect of
Capital Leases during such period, as determined in accordance with GAAP.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, membership interests or other equivalents (however
designated) of such Person’s capital stock or equity, whether now outstanding or
issued after the date hereof, including all common stock, preferred stock,
partnership interests and limited liability company member interests.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Letter of Credit Issuer, as
collateral for Letter of Credit Exposure or obligations of Lenders to fund
participations in respect of Letter of Credit Exposure, cash or deposit account
balances or, if the Administrative Agent and the Letter of Credit Issuer shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Letter of Credit Issuer. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty;

 

-3-



--------------------------------------------------------------------------------

(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, guidelines or directives, rules, guidelines or directives
thereunder or issued in connection therewith are deemed to have gone into effect
and adopted after the date of this Agreement, and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States of America or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means any event, circumstance or occurrence that results in
(a) GPRE failing to own, directly or indirectly, more than fifty percent
(50%) of the issued and outstanding voting Capital Stock of the Borrower or
(b) a change in the composition of the Governing Board of GPRE such that
continuing directors cease to constitute more than 50% of GPRE’s Governing
Board. As used in this definition, “continuing directors” means, as of any date,
(i) those Directors of GPRE who assumed office prior to such date, and
(ii) those Directors of GPRE who assumed office after such date and whose
appointment or nomination for election by GPRE’s shareholders was approved by a
vote of GPRE’s nominating committee.

“Closing Date” means the date of this Agreement.

“CoBank” has the meaning specified in the preamble.

“CoBank Base Rate” means the “CoBank Base Rate” announced by the Administrative
Agent from time to time, which is a base rate that the Administrative Agent from
time to time establishes and which serves as the basis upon which effective
rates of interest are calculated for those loans which make reference thereto.
The CoBank Base Rate is not necessarily the lowest rate offered by the
Administrative Agent. With respect to Base Rate Loans, each change in the rate
of interest hereunder shall become effective on the date each CoBank Base Rate
change is announced by the Administrative Agent.

“CoBank Equities” has the meaning specified in Section 5.13.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all real and personal property in which the Administrative
Agent, on behalf of the Lenders, has been granted a Lien pursuant to any
Security Document, together with all substitutions and replacements for, and
products and proceeds of, any of the foregoing.

“Commitment” means, with respect to any Lender, such Lender’s Term A Commitment,
Term B Commitment or Revolving Term Commitment, as the context requires.

 

-4-



--------------------------------------------------------------------------------

“Commitment Amount” means the Aggregate Term A Commitment Amount, the Aggregate
Term B Commitment Amount or the Aggregate Revolving Term Commitment Amount, as
the context requires.

“Communications” has the meaning specified in Section 9.5(a).

“Consolidated Group” means the GPRE and its Consolidated Subsidiaries,
including, but not limited to, the Borrower.

“Consolidated Subsidiary” means at any time, any Subsidiary, the accounts of
which are or should, in accordance with GAAP, be consolidated with those of GPRE
in its consolidated financial statements at such time.

“Covenant Compliance Date” means the last day of each calendar month of the
Borrower.

“Covenant Computation Period” means the 12 consecutive calendar months
immediately preceding and ending on a Covenant Compliance Date.

“Credit Exposure” means, with respect to any Facility and any Lender at any
time, such Lender’s Revolving Term Exposure, Term A Exposure or Term B Exposure,
or the aggregate of all of the foregoing, as the case may be.

“Credit Extension” means the making of any Advance or issuance of a Letter of
Credit, or the conversion to, or continuation of, any LIBOR Loan.

“Current Maturities of Long-Term Debt” means, with respect to a Covenant
Compliance Date, all scheduled principal payments of the Borrower’s Long-Term
Debt that become due and payable during the next succeeding twelve consecutive
calendar months or that are due on demand.

“Debt” means, with respect to any Person, without duplication: (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business; (d) all obligations of such Person as lessee under Capital
Leases which have been or should be recorded as liabilities on a balance sheet
of such Person in accordance with GAAP; (e) all indebtedness secured by a Lien
on any asset of such Person, whether or not such indebtedness has been assumed
by such Person; (f) all indebtedness and other obligations of others guaranteed
by such Person; (g) all net obligations of such Person under currency, commodity
or interest rate swap program or any similar agreement, arrangement or
undertaking relating to fluctuations in commodity prices, currency values or
interest rates, including but not limited to Hedging Obligations; (h) all
obligations, contingent or otherwise, with respect to the face amount of letters
of credit (whether or not drawn) and bankers’ acceptances issued for the account
of such Person; (i) all Redeemable Capital Stock of such Person; (j) all
obligations of such Person arising under Synthetic Leases; and (k) all
obligations of such Person to advance funds to, or purchase assets, property or
services from, any other Person in order to maintain the financial

 

-5-



--------------------------------------------------------------------------------

condition of such Person. For all purposes of this Agreement, the Debt of any
Person shall include the Debt of any partnership or joint venture in which such
Person is a general partner or a joint venturer; provided, that only the portion
(if any) of any such Debt with recourse to such Person shall be included
hereunder as Debt of such Person.

“Debt Service Coverage Ratio” means, with respect to the applicable Covenant
Computation Period, the ratio of (a) (i) the Borrower’s Net Income plus Tax
Expense, depreciation and amortization, plus (ii) the net proceeds of all
Support Contributions and Support Term Loans actually received by the Borrower
during the period commencing on the first day of such Covenant Computation
Period and ending on the earlier of (1) the date the Compliance Certificate is
delivered to the Administrative Agent pursuant to Section 5.1 hereof or
(2) thirty days after such Covenant Computation Period, minus (iii) the amount
of all Additional Capital Expenditures incurred by the Borrower during such
Covenant Computation Period; to (b) the aggregate amount of all Current
Maturities of Long-Term Debt.

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

“Default Rate” has the meaning specified in Section 2.8(d).

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that: (a) has failed to (i) make an Advance or fund its participation in any
Revolving Term Advance or any Letter of Credit within two (2) Business Days of
the date by which it was required to do so hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender Party any
other amount required to be paid by it hereunder within one Business Day of the
date by which it was required to do so hereunder (including in respect of its
participations in Letters of Credit), (b) has notified the Administrative Agent,
the Borrower or any other Lender Party that such Lender does not intend to
comply with its funding obligations under this Agreement, or has made a public
statement to that effect (unless such writing or public statement related to
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has become insolvent or has become the subject
of a bankruptcy, insolvency or similar proceeding, or has had a receiver,
conservator, trustee, custodian or similar official appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or has a direct or indirect
GPRE company that has become insolvent or has become the subject of a
bankruptcy, insolvency or similar proceeding, or

 

6



--------------------------------------------------------------------------------

has had a receiver, conservator, trustee, custodian or similar official
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect GPRE company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.23(f)) upon delivery of written notice of such determination to the
Borrower and each Lender Party.

“Director” means, with respect to any Person, (a) if such Person is a
corporation, a member of the board of directors of such Person, (b) if such
Person is a limited liability company, a governor, manager or managing member of
such Person and (c) if such Person is a partnership, a general partner of such
Person.

“Disclosed Information” has the meaning specified in Section 9.8.

“EBITDA” means, with respect to any Person for the applicable Covenant
Computation Period, such Person’s Net Income, plus, without duplication and only
to the extent deducted in determining such Net Income: (a) Interest Expense;
(b) Tax Expense; (c) depreciation, depletion, and amortization of tangible and
intangible assets and other non-cash charges; and (d) such non-recurring charges
that are reasonably acceptable to the Administrative Agent, less, without
duplication and to the extent included in Net Income, extraordinary and
non-operating income and the non-cash portion of dividends and patronage
payments received by such Person, calculated in accordance with GAAP.

“Environmental Laws” has the meaning specified in Section 4.12.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the Department of Labor regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is, along with the Borrower, a member of a controlled group of corporations or a
controlled group of trades or businesses, as described in Sections 414(b) and
414(c), respectively, of the Code.

“Eurocurrency Liabilities” has the meaning specified in the definition of LIBO
Base Rate.

“Event of Default” has the meaning specified in Section 7.1.

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by, or on account of, any obligation of the Borrower
hereunder: (a) taxes imposed on, or measured by, its overall net income (however

 

-7-



--------------------------------------------------------------------------------

denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located; (b) any backup withholding tax required by the Code to be withheld from
amounts payable to any Lender Party that has failed to comply with
Section 2.17(e); (c) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower is located; and (d) in the case of a Foreign Lender, any withholding
tax (including withholding taxes imposed under FATCA) that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.17(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a).

“Existing Mortgage” means each Mortgage on an Existing Property, as set forth
and described in Schedule 4.15.

“Existing Property” means each parcel of real property and all related
improvements and fixed assets as set forth and described in Schedule 4.15.

“Existing Revolving Advances” is defined in Section 2.1(a)(i).

“Existing Term A Advances” is defined in Section 2.1(b)(i).

“Existing Term B Advances” is defined in Section 2.1(c)(i).

“Facility” means the Revolving Term Facility, the Term A Facility or the Term B
Facility, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any revenue ruling, revenue
procedure, notice or similar guidance issued by the U.S. Internal Revenue
Service thereunder as a precondition to relief or exemption from Taxes under
such provisions).

“Farm Credit Lender” means CoBank and each other Lender or Participant hereunder
that is organized and existing pursuant to the provisions of the Farm Credit Act
of 1971 and under the regulation of the Farm Credit Administration.

“Farm Credit Lender Equities” has the meaning set forth in Section 9.19.

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor
publication, “H.15(519)”) on the preceding Business Day opposite the caption
“Federal Funds (Effective)”; or, if for any relevant day such rate is not so
published on any such preceding Business Day, the rate for such day will be the
arithmetic mean as determined by the Administrative Agent of the rates for the
last transaction in overnight federal funds

 

-8-



--------------------------------------------------------------------------------

arranged prior to 9:00 a.m. (New York City time) on that day by each of the
three leading brokers of federal funds transactions in New York City, as
selected by the Administrative Agent in its discretion.

“Fee Letter” means each separate agreement entered into from time to time by and
between the Borrower and the Administrative Agent setting forth certain fees to
be paid by the Borrower to the Administrative Agent for the Administrative
Agent’s own account or for the account of the Lenders, as more fully set forth
therein, each as amended, restated, supplemented or otherwise modified from time
to time.

“Financial Covenants” means the covenants contained in Sections 5.10, 5.11, 5.12
and 6.13.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.

“Free Cash Flow” means, with respect to any Person for the applicable period of
determination, an amount equal to such Person’s Net Income plus Tax Expense,
depreciation and amortization, minus the aggregate amount of all payments of
principal made on outstanding Debt of the Borrower, minus the applicable Step-Up
Amount, minus forty percent (40%) of the Borrower’s pre-tax Net Income, minus
the amount of Capital Expenditures permitted under Section 6.13.

“Free Cash Flow Payment” has the meaning set forth in Section 2.10(c)(ii).

“Funded Debt” of any Person means all Debt of such Person, including but not
limited to all Subordinated Debt of such Person, other than any such Debt
described in clauses (g) and (k) of the definition of “Debt” herein (including
guaranties of any such items of Debt).

“GAAP” means generally accepted accounting principles as in effect on the
Closing Date and applied on a basis consistent with the accounting practices
applied in the financial statements of the Borrower referred to in Section 4.5,
except for any change in accounting practices to the extent that, due to a
promulgation of the Financial Accounting Standards Board changing or
implementing any new accounting standard, the Borrower either (a) is required to
implement such change, or (b) for future periods will be required to and for the
current period may in accordance with generally accepted accounting principles
implement such change, for its financial statements to be in conformity with
generally accepted accounting principles (any such change is hereinafter
referred to as a “Required GAAP Change”), provided that (i) the Borrower shall
fully disclose in such financial statements any such Required GAAP Change and
the effects of the Required GAAP Change on the Borrower’s income, retained
earnings or other accounts, as applicable, and (ii) the Financial Covenants
shall be adjusted as necessary to reflect the effects of such Required GAAP
Change, provided that if the Required Lenders and the Borrower cannot agree on
such adjustments, the Financial Covenants will be calculated without giving
effect to the Required GAAP Change.

 

-9-



--------------------------------------------------------------------------------

“Governing Board” means, with respect to any corporation, limited liability
company or similar Person, the board of directors, board of governors or other
body or entity that sets overall institutional direction for such Person.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“GPRE” means Green Plains Renewable Energy, Inc., an Iowa corporation.

“Hazardous Substance” means any asbestos, urea-formaldehyde, polychlorinated
biphenyls, nuclear fuel or material, chemical waste, radioactive material,
explosives, known carcinogens, petroleum products and by-products and other
dangerous, toxic or hazardous pollutants, contaminants, chemicals, materials or
substances listed or identified in, or regulated by, any Environmental Laws.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 9.6(b).

“Initial Farm Credit Participants” has the meaning specified in Section 9.18.

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.

“Interest Expense” means, with respect to any Person during any period, the
total gross interest expense on all Debt of such Person during such period
including, but not limited to and without duplication: (a) accrued interest
(whether or not paid) on all Debt; (b) the amortization of Debt discounts;
(c) the amortization of all fees payable in connection with the incurrence of
Debt to the extent included in interest expense; (d) that portion of any Capital
Lease Payment that would constitute imputed interest as determined in accordance
with GAAP; and (e) all fees and charges with respect to letters of credit issued
for the account of such Person.

“Interest Payment Date” means: (a) with respect to each LIBOR Loan, the last day
of the Interest Period applicable thereto (and, if such Interest Period is
longer than three months, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period); (b) with respect to each Base Rate Loan, the 20th day of each
calendar month; (c) with respect to each MetLife Fixed Rate Loan, the 1st day of
each calendar month; and (d) with respect to each Loan, the Maturity Date with
respect thereto.

 

-10-



--------------------------------------------------------------------------------

“Interest Period” means, relative to any LIBOR Loan, the period beginning on
(and including) the date on which such LIBOR Loan is made, or continued as, or
converted into, a LIBOR Loan pursuant to Sections 2.2, 2.3 or 2.4 and shall end
on (but exclude) the day that numerically corresponds to such date that is one,
two, three or six months thereafter with respect to Interest Periods outstanding
under the Revolving Term Facility or the Term A Facility; provided, however, if
any of the foregoing months has no numerically corresponding day, such period
shall end on the last Business Day of such month, as the Borrower may select in
its relevant notice pursuant to Sections 2.2, 2.3 or 2.4; provided, further,
that:

(a) no more than five (5) different Interest Periods may be outstanding at any
one time with respect to each of the Revolving Term Facility and the Term A
Facility;

(b) if an Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a month, in which
case such Interest Period shall end on the next preceding Business Day);

(c) no Interest Period may end later than the Maturity Date for the applicable
Facility; and

(d) in no event shall the Borrower select Interest Periods with respect to Loans
under a Facility that, in the aggregate, would require payment of funding losses
under Section 2.19 in order to make payments of regularly scheduled installments
of principal thereunder or reduction of the related Commitment Amount.

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Borrower of, or of a beneficial interest in, any Securities of any other
Person, (b) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by the Borrower from any Person other than the Borrower,
of any equity Securities of the Borrower, (c) any direct or indirect loan,
advance (other than advances to employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contribution by the Borrower to any other Person, including
all Debt and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business, or (d) any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement or other similar agreement or
arrangement. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment (other than adjustments for the repayment of, or the
refund of capital with respect to, the original or any additional principal
amount of any such Investment).

“Knowledge” means the actual knowledge of any officer or Director of the
Borrower.

 

-11-



--------------------------------------------------------------------------------

“Lease” means, with respect to any Person, any leasing or similar arrangement
for the lease or use of any real or personal property of such Person, including,
without limitation, any Operating Lease or Capital Lease.

“Lender Parties” means, collectively, the Administrative Agent, the Letter of
Credit Issuer and the Lenders.

“Lenders” has the meaning specified in the preamble.

“Letter of Credit” has the meaning specified in Section 2.6.

“Letter of Credit Documents” means such applications, reimbursement agreements
and other documents as the Letter of Credit Issuer may require as a condition to
issuance of a Letter of Credit.

“Letter of Credit Exposure” means the sum of (a) the aggregate remaining
available amount of all issued and outstanding Letters of Credit and (b) amounts
drawn under Letters of Credit for which the Letter of Credit Issuer has not been
reimbursed with proceeds of a Borrowing or otherwise.

“Letter of Credit Fee” has the meaning specified in Section 2.6(b).

“Letter of Credit Issuer” means CoBank (or, as applicable, one of its
Affiliates), in its separate capacity as issuer of Letters of Credit for the
account of the Borrower pursuant to Section 2.6.

“Letter of Credit Sublimit” means $3,000,000.

“LIBO Base Rate” means, with respect to an Interest Period, the rate obtained by
dividing (a) either (i) the rate per annum determined by the Administrative
Agent as of approximately 11:00 a.m. London time on the date two (2) Business
Days before the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars offered
on the London interbank dollar market for a period corresponding to the term of
such Interest Period and in an amount comparable to the aggregate amount of the
relevant Loan (as displayed in the Bloomberg Financial Markets system or any
successor thereto or any other service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates), or (ii) if such
rate cannot be determined, the rate per annum equal to the rate determined by
the Administrative Agent in accordance with Section 2.5 to be a rate at which
U.S. dollar deposits are offered to major banks in the London interbank
Eurodollar market for funds to be made available on the first day of such
Interest Period and maturing at the end of such Interest Period, in each case
rounded upwards, if necessary, to the nearest 1/100 of 1%, by (b) a percentage
equal to 1.00 minus the applicable percentage (expressed as a decimal)
prescribed by the Board of Governors of the Federal Reserve System (or any
successor thereto) for determining the maximum reserve requirements applicable
to Eurodollar fundings (currently referred to as “Eurocurrency Liabilities” in
Regulation D) or any other maximum reserve requirements applicable to a member
bank of the Federal Reserve System with respect to such Eurodollar fundings.

 

-12-



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to an Interest Period, the rate obtained by
adding (a) four and one-half percent (4.50%) to (b) the applicable LIBO Base
Rate.

“LIBOR Advance” means any Advance which bears interest at a rate determined by
reference to a LIBO Rate.

“LIBOR Loan” means any Loan that bears interest at a rate determined by
reference to a LIBO Rate, including LIBOR Advances.

“License” has the meaning specified in Section 4.18.

“Licensed Intellectual Property” has the meaning specified in Section 4.16(b).

“Lien” means any mortgage, deed of trust, lien, pledge, security interest or
other charge or encumbrance, of any kind whatsoever, including but not limited
to the interest of the lessor or titleholder under any Capital Lease, title
retention contract or similar agreement.

“Loan” means a designated portion of outstanding principal indebtedness under
one or more Facilities which bears interest at a rate determined by reference to
a particular LIBO Rate or the Base Rate, as the case may be.

“Loan Documents” means, collectively, this Agreement, the Notes, each Letter of
Credit Document, the Security Documents, the Support and Subordination Agreement
and each Fee Letter, together with every other agreement, promissory note,
document, contract and instrument executed in connection with any of the
foregoing, each as amended, restated, supplemented or otherwise modified from
time to time.

“Long-Term Debt” means Funded Debt of any Person having an original maturity
greater than one year or renewable at the option of such Person for a period
greater than one year from the date of original incurrence or issuance thereof.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

(a) the business, financial condition, operations or prospects of the Borrower
taken as a whole;

(b) the ability of the Borrower to perform its obligations under any Loan
Document to which it is a party;

(c) the validity, enforceability or collectibility of any Loan Document; or

(d) the status, existence, perfection, priority or enforceability of any Lien
granted pursuant to any Security Document.

“Maturity Date” means: (a) with respect to the Revolving Term Facility,
October 1, 2018; (b) with respect to the Term A Facility, July 1, 2016; and
(c) with respect to the Term B Facility, July 1, 2016.

 

-13-



--------------------------------------------------------------------------------

“MetLife” means MLIC Asset Holdings LLC and its designated affiliates.

“MetLife Fixed Rate” means, as applicable, the following fixed rates: (a) with
respect to MetLife’s allocated portion of the first Advance under the Term B
Facility, 7.855% per annum; (b) with respect to MetLife’s allocated portion of
the second Advance under the Term B Facility, 8.37% per annum; and (c) with
respect to MetLife’s allocated portion of the third Advance under the Term B
Facility 8.94% per annum.

“MetLife Fixed Rate Loan” shall mean any Loan that bears interest at the MetLife
Fixed Rate.

“MetLife Make-Whole Agreement” shall mean the Amended and Restated MetLife
Make-Whole Agreement between the Borrower and MetLife dated as of December 14,
2005.

“Mortgage” means each mortgage or deed of trust, as the case may be, pursuant to
which the Borrower grants the Administrative Agent, for the benefit of the
Lender Parties, a Lien on the Existing Properties to secure payment of the
Obligations and all amendments and supplements thereto and modifications
thereof.

“Multi-employer Plan” means a multi-employer plan (as defined in
section 4001(a)(3) of ERISA) to which the Borrower or any ERISA Affiliate
contributes or is obligated to contribute.

“Net Income” means, with respect to any Person for the applicable Covenant
Computation Period or for other purposes in this Agreement, such Person’s
after-tax net income as determined in accordance with GAAP.

“Net Proceeds” means, with respect to any transaction, the gross proceeds from
such transaction, less reasonable brokerage, legal, accounting and other fees
and expenses, to the extent actually paid or payable in connection with such
gross proceeds.

“Net Worth” means, with respect to any Person as of the applicable Covenant
Compliance Date, the difference (positive only) between: (a) the total assets of
such Person, calculated in accordance with GAAP after deducting adequate
reserves in such case where, in accordance with GAAP, a reserve is proper; and
(b) the total liabilities of such Person.

“Non-Consenting Lender” has the meaning specified in Section 9.7.

“Non-Defaulting Lender” means a Revolving Term Lender or a Term Lender, as the
context requires, that is not a Defaulting Lender.

“Note” means a Revolving Term Note, a Term A Note or a Term B Note.

“Notice” has the meaning specified in Section 9.5(b).

“Obligations” means each and every debt, liability and other obligation of every
type and description arising under or in connection with any of the Loan
Documents which the Borrower may now or at any time hereafter owe to any Lender
Party, whether

 

-14-



--------------------------------------------------------------------------------

such debt, liability or obligation now exists or is hereafter created or
incurred, whether it is direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, or sole, joint,
several or joint and several, and including specifically, but not limited to,
the Letter of Credit Exposure and all indebtedness, liabilities and obligations
of the Borrower arising under a Facility.

“Operating Lease” means, with respect to any Person, any leasing or similar
arrangement of such Person for the lease or use of any equipment or other
personal property assets, which, in accordance with GAAP, would not be
characterized as a Capital Lease.

“Organizational Documents” means, (a) with respect to any corporation, the
articles of incorporation and bylaws of such corporation, (b) with respect to
any partnership, the partnership agreement of such partnership, (c) with respect
to any limited liability company, the articles of organization and operating
agreement of such company, and (d) with respect to any entity, any and all other
shareholder, partner or member control agreements and similar organizational
documents relating to such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Owned Intellectual Property” has the meaning specified in Section 4.16(a).

“Participant” has the meaning specified in Section 9.3(d).

“Participation Agreements” has the meaning specified in Section 9.18.

“Pension Plan” means a pension plan (as defined in section 3(2) of ERISA)
maintained for employees or former employees of the Borrower or any ERISA
Affiliate and covered by Title IV of ERISA, or a money purchase pension plan
subject to the funding standards of Section 412 of the Code.

“Percentage” means, with respect to any Lender, the ratio of that Lender’s
Credit Exposure to the aggregate Credit Exposure of all Lenders, subject to
adjustment in accordance with Section 2.14 and Exhibit D. Where the context
refers to a particular Facility, “Percentage” shall be determined with respect
to that Facility only; provided, however, that from and after the occurrence of
an Event of Default and during the continuance thereof, “Percentage” shall not
be determined with respect to any particular Facility.

“Perfection Certificate” means the Perfection Certificate of even date herewith
by the Borrower in favor of the Administrative Agent.

“Permitted Liens” has the meaning specified in Section 4.10.

 

-15-



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or Governmental Authority.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees or former employees of the Borrower or ERISA Affiliate.

“Platform” has the meaning specified in Section 9.5(a).

“Prior Loan Agreement” has the meaning set forth in the Recitals.

“Redeemable Capital Stock” means, with respect to any Person, any Capital Stock
of such Person which, either by its terms, by the terms of any security into
which it is convertible or exchangeable or otherwise, (a) is or upon the
happening of an event or passage of time would be required to be redeemed (for
consideration other than shares of the common equity capital of such Person) on
or prior to the Maturity Date, (b) is redeemable at the option of the holder
thereof (for consideration other than shares of the common equity capital of
such Person) or (c) is convertible into or exchangeable for debt securities.

“Register” has the meaning specified in Section 9.3(c).

“Replaced Lender” has the meaning specified in Section 2.24.

“Replacement Lender” has the meaning specified in Section 2.24.

“Reportable Event” means a reportable event (as defined in section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.

“Required Lenders” means two or more Lenders (including Voting Participants in
accordance with Section 9.3(g)) having an aggregate Percentage of at least 51%;
provided, however, that if any Lender is a Defaulting Lender at such time of
determination, the Percentage of such Defaulting Lender (including any of such
Defaulting Lender’s Voting Participants) shall be excluded from the
determination of Required Lenders; provided, further, that at any time during
which only one Lender exists, “Required Lenders” means the Lender.

“Required Payment” has the meaning specified in Section 2.15(c).

“Restricted Payment” means any payment on account of any Capital Stock of the
Borrower, including but not limited to any dividend or distribution and any
payment in purchase, redemption, retirement or other acquisition thereof, or any
other payment or distribution for any reason to or for the account or benefit of
any Affiliate, not including, however, payments to officers and Directors of the
Borrower in the ordinary course of business pursuant to market terms and
conditions.

“Revolving Term Advance” means a loan of funds by a Lender to the Borrower under
the Revolving Term Facility.

 

-16-



--------------------------------------------------------------------------------

“Revolving Term Borrowing” means a Borrowing consisting of a Revolving Term
Advance by each of the Revolving Term Lenders.

“Revolving Term Commitment” means, with respect to any Lender, (a) the amount so
designated for such Lender in the Register maintained by the Administrative
Agent, plus or minus any such amount assumed or assigned pursuant to any
Assignment and Assumption and any decreases effected pursuant to Section 2.14
and Exhibit D, or (b) as the context may require, the obligation of such Lender
to make Revolving Term Advances under Section 2.14(a).

“Revolving Term Commitment Termination Date” means, with respect to the
Revolving Term Commitments, the earlier of (a) the applicable Maturity Date for
the Revolving Term Facility and (b) the date on which the Revolving Term
Commitments are terminated pursuant to Section 2.14(a) or 7.2.

“Revolving Term Credit Exposure” means, with respect to any Lender, (a) at all
times prior to the Revolving Term Commitment Termination Date, such Lender’s
Revolving Term Commitment and (b) thereafter, such Lender’s Revolving Term
Facility Outstanding Amount.

“Revolving Term Facility” means the revolving term credit facility being made
available to the Borrower by the Revolving Term Lenders pursuant to
Section 2.14(a).

“Revolving Term Facility Outstanding Amount” means, as of the date of
determination, the aggregate principal amount of (a) all outstanding Revolving
Term Advances and (b) the Letter of Credit Exposure.

“Revolving Term Lender” means any Lender with a Revolving Term Commitment.

“Revolving Term Note” means a promissory note of the Borrower payable to a
Lender in the amount of such Revolving Term Lender’s Revolving Term Commitment,
in substantially the form of Exhibit A, as such promissory note may be amended,
extended or otherwise modified from time to time, and including each other
promissory note accepted from time to time in substitution therefor or in
renewal thereof.

“Security Agreement” means a security agreement of the Borrower in favor of the
Administrative Agent, for the benefit of the Lender Parties, pursuant to which
the Borrower grants the Administrative Agent a Lien on substantially all of the
personal property of the Borrower to secure payment of the Obligations, and all
amendments and supplements thereto and modifications thereof.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

-17-



--------------------------------------------------------------------------------

“Security Documents” means the Security Agreement, each Mortgage, and each and
every additional agreement entered into by the Borrower for the benefit of the
Lender Parties to secure payment of the Obligations or otherwise relating to any
Collateral.

“Shareholder” means, with respect to any Person, the holder of any legal or
beneficial interest in any Capital Stock of that Person.

“Step-Up Amount” means, for the applicable period of determination, the
aggregate amount by which the minimum Working Capital required to be maintained
by the Borrower increases under Section 5.12. For example, (a) for the fiscal
year of the Borrower ending December 31, 2012, the “Step-Up Amount” is
$4,000,000, and (b) for the fiscal year of the Borrower ending December 31,
2013, the “Step-Up Amount” is $2,500,000.

“Subordinated Debt” means all Debt that has been subordinated to payment of the
Obligations on terms and conditions satisfactory to the Required Lenders, in
their sole discretion, as to the right and time of payment and as to any other
rights and remedies thereunder.

“Subordination Agreement” means an agreement (in form and substance satisfactory
to the Required Lenders) executed and delivered by each holder of Subordinated
Debt in favor of the Administrative Agent, for the benefit of the Lender
Parties, pursuant to which such Person subordinates payment of such Subordinated
Debt or other obligations as therein provided to payment of the Obligations to
the extent provided therein and all amendments and supplements thereto and
modifications thereof.

“Subsidiary” means, with respect to a Person, any corporation, partnership,
limited liability company or other entity of which more than 50% of the
outstanding Capital Stock having general voting power under ordinary
circumstances to elect a majority of the Governing Board of such entity
(irrespective of whether or not at the time stock or membership interests of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency) is at the time directly or indirectly owned by
such Person. Unless otherwise specified, “Subsidiary” means a Subsidiary of the
Borrower.

“Support and Subordination Agreement” means the Amended and Restated Support and
Subordination Agreement of even date herewith among the Borrower, GPRE and the
Administrative Agent.

“Support Contribution” has the meaning set forth in the Support and
Subordination Agreement.

“Support Term Loan” has the meaning set forth in the Support and Subordination
Agreement.

 

-18-



--------------------------------------------------------------------------------

“Synthetic Lease” means, with respect to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a Capital Lease and (b) in respect of which
the lessee retains or obtains ownership of the property so leased for federal
income tax purposes, other than any such lease under which such Person is the
lessor.

“Target” has the meaning specified in Section 6.9(a)(ii).

“Tax Expense” means, with respect to any Person for the applicable Covenant
Computation Period, the amount of such Person’s income tax expense determined in
accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term A Advance” means a loan of funds by a Lender to the Borrower under the
Term A Facility.

“Term A Commitment” means, with respect to any Lender, the amount so designated
for such Lender in the Register maintained by the Administrative Agent, plus or
minus any such amount assumed or assigned pursuant to any Assignment and
Assumption, as reduced in accordance with Section 2.10(d).

“Term A Exposure” means, with respect to any Lender, the aggregate principal
amount of all outstanding Term A Advances made by such Lender.

“Term A Facility” means the term loan facility being made available to the
Borrower by the Lenders pursuant to Section 2.1(b).

“Term A Facility Outstanding Amount” means, as of any date of determination, the
sum of the aggregate principal amount of all outstanding Term A Advances.

“Term A Lender” means any Lender with a Term A Commitment.

“Term A Note” means a promissory note of the Borrower payable to a Lender in the
amount of such Term Lender’s Term A Commitment, in substantially the form of
Exhibit B, as such promissory note may be amended, extended or otherwise
modified from time to time, and including each other promissory note accepted
from time to time in substitution therefor or in renewal thereof.

“Term B Advance” means a loan of funds by a Lender to the Borrower under the
Term B Facility.

“Term B Commitment” means, with respect to any Lender, the amount so designated
for such Lender in the Register maintained by the Administrative Agent, plus or
minus any such amount assumed or assigned pursuant to any Assignment and
Assumption, as reduced in accordance with Section 2.10(d).

 

-19-



--------------------------------------------------------------------------------

“Term B Exposure” means, with respect to any Lender, the aggregate principal
amount of all outstanding Term B Advances made by such Lender.

“Term B Facility” means the term loan facility being made available to the
Borrower by the Lenders pursuant to Section 2.1(c) consisting of three Existing
Term B Advances, the first in the original principal amount of $19,000,000 with
a current principal balance of $6,400,000; the second in the original principal
amount of $9,000,000 with a current principal balance of $4,500,000; and the
third in the original principal amount of $19,000,000 with a current principal
balance of $2,500,000.

“Term B Facility Outstanding Amount” means, as of any date of determination, the
sum of the aggregate principal amount of all outstanding Term B Advances.

“Term B Lender” means any Lender with a Term B Commitment.

“Term B Note” means a promissory note of the Borrower payable to a Lender in the
amount of such Term Lender’s Term B Commitment, in substantially the form of
Exhibit C, as such promissory note may be amended, extended or otherwise
modified from time to time, and including each other promissory note accepted
from time to time in substitution therefor or in renewal thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Colorado, or in any other state whose laws are held to govern this
Agreement or any portion hereof.

“Unused Commitment Fee” has the meaning specified in Section 2.12(a).

“Voting Participant” has the meaning specified in Section 9.3(g).

“Voting Participant Notification” has the meaning specified in Section 9.3(g).

“Working Capital” means, with respect to any Person as of any date of
determination, the excess of current assets over current liabilities, determined
in accordance with GAAP. For purposes of determining current assets, any
unadvanced amount available under the Revolving Term Facility, less the amount
that would be considered a current liability under GAAP if fully advanced, shall
be included.

Section 1.2 Rules of Construction.

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

(a) the terms defined in the preamble have the meanings therein assigned to
them;

 

-20-



--------------------------------------------------------------------------------

(b) the terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular;

(c) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP;

(d) references to documents (including this Agreement) shall be deemed to
include all subsequent amendments and other modifications thereto and
restatements thereof, but only to the extent such amendments, modifications and
restatements are not prohibited by the terms of any Loan Document;

(e) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; and

(f) all references to times of day in this Agreement shall be references to
Denver, Colorado time unless otherwise specifically provided.

ARTICLE II

CREDIT FACILITIES

Section 2.1 Commitments as to Facilities.

(a) Revolving Term Facility.

(i) Certain of the Revolving Term Lenders have made revolving advances to the
Borrower under the revolving term facility and the line of credit facility as
set forth and described in the Prior Loan Agreement (collectively, the “Existing
Revolving Advances”), the outstanding principal balance of which as of the
Closing Date is $50,679,517.00. The Borrower’s obligation to pay the Existing
Revolving Advances is secured by the Collateral. The Existing Revolving Advances
shall constitute Revolving Term Advances for purposes of this Agreement, shall
be secured by the Collateral and shall be repayable in accordance with this
Agreement.

(ii) Each Revolving Term Lender hereby agrees, on the terms and subject to the
conditions herein set forth, including specifically satisfaction of all
conditions set forth in Section 3.2, to make Revolving Term Advances to the
Borrower from time to time during the period from the Closing Date to and
including the Revolving Term Commitment Termination Date, in an aggregate amount
at any time outstanding not to exceed such Revolving Term Lender’s Percentage of
each Revolving Term Borrowing from time to time requested by the Borrower under
the Revolving Term Facility; provided, however, that (A) the Revolving Term
Facility Outstanding Amount shall at no time exceed the Aggregate Revolving Term
Commitment Amount and (B) no Revolving Term Lender’s Percentage of the Revolving
Term Facility Outstanding Amount shall at any time exceed such Revolving Term
Lender’s Revolving Term Commitment. The Borrower acknowledges and agrees that
the Aggregate Revolving Term Commitment Amount will reduce on a semi-annual
basis in accordance with Exhibit D hereto. Each Revolving Term Advance shall be
secured by the

 

-21-



--------------------------------------------------------------------------------

Collateral. Within the above limits, the Borrower may obtain Revolving Term
Advances, prepay Revolving Term Advances in accordance with the terms hereof and
reborrow Revolving Term Advances in accordance with the applicable terms and
conditions of this Article II.

(b) Term A Facility.

(i) The Term A Lenders have made certain term loans to the Borrower under the
Prior Loan Agreement (collectively, the “Existing Term A Advances”), the
outstanding principal balance of which as of the Closing Date is $13,013,902.81.
The Borrower’s obligation to pay the Existing Term A Advances is secured by the
Collateral. The Existing Term A Advances shall constitute Term A Advances for
purposes of this Agreement, shall be secured by the Collateral and shall be
repayable in accordance with this Agreement.

(ii) The Borrower acknowledges and agrees that, as of the Closing Date, each
Term A Lender has satisfied any and all funding obligations with respect to each
Term A Advance and, following the Closing Date, no Term A Lender shall have any
further obligation to extend any loan or advance any funds with respect to any
Term A Commitment.

(c) Term B Facility.

(i) The Term B Lenders have made certain “MetLife Fixed Rate Loans” to the
Borrower under the Prior Loan Agreement (collectively, the “Existing Term B
Advances”), the outstanding principal balance of which as of the Closing Date is
$13,400,000.00. The Borrower’s obligation to pay the Existing Term B Advances is
secured by the Collateral. The Existing Term B Advances shall constitute Term B
Advances for purposes of this Agreement, shall be secured by the Collateral and
shall be repayable in accordance with this Agreement.

(ii) The Borrower acknowledges and agrees that, as of the Closing Date, each
Term B Lender has satisfied any and all funding obligations with respect to each
Term B Advance and, following the Closing Date, no Term B Lender has any further
obligation to extend any loan or advance any funds with respect to any Term B
Commitment.

Section 2.2 Procedures for Revolving Term Advances.

Each Revolving Term Borrowing shall be funded by the Revolving Term Lenders as
Base Rate Advances or LIBOR Advances, as the Borrower shall specify in the
related notice of proposed Revolving Term Borrowing. Base Rate Loans and LIBOR
Loans may be outstanding at the same time. With respect to (a) Base Rate Loans,
the principal amount of any Revolving Term Borrowing shall be in an amount equal
to $500,000 or a higher integral multiple of $100,000 or, if less, the amount by
which the Aggregate Revolving Term Commitment Amount exceeds the Revolving Term
Facility Outstanding Amount, and (b) LIBOR Loans, the principal amount of any
Revolving Term Borrowing shall be in an amount equal to $1,000,000 or a higher
integral multiple of $500,000. The Borrower shall give notice to the
Administrative Agent of each

 

-22-



--------------------------------------------------------------------------------

proposed Revolving Term Borrowing that is to bear interest initially at the Base
Rate not later than 12:00 noon on a Business Day which is at least one
(1) Business Day prior to the proposed date of such Revolving Term Borrowing or,
in the case of a Revolving Term Borrowing that is to bear interest initially at
a LIBO Rate, not later than 12:00 noon on a Business Day which is at least three
(3) Business Days prior to the proposed date of such Revolving Term Borrowing.
Each such notice shall be effective upon receipt by the Administrative Agent,
shall be in writing or by telephone or telecopy transmission, to be confirmed in
writing by the Borrower if so requested by the Administrative Agent (in the form
of Exhibit E) and shall specify whether the Revolving Term Borrowing is to bear
interest initially at the Base Rate or a LIBO Rate, and in the case of a
Revolving Term Borrowing that is to bear interest initially at a LIBO Rate,
shall specify the Interest Period applicable thereto. Promptly upon receipt of
such notice (but in no event later than 11:00 a.m. with respect to a Base Rate
Advance or the close of business, with respect to a LIBO Rate Advance, in each
case on the Business Day of receipt of such notice), the Administrative Agent
shall advise each Lender of the proposed Revolving Term Borrowing. Subject to
satisfaction of the conditions precedent set forth in Article III with respect
to such Revolving Term Borrowing, at or before 11:00 a.m. on the date of the
requested Revolving Term Borrowing for a LIBO Rate Advance or 2:00 p.m. on the
date of the requested Revolving Term Borrowing for a Base Rate Advance, each
Revolving Term Lender shall provide the Administrative Agent at the principal
office of the Administrative Agent in Denver, Colorado (or such other office as
the Administrative Agent may designate), with immediately available funds
covering such Revolving Term Lender’s Percentage of such Revolving Term
Borrowing. The Administrative Agent shall pay over proceeds of such Revolving
Term Borrowing to the Borrower, in immediately available funds, prior to the
close of business on the date of the requested Revolving Term Borrowing,
provided that the Administrative Agent shall have no obligation to provide funds
to the Borrower in respect of a Revolving Term Lender’s Revolving Term
Commitment unless such funds have been received by the Administrative Agent from
such Revolving Term Lender.

Section 2.3 Converting Base Rate Loans to LIBOR Loans; Procedures.

So long as no Default or Event of Default shall exist, the Borrower may convert
all or any part of any outstanding Base Rate Loan under a Facility into a LIBOR
Loan by giving notice to the Administrative Agent of such conversion not later
than 12:00 noon on a Business Day which is at least 3 Business Days prior to the
date of the requested conversion. Each such notice shall be irrevocable, shall
be effective upon receipt by the Administrative Agent, shall be in writing or by
telephone or telecopy transmission, to be confirmed in writing by the Borrower
if so requested by the Administrative Agent (in the form of Exhibit F), shall
specify the date and amount of such conversion, the total amount of the Base
Rate Loan to be so converted and the Interest Period therefor. Each conversion
of any Base Rate Loan to a LIBOR Loan shall be on a Business Day, and the
aggregate amount of each such conversion of any Base Rate Loan under any
Facility shall be in an amount equal to $1,000,000 or a higher integral multiple
of $500,000.

Section 2.4 Procedures at End of an Interest Period.

Unless the Borrower requests a new LIBOR Loan in accordance with the procedures
set forth below, or prepays the principal of an outstanding LIBOR Loan at the
expiration of an Interest Period, each Lender shall automatically and without
request of the Borrower convert each LIBOR Loan to a Base Rate Loan on the last
day of the relevant Interest Period. So long as no

 

-23-



--------------------------------------------------------------------------------

Default or Event of Default shall exist, the Borrower may cause all or any part
of any outstanding LIBOR Loan to continue to bear interest at a LIBO Rate after
the end of the then applicable Interest Period by notifying the Administrative
Agent not later than 12:00 noon on a Business Day which is at least 3 Business
Days prior to the first day of the new Interest Period. Each such notice shall
be effective when received by the Administrative Agent, shall be in writing or
by telephone or telecopy transmission, to be confirmed in writing by the
Borrower if so requested by the Administrative Agent (in the form of Exhibit G),
and shall specify the first day of the applicable Interest Period, the amount of
the expiring LIBOR Loan to be continued and the Interest Period therefor. Each
new Interest Period shall begin on a Business Day and the amount of each Loan
bearing a new LIBO Rate shall be in an amount equal to $1,000,000 or a higher
integral multiple of $500,000.

Section 2.5 Setting and Notice of LIBO Rate.

The applicable LIBO Rate for each Interest Period shall be determined by the
Administrative Agent on the second Business Day prior to the beginning of such
Interest Period, whereupon notice thereof (which may be by telephone) shall be
given by the Administrative Agent to the Borrower and each other Lender Party.
Each such determination of the applicable LIBO Rate shall be conclusive and
binding upon the parties hereto, in the absence of manifest error. The
Administrative Agent, upon written request of the Borrower or any Lender, shall
deliver to the Borrower or such requesting Lender a statement showing the
computations used by the Administrative Agent in determining the applicable LIBO
Rate hereunder.

Section 2.6 Commitment to Issue Letters of Credit.

The Letter of Credit Issuer agrees, from the Closing Date to and including the
sixtieth (60th) day prior to the Revolving Term Commitment Termination Date, to
issue one or more letters of credit for the account of the Borrower, and the
Revolving Term Lenders agree to participate in the risk of such Letters of
credit issued for the account of the Borrower hereunder, on the terms and
subject to the conditions set forth below:

(a) Issuance of Letters of Credit. Each letter of credit issued pursuant to this
Section 2.6, together with letter of credit no. 614971 in the face amount of
$192,483 issued for the Borrower’s account pursuant to the Prior Loan Agreement,
shall be deemed issued hereunder, shall be secured by all Collateral and shall
be referred to herein as a “Letter of Credit.” No Letter of Credit shall be
issued by the Letter of Credit Issuer if, after giving effect to the issuance of
such Letter of Credit (i) the Letter of Credit Exposure would exceed the Letter
of Credit Sublimit or (ii) the Revolving Term Facility Outstanding Amount would
exceed the Aggregate Revolving Term Commitment Amount. The expiration date of
any Letter of Credit shall not be later than the earlier of (A) one year after
the date of issuance of such Letter of Credit and (B) sixty (60) days prior to
the Revolving Term Commitment Termination Date. Each Letter of Credit will be
issued under and pursuant to the terms and conditions of such Letter of Credit
Documents as the Letter of Credit Issuer may reasonably require. The Borrower
shall request each Letter of Credit upon not less than one (1) Business Day’s
prior written application on the Letter of Credit Issuer’s standard form or such
other form as may be agreed to by the Letter of Credit Issuer and the Borrower.
If any of the terms of any Letter of Credit Document are inconsistent with the
terms and provisions of this

 

-24-



--------------------------------------------------------------------------------

Agreement, the terms and provisions of this Agreement shall govern. The Letter
of Credit Issuer shall not be obligated to issue a Letter of Credit unless on
the date of issuance all of the conditions precedent specified in Section 3.2
shall have been satisfied as fully as if the issuance of such Letter of Credit
were a Revolving Term Advance. Promptly after issuance of a Letter of Credit
pursuant hereto, the Administrative Agent shall so advise each Lender of all
relevant information with respect thereto.

(b) Certain Fees. The Borrower will pay to the Administrative Agent, for the
sole and exclusive account of the Letter of Credit Issuer, on the date of
issuance of each Letter of Credit, on the date of any renewal or extension of
any Letter of Credit and on the date of any increase in the stated amount of any
Letter of Credit, a fronting fee with respect to each Letter of Credit in an
amount equal to the greater of (i) 0.20% of the amount of such Letter of Credit
(or, in the case of the fronting fee payable on the date of any such increase in
the stated amount of a Letter of Credit that is not being renewed or extended,
0.20% of the amount of such increase) and (ii) $2,500 (the “Fronting Fee”). The
Borrower also will pay to the Administrative Agent, for the pro rata account of
all Revolving Term Lenders, a commission with respect to each Letter of Credit
at an annual rate equal to four and one-half of one percent (4.50%) of the daily
average of the maximum amount available to be drawn from time to time under each
Letter of Credit issued or renewed after the date hereof (the “Letter of Credit
Fee”). The Letter of Credit Fee shall be payable quarterly in arrears on the
last day of each calendar quarter, and on the Maturity Date of the Revolving
Term Facility, or upon such other terms as may be agreed upon by the Borrower
and the Required Lenders at the time of issuance of any such Letter of Credit;
provided, however, that from and after the occurrence of an Event of Default and
continuing thereafter until such Event of Default shall be remedied to the
written satisfaction of the Required Lenders, upon written notice from the
Administrative Agent with respect to the Letter of Credit Fee for each Letter of
Credit, the applicable Letter of Credit Fee payable hereunder with respect to
such Letter of Credit shall be equal to the sum of (x) the Letter of Credit Fee
otherwise in effect with respect to such Letter of Credit and (y) 2%. Letter of
Credit Fees payable by the Borrower to the Revolving Term Lenders in accordance
with this Section 2.6(b) shall be shared among the Revolving Term Lenders pro
rata in accordance with their respective Percentages.

(c) Participations; Reimbursement for Drawings. Upon issuance of a Letter of
Credit hereunder, and without any further notice to any Lender, each Revolving
Term Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Letter of Credit Issuer an undivided participating
interest in the Letter of Credit Issuer’s risk and obligation under such Letter
of Credit and in the obligation of the Letter of Credit Issuer to honor drafts
thereunder, and in the amount of any drawing thereunder, and in all rights of
the Letter of Credit Issuer to obtain reimbursement from the Borrower in the
amount of such drawing, and all other rights of the Letter of Credit Issuer with
respect thereto, in an amount equal to such Revolving Term Lender’s Percentage
of the maximum amount available to be drawn under such Letter of Credit and the
amount of any drawing thereunder. Whenever a draft submitted under a Letter of
Credit is paid by the Letter of Credit Issuer, the Letter of Credit Issuer shall
so notify the Administrative Agent, and the Administrative Agent shall so notify
each Revolving Term

 

-25-



--------------------------------------------------------------------------------

Lender and shall request immediate reimbursement from the Borrower for the
amount of the draft. If sufficient funds are not immediately paid to the
Administrative Agent by the Borrower, the Borrower shall be deemed to have
requested a Revolving Term Borrowing pursuant to Section 2.2 and the Revolving
Term Lenders shall be notified of such request in accordance with Section 2.2
and shall fund such request for a Borrowing as Base Rate Advances (in accordance
with their respective Percentages) for purposes of reimbursing the Letter of
Credit Issuer for the amount of such draft so paid by the Letter of Credit
Issuer (less any amounts realized by the Letter of Credit Issuer pursuant to the
second sentence of this Section 2.6(c)). If for any reason or under any
circumstance (including but not limited to the occurrence of a Default or Event
of Default or the failure to satisfy any of the conditions set forth in
Section 3.2) the Revolving Term Lenders do not make such Revolving Term Advances
as contemplated above and the Borrower does not otherwise reimburse the Letter
of Credit Issuer for the amount of the draft so paid by the Letter of Credit
Issuer, the Borrower shall nonetheless be obligated to reimburse the amount of
the draft to the Letter of Credit Issuer, with interest upon such amount at the
Default Rate from and after the date such draft is paid by the Letter of Credit
Issuer until the amount thereof is repaid to the Letter of Credit Issuer in
full. If the Letter of Credit Issuer shall not have obtained reimbursement for
any drawing under a Letter of Credit (whether from the Borrower or as proceeds
of a Borrowing), upon demand of the Administrative Agent each Revolving Term
Lender shall immediately advance the amount of its participation in such drawing
to the Letter of Credit Issuer and shall be entitled to interest on such
participating interest at the Default Rate until reimbursed in full by the
Borrower.

(d) Letter of Credit Issuer Not Liable. Each Revolving Term Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the Letter
of Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft and certificates expressly required by such Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. The Letter of Credit Issuer shall not be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders (including the Required Lenders, as applicable);
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document executed in connection with a Letter of Credit.

(e) Borrower Assumes All Risks of Acts or Omissions of Beneficiaries. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. The Letter of Credit Issuer shall not be
liable or responsible for any of the matters described in clauses (i) through
(vii) of subsection (f) below. In furtherance and not in limitation of the
foregoing: (i) the Letter of Credit Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary; and (ii) the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or

 

-26-



--------------------------------------------------------------------------------

assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(f) Borrower’s Obligation to Reimburse is Unconditional and Irrevocable. The
obligation of the Borrower under this Agreement to reimburse the Letter of
Credit Issuer for a drawing under a Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of this Agreement or any Letter of
Credit Document;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from any
Letter of Credit Document;

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Letter of Credit Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or any unrelated transaction;

(iv) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit;

(v) any payment by the Letter of Credit Issuer under any Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of any Letter of Credit; or any payment made by the Letter of
Credit Issuer under any Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of any Letter of Credit, including any arising in
connection with any insolvency proceeding;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guarantee, for
all or any of the obligations of the Borrower in respect of any Letter of
Credit; and

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or a
guarantor.

 

-27-



--------------------------------------------------------------------------------

(g) Letter of Credit Issuer Only Liable for Willful Misconduct. Notwithstanding
anything in this Section 2.6 to the contrary, including particularly
subsections (e) and (f) above, the Borrower may have a claim against the Letter
of Credit Issuer and the Letter of Credit Issuer may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the Letter of Credit Issuer’s willful misconduct or gross
negligence or the willful and wrongful failure by the Letter of Credit Issuer to
pay under any Letter of Credit after the presentation to the Letter of Credit
Issuer by the beneficiary of a sight draft and certificate strictly complying
with the terms and conditions of such Letter of Credit.

(h) Borrower Indemnification. The Borrower shall indemnify, protect, defend and
hold harmless each Indemnitee from and against all losses, liabilities, claims,
damages, judgments, costs and expenses, including but not limited to all
reasonable attorneys’ fees and legal expenses, incurred by the Indemnitees or
imposed upon the Indemnitees at any time by reason of the issuance, demand for
honor or honor of any Letter of Credit or the enforcement, protection or
collection of the Letter of Credit Issuer’s claims against the Borrower under
this Section 2.6 or by reason of any act or omission of any Indemnitee in
connection with any of the foregoing; provided, however, that such
indemnification shall not extend to losses, liabilities, claims, damages,
judgments, costs and expenses to the extent arising from any act or omission of
an Indemnitee which constitutes gross negligence or willful misconduct.

(i) Borrower to Pay All Fees of Letter of Credit Issuer. The Borrower will pay
to the Letter of Credit Issuer, on demand, all administrative fees charged by
the Letter of Credit Issuer in the ordinary course of business in connection
with the issuance of letters of credit, honoring of drafts under letters of
credit, amendments thereto, transfers thereof and all other activity with
respect to letters of credit, at the then current rates established by the
Letter of Credit Issuer from time to time for such services rendered on behalf
of customers of the Letter of Credit Issuer generally.

Section 2.7 Interest Rates Applicable to a Facility.

Subject in all events to application of the Default Rate as provided in
Section 2.8(d), Advances outstanding under a Facility shall bear interest in
accordance with the following:

(a) Revolving Term Advances. The aggregate unpaid principal amount of
outstanding Revolving Term Advances shall bear interest at the Base Rate, unless
a LIBO Rate shall become applicable thereto pursuant to Section 2.2, 2.3 or 2.4.

(b) Term A Advances. The aggregate unpaid principal amount of outstanding Term A
Advances shall bear interest at the Base Rate, unless a LIBO Rate shall become
applicable thereto pursuant to Sections 2.2, 2.3 or 2.4.

 

-28-



--------------------------------------------------------------------------------

(c) Term B Advances. The aggregate unpaid principal amount of outstanding Term B
Advances shall bear interest at the MetLife Fixed Rate applicable to each such
Term B Advance.

Section 2.8 Interest on Loans.

The Borrower will pay interest on the unpaid principal amount of each Loan for
the period commencing on the date of this Agreement until the unpaid principal
amount thereof is paid in full, in accordance with the following:

(a) Base Rate Loans. Subject to subsection (d) below, while any outstanding
principal of a Loan constitutes a Base Rate Loan, the outstanding principal
balance thereof shall bear interest at an annual rate at all times equal to the
Base Rate.

(b) LIBOR Loans. Subject to subsection (d) below, while any outstanding
principal of a Loan constitutes a LIBOR Loan, the outstanding principal balance
thereof shall bear interest for the applicable Interest Period at an annual rate
equal to the LIBO Rate established with respect such LIBOR Loan in accordance
with Section 2.5.

(c) MetLife Fixed Rate Loans. Subject to subsection (d) below, while any
outstanding principal of a Loan constitutes a MetLife Fixed Rate Loan, the
outstanding principal balance thereof shall bear interest at an annual rate at
all times equal to the applicable MetLife Fixed Rate.

(d) Default Rate. From and after written notice from the Administrative Agent to
the Borrower following the occurrence of an Event of Default and continuing
thereafter until such Event of Default shall be remedied to the written
satisfaction of the Required Lenders, the outstanding principal balance of each
Loan shall bear interest, until paid in full, at an annual rate equal to the sum
of 200 basis points and the higher of the interest rate otherwise in effect with
respect to such outstanding principal. In addition, any unreimbursed amounts
payable under Section 2.6 and all fees, indemnification obligations and other
Obligations not paid when due hereunder shall bear interest, until paid in full,
at an annual rate equal to the sum of (x) the Base Rate and (y) 200 basis points
(each rate described in this subsection (d) herein, a “Default Rate”).

(e) Savings Clause. Notwithstanding anything in this Section 2.8 to the
contrary, at no time shall the Borrower be obligated or required to pay interest
on any Obligation at a rate which could subject any Lender to either civil or
criminal liability as a result of being in excess of the maximum interest rate
which the Borrower is permitted by applicable law. If, under the terms of this
Agreement or any other Loan Document, the Borrower is at any time required or
obligated to pay interest on any Obligation at a rate in excess of such maximum
rate, the LIBO Rate, Base Rate or Default Rate, as the case may be, shall be
deemed to be immediately reduced to such maximum rate and all previous payments
in excess of the maximum rate shall be deemed to have been payments in reduction
of principal and not on account of any interest thereon due hereunder. All sums
paid or agreed to be paid to a Lender for the use, forbearance or retention of
any Obligation, shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full stated term of the Obligation

 

-29-



--------------------------------------------------------------------------------

to which such payment applies until payment in full so that the rate or amount
of interest on account of any such Obligation does not exceed the maximum lawful
rate of interest from time to time in effect and applicable to such Obligation
for so long as the Obligation is outstanding.

Section 2.9 Obligation to Repay Advances; Representations.

The Borrower shall be obligated to repay all Advances under this Article II
notwithstanding the failure of the Administrative Agent to receive any written
request therefor or written confirmation thereof and notwithstanding the fact
that the Person requesting the same was not in fact authorized to do so. Any
request for a Credit Extension, whether written, telephonic, telecopy or
otherwise, shall be deemed to be a representation by the Borrower that (i) the
statements set forth in Section 3.2 are correct as of the time of the request
and (ii) if such Credit Extension is a Revolving Term Borrowing, the amount of
the requested Revolving Term Borrowing, when added to the Revolving Term
Facility Outstanding Amount, would not cause the Revolving Term Facility
Outstanding Amount to exceed the Aggregate Revolving Term Commitment Amount.

Section 2.10 Notes; Payment Dates; Mandatory Prepayments.

(a) Promissory Notes Optional. The Borrower’s obligation to repay the principal
of and interest on the Advances made by each Lender shall be evidenced in the
Register and shall, if requested by such Lender, also be evidenced: (i) by a
Revolving Term Note, duly executed and delivered by the Borrower, with blanks
appropriately completed, with respect to the Revolving Term Advances made by
such Lender; (ii) by a Term A Note, duly executed and delivered by the Borrower,
with blanks appropriately completed, with respect to the Term A Advances made by
such Lender; and (iii) by a Term B Note, duly executed and delivered by the
Borrower, with blanks appropriately completed, with respect to the Term B
Advance made by such Lender.

(b) Interest. The Borrower shall pay accrued but unpaid interest on each Loan on
each Interest Payment Date with respect to that Loan; provided that in the case
of a Base Rate Loan, the Borrower shall pay interest accrued through the last
day of the calendar month immediately preceding the calendar month in which such
Interest Payment Date occurs with respect to such Loan (unless such Interest
Payment Date is also the Maturity Date for such Loan, in which case the Borrower
shall pay all accrued but unpaid interest on such Loan).

(c) Revolving Term Facility Principal.

(i) The outstanding principal amount of the Revolving Term Facility in excess of
the applicable Aggregate Revolving Term Commitment Amount then in effect as of
any date shall be due and payable on such date, and the entire remaining unpaid
principal balance of the Revolving Term Facility shall be due and payable on the
applicable Maturity Date.

(ii) In addition to amounts due and payable pursuant to clause (i) above, an
amount equal to sixty-five percent (65%) of the Borrower’s Free Cash Flow for
any fiscal year of the Borrower shall be due and payable with respect to the
outstanding principal balance of the Revolving Term Loan (each such payment a
“Free Cash Flow Payment”) on May 1st of the year immediately following the end
of such fiscal year, subject, however, to the following:

 

-30-



--------------------------------------------------------------------------------

(A) calculations with respect to the Borrower’s Free Cash Flow for any fiscal
year shall be provided to the Administrative Agent not later than 30 days prior
to the payment date for a Free Cash Flow Payment and shall be subject in all
events to approval by the Administrative Agent in its sole discretion;

(B) free Cash Flow Payments shall permanently reduce the Aggregate Revolving
Term Commitment Amount, applying to mandatory Revolving Term Commitment Amount
reductions (set forth on Exhibit D) in inverse order of their dates of
application; and

(C) the obligation to calculate and apply Cash Flow Payments shall expire on the
earlier to occur of (i) application of $18,000,000 in the aggregate of Cash Flow
Payments to reduction of the Aggregate Revolving Term Commitment Amount and
(ii) payment in full of the Cash Flow Payment becoming due and payable with
respect to the Borrower’s 2015 fiscal year.

(d) Term A Facility Principal. The outstanding principal amount of the Term A
Facility, together with all accrued interest thereon, shall be paid in
consecutive, quarterly installments of $750,000 each, due on
January 1, April 1, July 1 and October 1 of each year, commencing April 1, 2012,
and in one final installment on the Maturity Date of the Term A Facility, when
the entire remaining unpaid principal balance of the Term A Facility and all
accrued interest thereon shall be due and payable in full.

(e) Term B Facility Principal. The outstanding principal amount of the Term B
Facility, together with all accrued interest thereon, shall be paid in
consecutive, quarterly installments of $750,000 each, due on
January 1, April 1, July 1 and October 1 of each year, commencing April 1, 2012,
and in one final installment on the Maturity Date of the Term B Facility, when
the entire remaining unpaid principal balance of the Term B Facility and all
accrued interest thereon shall be due and payable in full. Principal payments on
the Term B Facility shall be allocated pro rata to each Term B Advance.

(f) Mandatory Prepayments From Other Sources. In addition to the payments
described elsewhere in this Section 2.10, promptly following the receipt
thereof, the Borrower shall prepay the Obligations in an amount equal to 100% of
the Net Proceeds realized by the Borrower from (i) Debt obligations incurred by
the Borrower after the Closing Date (other than hereunder or Debt permitted by
Section 6.2), (ii) asset sales by the Borrower (except for the sale of Inventory
in the ordinary course of business) to the extent the Net Proceeds derived from
such sales exceed $1,000,000 during any fiscal year of the Borrower and the
proceeds of such sales are not used within one year to purchase assets replacing
the assets sold by the Borrower, (iii) any casualty insurance maintained by the
Borrower, to the extent that such insurance proceeds exceed

 

-31-



--------------------------------------------------------------------------------

$1,000,000 per any single casualty and the proceeds of such casualty insurance
are not used within one year to purchase assets replacing the assets subject to
such casualty; and (iv) any condemnation award with respect to a property owned
by the Borrower, to the extent that such award exceeds $1,000,000 per any single
condemnation proceeding and the proceeds of such condemnation award are not used
within one year to purchase property replacing the property subject to such
condemnation proceeding. Nothing in this paragraph (f) shall be deemed to
authorize or constitute consent to any transaction (including, but not limited
to, any sale of assets or the issuance of any debt or equity) that otherwise
would be prohibited or restricted under this Agreement or under any other Loan
Document. Promptly upon the receipt by the Borrower of any amounts described in
clauses (ii) through (iv) of the first sentence in this paragraph (f), the chief
financial officer of the Borrower will deliver a certificate to the
Administrative Agent specifying the amount of Net Proceeds received by the
Borrower, the date such amounts were received and describing the event giving
rise thereto in reasonable detail. On or before the one year anniversary of the
Borrower receiving any amounts described in clauses (ii) through (iv), the chief
financial officer of the Borrower will deliver a certificate to the
Administrative Agent certifying that all such amounts have been applied in
accordance with this paragraph.

(g) Application of Mandatory Prepayments. Except as provided in Section 7.4
hereof, all amounts received pursuant to paragraph (f) shall be applied in the
following order:

(i) first, to all fees, costs and expenses then due and owing to the
Administrative Agent;

(ii) second, to accrued but unpaid interest, fees and breakage costs then due
and owing to the Lenders;

(iii) third, to the Revolving Term Facility, with a concurrent reduction in the
Aggregate Revolving Term Commitment Amount applied in inverse order to the
scheduled reductions of the Aggregate Revolving Term Commitment Amount;

(iii) fourth, to installments of principal to become due under the Term
Facilities, in inverse order of their scheduled maturities, fifty percent of
which amounts shall be applied to the Term A Facility and fifty percent to the
Term B Facility; and

(iv) fifth, to any remaining Obligations, in such order as the Required Lenders
may in their sole discretion designate.

Unless otherwise provided in this Agreement or the other Loan Documents,
payments from the Borrower of principal within any category above shall be
applied first, to the principal of Base Rate Loans on a pro rata basis and
second, to the principal of LIBOR Loans (and, among such LIBOR Loans, first to
those with the earliest expiring Interest Periods) on a pro rata basis.

 

-32-



--------------------------------------------------------------------------------

Section 2.11 Computation of Interest and Fees.

Interest accruing on the Loans, Unused Commitment Fees and other fees described
in Section 2.12 shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

Section 2.12 Fees.

The Borrower will pay fees to the Lender Parties in accordance with the
following:

(a) Unused Commitment Fees. The Borrower will pay to the Administrative Agent,
for the pro rata account of the Revolving Term Lenders, an ongoing unused
commitment fee (the “Unused Commitment Fee”) computed as the product of (i) the
daily average amount by which (A) the sum of the Aggregate Revolving Term
Commitment Amount exceeds (B) the Revolving Term Facility Outstanding Amount,
and (ii) an annual rate equal to seventy-five basis points (.75%), from the
Closing Date to and including the Revolving Term Commitment Termination Date,
payable on or prior to the 20th day of each calendar month in arrears, as
accrued through the last day of the immediately preceding calendar month. Any
Unused Commitment Fee remaining unpaid on the Revolving Term Commitment
Termination Date shall be due and payable on such date. The Unused Commitment
Fee shall be shared by the Revolving Term Lenders on the basis of their
respective Percentages of the Revolving Term Facility.

(b) Audit Fees. The Borrower will pay to the Administrative Agent, on written
demand, reasonable fees charged by the Administrative Agent in connection with
any audits, inspections or appraisals by the Administrative Agent (or by the
employees, agents, consultants or auditors of the Administrative Agent) of any
Collateral or the operations or businesses of the Borrower, together with actual
out-of-pocket costs and expenses incurred in conducting any such audit,
inspection or appraisal; provided, however, that except during any time that any
Default or Event of Default has occurred and is continuing (during which time
there shall be no limitation on the obligation of the Borrower to reimburse the
Administrative Agent), the Borrower shall not be obligated to reimburse the
Administrative Agent for more than two (2) such audits, inspections and
appraisals conducted by the Administrative Agent during any fiscal year of the
Borrower.

(c) Fee Letter. The Borrower shall pay to the Administrative Agent all fees
required to be paid pursuant to any Fee Letter.

Section 2.13 Use of Proceeds.

Proceeds of the Facilities will be used to: (a) substitute and replace all Debt
arising under the Prior Loan Agreement, including, without limitation, Existing
Revolving Advances, Existing Term A Advances and Existing Term B Advances;
(b) provide for the Borrower’s working capital and general corporate purposes;
and (c) pay fees and expenses in connection with the negotiation, execution and
delivery of this Agreement and all other matters related thereto.

 

-33-



--------------------------------------------------------------------------------

Section 2.14 Voluntary Reductions or Termination of the Commitments;
Prepayments.

(a) Reduction or Termination of Aggregate Revolving Term Commitment Amount. The
Borrower, from time to time upon not less than 30 Business Days’ prior written
notice to the Administrative Agent, may permanently reduce the Aggregate
Revolving Term Commitment Amount; provided, however, that no such reduction
shall reduce the Aggregate Revolving Term Commitment Amount to an amount less
than the Revolving Term Facility Outstanding Amount. Any such voluntary
reduction of the Aggregate Revolving Term Commitment Amount shall be applied pro
rata as to the affected Revolving Term Commitment according to each Revolving
Term Lender’s Percentage of such Revolving Term Commitment, and shall be in an
aggregate amount equal to $1,000,000 or a higher integral multiple of
$1,000,000. The Borrower, at any time prior to the Revolving Term Commitment
Termination Date may terminate the Revolving Term Facility by (i) providing to
the Administrative Agent not less than 30 Business Days’ prior written notice of
its intention to so terminate such Revolving Term Facility and (ii) making
payment in full of all Loans outstanding under the Revolving Term Facility and
all other monetary Obligations.

(b) Prepayments. The Borrower from time to time may, upon three (3) Business
Days’ notice to the Administrative Agent, voluntarily prepay the Loans in whole
or in part. In the event of either mandatory prepayment or voluntary prepayment
hereunder (i) any prepayment of a Facility shall be applied against outstanding
Loans of each Lender under that Facility pro rata according to each Lender’s
Percentage of that Facility; (ii) each prepayment of the Loans shall be made to
the Administrative Agent not later than 2:00 p.m. on a Business Day, and funds
received after that hour shall be deemed to have been received by the
Administrative Agent on the next following Business Day; (iii) each partial
prepayment of a LIBOR Loan or MetLife Fixed Rate Loan shall be accompanied by
accrued interest on such partial prepayment through the date of prepayment and
additional compensation calculated in accordance with Section 2.19; (iv) each
partial prepayment of a LIBOR Loan shall be in an aggregate amount equal to the
applicable minimum Loan amount specified in Section 2.8 and, after application
of any such prepayment, shall not result in a LIBOR Loan remaining outstanding
in an amount less than such minimum Loan amount; (v) each partial prepayment of
Base Rate Loans shall be in an aggregate amount equal to $100,000 or a higher
integral multiple of $100,000, unless (in either case) the aggregate outstanding
balance of all Loans under the Facility being prepaid is less than such minimum
Loan amount, in which event any such prepayment may be in such lesser amount;
(vi) unless notified by the Borrower in writing to the contrary, the
Administrative Agent shall apply all partial prepayments first, to Revolving
Term Advances, and, second, to Term A Advances and Term B Advances, which
prepayments shall be applied fifty percent to Term A Advances and fifty percent
to Term B Advances; and (vii) unless notified by the Borrower in writing to the
contrary, each partial prepayment of the Revolving Term Facility shall be
applied to the remaining commitment reductions due thereunder in the inverse
order of their maturities.

Section 2.15 Payments.

(a) Making of Payments. All payments of principal of and interest due with
respect to a Facility shall be made to the Administrative Agent for the account
of the applicable Lenders pro rata according to their respective Percentages of
such Facility. All payments of fees pursuant to Section 2.12 shall be made to
the Administrative Agent

 

-34-



--------------------------------------------------------------------------------

for the account of the Administrative Agent or the Lenders, as specified in
Section 2.12. All payments hereunder shall be made to the Administrative Agent
at its office in Denver, Colorado (or at such other location as the
Administrative Agent may direct by notice to the Borrower) not later than 2:00
p.m. on the date due, in immediately available funds, without set-off or
counterclaim, and funds received after that hour shall be deemed to have been
received on the next following Business Day. The Borrower hereby authorizes the
Administrative Agent to charge the Borrower’s demand deposit account maintained
with the Administrative Agent (or with any other Lender) for the amount of any
Obligation on its due date, but the Administrative Agent’s failure to so charge
any such account shall in no way affect the obligation of the Borrower to make
any such payment. The Administrative Agent shall remit to each Lender in
immediately available funds on the same Business Day as received by the
Administrative Agent its share of all such payments received by the
Administrative Agent for the account of such Lender. All payments under
Section 2.16, 2.17 or 2.19 shall be made by the Borrower directly to the Lender
entitled thereto.

(b) Effect of Payments. Each payment by the Borrower to the Administrative Agent
for the account of any Lender pursuant to Section 2.15(a) shall be deemed to
constitute payment by the Borrower directly to such Lender, provided, however,
that in the event any such payment by the Borrower to the Administrative Agent
is required to be returned to the Borrower for any reason whatsoever, then the
Borrower’s obligation to such Lender with respect to such payment shall be
deemed to be automatically reinstated.

(c) Distributions by Administrative Agent. Unless the Administrative Agent shall
have been notified by a Lender or the Borrower prior to the date on which such
Lender or the Borrower is scheduled to make payment to the Administrative Agent
of (in the case of a Lender) the proceeds of an Advance to be made by it
hereunder or (in the case of the Borrower) a payment to the Administrative Agent
for the account of one or more of the Lenders hereunder (such payment by a
Lender or the Borrower (as the case may be) being herein called a “Required
Payment”), which notice shall be effective upon receipt, that it does not intend
to make the Required Payment to the Administrative Agent, the Administrative
Agent may assume that the Required Payment has been made and may, in reliance
upon such assumption (but shall not be required to), make the amount thereof
available to the intended recipient(s) on such date and, if such Lender or the
Borrower (as the case may be) has not in fact made the Required Payment to the
Administrative Agent, the recipient(s) of such payment shall, on demand, repay
to the Administrative Agent the amount so made available together with interest
thereon for each day during the period commencing on the date such amount was so
made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at an annual rate (i) equal to the Federal Funds Rate
for such day, in the case of a Required Payment owing by a Lender, or (ii) equal
to the applicable rate of interest as provided in this Agreement, in the case of
a Required Payment owing by the Borrower. For the avoidance of doubt, nothing in
this Section 2.15(c) or elsewhere in this Agreement or the other Loan Documents
shall be deemed to require the Administrative Agent (or any other Lender) to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Administrative Agent or the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

-35-



--------------------------------------------------------------------------------

(d) Setoff. The Borrower agrees that each Lender, subject to such Lender’s
sharing obligations set forth in Section 8.6, shall have all rights of setoff
and bankers’ lien provided by applicable law, and in addition thereto, the
Borrower agrees that if at any time any Obligation is due and owing by the
Borrower under this Agreement to any Lender at a time when an Event of Default
has occurred and is continuing hereunder, any Lender may apply any and all
balances, credits, and deposits, accounts or moneys of the Borrower then or
thereafter in the possession of such Lender (excluding, however, any trust or
escrow accounts held by the Borrower for the benefit of any third party) to the
payment thereof.

(e) Due Date Extension. Subject to subsection (b) of the definition of “Interest
Period” with respect to LIBOR Loans, if any payment of principal of or interest
on any Loan or any fees payable hereunder falls due on a day which is not a
Business Day, then such due date shall be extended to the next following
Business Day, and (in the case of principal) additional interest shall accrue
and be payable for the period of such extension.

(f) Application of Payments. Except as otherwise provided herein, so long as no
Default or Event of Default has occurred and is continuing hereunder, each
payment received from the Borrower shall be applied to such Obligations as the
Borrower shall specify by notice to be received by the Administrative Agent on
or before the date of such payment. In the absence of such notice and in any
event during the continuance of any Default or Event of Default (except as set
forth in Section 7.4), payments received from the Borrower shall be applied to
the payment of the Obligations in such order as the Administrative Agent shall
determine in its discretion. Concurrently with each remittance to any Lender of
its appropriate share of any such payment (based upon such Lender’s Percentage
of the Facility to which such payment relates), the Administrative Agent shall
advise such Lender as to the application of such payment.

Section 2.16 Increased Costs; Funding Exceptions.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate or the Letter of
Credit Issuer;

(ii) subject any Lender or the Letter of Credit Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan made by it, or change the basis
of taxation of payments to such Lender or the Letter of Credit Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.17 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the Letter of Credit Issuer); or

 

-36-



--------------------------------------------------------------------------------

(iii) impose on any Lender or the Letter of Credit Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the Letter of
Credit Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Letter of Credit Issuer hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender or the Letter of Credit
Issuer, the Borrower will pay to such Lender or the Letter of Credit Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Letter of Credit Issuer, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Letter of Credit Issuer
determines that any Change in Law affecting such Lender or the Letter of Credit
Issuer or any lending office of such Lender or such Lender’s or the Letter of
Credit Issuer’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Letter of Credit Issuer’s capital or on the capital of such Lender’s or the
Letter of Credit Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Letter of Credit Issuer, to a level below that which such
Lender or the Letter of Credit Issuer or such Lender’s or the Letter of Credit
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Letter of Credit Issuer’s policies and
the policies of such Lender’s or the Letter of Credit Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Letter of Credit Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the Letter of
Credit Issuer or such Lender’s or the Letter of Credit Issuer’s holding company
for any such reduction suffered.

(c) Basis for Determining Interest Rate Inadequate or Unfair. If with respect to
any Interest Period with respect to a LIBO Rate Loan:

(i) the Administrative Agent determines that, or the Required Lenders determine
and advise the Administrative Agent that, deposits in U.S. dollars (in the
applicable amounts) are not being offered in the London interbank Eurodollar
market for such Interest Period; or

(ii) the Administrative Agent determines, or the Required Lenders determine and
advise the Administrative Agent (which determination shall be binding and
conclusive on all parties), that by reason of circumstances affecting the London
interbank Eurodollar market, adequate and reasonable means do not exist for
ascertaining the applicable LIBO Rate; or

 

-37-



--------------------------------------------------------------------------------

(iii) the Administrative Agent determines, or the Required Lenders determine and
advise the Administrative Agent, that the LIBO Rate determined in accordance
with this Agreement will not adequately and fairly reflect the cost to the
Lenders of maintaining or funding a LIBOR Loan for such Interest Period, as
applicable, or that the making or funding of a LIBOR Loan has become
impracticable or uneconomic as a result of an event occurring after the date of
this Agreement which materially affects such LIBOR Loans;

then the Administrative Agent shall promptly notify the affected parties and
(A) in the event of any occurrence described in the foregoing clause (i) the
Borrower shall enter into good faith negotiations with each affected Lender in
order to determine an alternate method to determine an appropriate interest rate
for such Lender, and during the pendency of such negotiations with any Lender,
such Lender shall be under no obligation to make any new LIBOR Loans, and (B) in
the event of any occurrence described in the foregoing clauses (ii) or (iii),
for so long as such circumstances shall continue, no Lender shall be under any
obligation to make any new LIBOR Loans and any outstanding LIBOR Loans shall be
automatically converted into Base Rate Loans.

(d) Certificates for Reimbursement. A certificate of a Lender or the Letter of
Credit Issuer setting forth the amount or amounts necessary to compensate such
Lender or the Letter of Credit Issuer or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the Letter of Credit Issuer, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.

(e) Delay in Requests. Failure or delay on the part of any Lender or the Letter
of Credit Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Letter of Credit Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Letter of Credit Issuer pursuant to this Section for
any increased costs incurred or reductions suffered more than ninety days prior
to the date that such Lender or the Letter of Credit Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Letter of Credit Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the ninety-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.17 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum

 

-38-



--------------------------------------------------------------------------------

payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Lender Party entitled thereto receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify each Lender
Party within 10 Business Days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by such Lender Party, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender Party (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Lender Party or any Participant that is not a Foreign
Lender shall deliver to the Borrower and the Administrative Agent executed
originals of IRS Form W-9 or such other documentation or information prescribed
by applicable law or as reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender Party or Participant is
subject to backup withholding or information reporting requirements. Any Foreign
Lender that is entitled to an exemption from or reduction of withholding tax
under the law of the jurisdiction in which the Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

-39-



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. If any Lender Party determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender Party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of a Lender Party will
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Lender
Party in the event such Lender Party is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Lender Party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

Section 2.18 Illegality.

If any change in (including the adoption of any new) applicable laws or
regulations, or any change in the interpretation of applicable laws or
regulations by any governmental authority, central bank, comparable agency or
any other regulatory body charged with the interpretation, implementation or
administration thereof, or compliance by a Lender with any request or directive
(whether or not having the force of law) of any such authority, central bank,
comparable agency or other regulatory body, should make it or, in the good faith
judgment of the affected Lender, shall raise a substantial question as to
whether it is unlawful for such Lender to make, maintain or fund LIBOR Loans,
then (a) the affected Lender shall promptly notify the Borrower and the
Administrative Agent; (b) the obligation of the affected Lender to make,
maintain or convert into LIBOR Loans shall, upon the effectiveness of such
event, be suspended for the duration of such unlawfulness; (c) for the duration
of such unlawfulness, any notice by the Borrower pursuant to Sections 2.2, 2.3
or 2.4 requesting the affected Lender to make or convert into LIBOR Loans shall
be construed as a request to make or to continue making Base Rate Loans.

Section 2.19 Loan Losses.

The Borrower hereby agrees that upon demand by any Lender (which demand shall be
accompanied by a statement setting forth the basis for the calculations of the
amount being claimed) the Borrower will indemnify such Lender against any loss
or expense which such Lender may have sustained or incurred (including but not
limited to any net loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain LIBOR Loans) or which such Lender may be deemed to have sustained or
incurred, as reasonably determined by such Lender, (a) as a consequence of any
failure by the Borrower to make any payment when due of any amount due hereunder
in connection with any LIBOR Loans, (b) due to any failure of the Borrower to
borrow or convert any LIBOR Loans on a date specified therefor in a notice
thereof, (c) due to any payment or prepayment of any LIBOR Loan on a date other
than the last day of the applicable Interest Period for such LIBOR Loan, (d) due
to any payment or prepayment of a MetLife Fixed Rate Loan on a date other than
on the Maturity Date of the Term B Facility, except as expressly

 

-40-



--------------------------------------------------------------------------------

provided in Section 2.10(e); provided, however, that amounts due in connection
with prepayment of a MetLife Fixed Rate Loan are set forth and described in, and
shall be payable in accordance with, the MetLife Make-Whole Agreement. For this
purpose, all notices under Sections 2.2, 2.3, and 2.4 shall be deemed to be
irrevocable.

Section 2.20 Right of Lenders to Fund through Other Offices.

Each Lender, if it so elects, may fulfill its agreements hereunder with respect
to any LIBOR Loan by causing a foreign branch or affiliate of such Lender to
make such LIBOR Loan; provided, that in such event the obligation of the
Borrower to repay such LIBOR Loan shall nevertheless be to such Lender and such
LIBOR Loan shall be deemed held by such Lender for the account of such branch or
affiliate.

Section 2.21 Discretion of Lenders as to Manner of Loan.

Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain all or any part of its LIBOR Loans in any
manner it deems fit, it being understood, however, that for the purposes of this
Agreement (specifically including but not limited to Section 2.19 hereof) all
determinations hereunder shall be made as if each Lender had actually funded and
maintained each LIBOR Loan during each Interest Period for such LIBOR Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the appropriate LIBO Rate
for such Interest Period.

Section 2.22 Conclusiveness of Statements; Survival of Provisions.

Determinations and statements of a Lender pursuant to Section 2.16, 2.17 or 2.19
shall be conclusive absent manifest error. Each Lender may use reasonable
averaging and attribution methods in determining compensation pursuant to such
Sections 2.16, 2.17 and 2.19 and the provisions of Sections 2.16, 2.17 and 2.19
shall survive termination of this Agreement.

Section 2.23 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.4 shall be applied at such time or times
as may be determined by the Administrative Agent as follows:

(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

 

-41-



--------------------------------------------------------------------------------

(ii) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Letter of Credit Issuer hereunder;

(iii) third, to Cash Collateralize the Letter of Credit Issuer’s Letter of
Credit Exposure with respect to such Defaulting Lender in accordance with
subsection (h) below;

(iv) fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

(v) fifth, if so determined by the Administrative Agent and the Borrower, to be
held in a deposit account and released pro rata in order to (A) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (B) Cash Collateralize the Letter of Credit Issuer’s
future Letter of Credit Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (h) below;

(vi) sixth, to the payment of any amounts owing to the Lenders or the Letter of
Credit Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Letter of Credit Issuer against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement;

(vii) seventh, so long as no Default or Event of Default exists, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

(viii) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (A) such payment is a payment of the
principal amount of any Loans or Letter of Credit Exposure in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (B) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letter of Credit Exposure owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Exposure owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Exposure are held by the Lenders pro rata in accordance with
the Commitments under the applicable Facility without giving effect to
subsection (d) below. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

-42-



--------------------------------------------------------------------------------

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Unused Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letter of Credit
Exposure for which it has provided Cash Collateral pursuant to subsection (h)
below.

(iii) With respect to any Unused Commitment Fee or Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (i) or
(ii) above, the Borrower shall (A) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Exposure that has
been reallocated to such Non-Defaulting Lender pursuant to clause (d) below,
(B) pay to the Letter of Credit Issuer the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Letter of
Credit Issuer’s Letter of Credit Exposure to such Defaulting Lender, and (C) not
be required to pay the remaining amount of any such fee.

(d) Reallocation of Participations to Reduce Letter of Credit Exposure. All or
any part of such Defaulting Lender’s participation in the Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Revolving Term Lenders in
accordance with their respective Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (i) the conditions
set forth in Section 3.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (ii) such reallocation does not
cause the Revolving Term Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Term Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(e) Cash Collateral. If the reallocation described in subsection (d) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Letter of Credit Issuer’s Letter of Credit Exposure in
accordance with the procedures set forth in subsection (h) below.

 

-43-



--------------------------------------------------------------------------------

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Letter of Credit Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender, to the extent applicable, will purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with their respective Commitments under the Revolving
Term Facility (without giving effect to subsection (d) hereof), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(g) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Letter of Credit Issuer shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Letter of
Credit Exposure after giving effect thereto.

(h) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or the Letter of Credit Issuer (with a copy to the Administrative Agent)
the Borrower shall Cash Collateralize the Letter of Credit Issuer’s Letter of
Credit Exposure with respect to such Defaulting Lender (determined after giving
effect to subsection (d) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount. Such Cash
Collateral shall be subject to the following terms and conditions:

(i) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Letter of Credit Issuer, and agrees to maintain, a first priority security
interest in all Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letter of Credit Exposure, to be
applied pursuant to clause (ii) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Letter of Credit Issuer as herein
provided or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower, promptly upon demand by the
Administrative Agent, will pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(ii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this subsection (h) or in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s

 

-44-



--------------------------------------------------------------------------------

obligation to fund participations in respect of Letter of Credit Exposure
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii) Cash Collateral (or the appropriate portion thereof) provided to reduce
any Letter of Credit Issuer’s Letter of Credit Exposure shall no longer be
required to be held as Cash Collateral pursuant to this subsection (h) following
(A) the elimination of the applicable Letter of Credit Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or (B) the
determination by the Administrative Agent and the Letter of Credit Issuer that
there exists excess Cash Collateral; provided that, the Person providing Cash
Collateral and the Letter of Credit Issuer may agree that Cash Collateral shall
be held to support future anticipated Letter of Credit Exposure or other
obligations.

Section 2.24 Replacement of Certain Lenders.

If any Lender becomes and remains (a) a Defaulting Lender or (b) affected by any
of the changes or events described in Section 2.16, 2.17 or 2.18 (any such
Lender hereinafter referred to as a “Replaced Lender”) and gives notice to the
Borrower of any increased cost or other amounts required to be reimbursed or
paid pursuant to a reimbursement or an indemnification obligation under
Section 2.16 or 2.17 or gives notice regarding the unlawfulness of making,
maintaining or funding LIBOR Loans under Section 2.18, the Borrower may, so long
as no Event of Default has occurred and is continuing (and, in the case of a
Defaulting Lender, the Administrative Agent may), at the sole expense of the
Borrower, upon at least five (5) Business Days’ notice to the Administrative
Agent (in the case of the Borrower) and to such Replaced Lender, designate a
replacement lender (a “Replacement Lender”) acceptable to the Administrative
Agent in its sole discretion, to which such Replaced Lender shall, subject to
its receipt (unless the Borrower and the Replaced Lender agree upon a later date
for the remittance thereof) of all amounts due and owing to such Replaced Lender
under Section 2.16 or 2.17 (if applicable), assign to such Replacement Lender
all (and not less than all) of its rights, obligations, Loans, Revolving Term
Commitments and Term Commitments pursuant to an Assignment and Assumption;
provided that (i) unless the Replaced Lender is a Defaulting Lender, the
Borrower demonstrates to the Administrative Agent’s reasonable satisfaction that
the replacement of such Lender with such Replacement Lender will reduce the
amounts required to be paid by the Borrower under Sections 2.16, 2.17 or 2.18,
as applicable or (if such replacement is based on a notice under Section 2.18,)
that the Replacement Lender will be able to make, maintain or fund LIBOR Loans;
(ii) all amounts owed to such Replaced Lender by the Borrower (except
liabilities that by the terms hereof survive the payment in full of the Loans
and termination of this Agreement) under the Loan Documents and all accrued and
unpaid interest thereon are paid in full as of the date of such assignment;
(iii) such assignment does not conflict with applicable law; and (iv) the
Administrative Agent has received the applicable processing and recordation fee
in respect of such assignment. Upon the effectiveness of any assignment by any
Lender pursuant to this Section 2.24, the Replacement Lender shall thereupon be
deemed to be a “Lender” for all purposes of this Agreement and the other Loan
Documents and such Replaced Lender shall thereupon cease to be a “Lender” for
all such purposes and shall have no further rights or obligations hereunder
(other than pursuant to Sections 2.16 or 2.17 and 9.6, with respect to facts

 

-45-



--------------------------------------------------------------------------------

and circumstances that arose while such Replaced Lender was a Lender).
Notwithstanding the foregoing, a Lender shall not be required to make any such
assignment if, prior to the effectiveness thereof, as a result of waiver by such
Lender or otherwise, the circumstances entitling the Borrower or the
Administrative Agent to require such assignment cease to apply.

ARTICLE III

CONDITIONS TO CREDIT EXTENSIONS

Section 3.1 Conditions Precedent to the Initial Credit Extension.

The obligation of the Lender Parties to effect any Credit Extension is subject
to the condition precedent that, on or before the day of the first Credit
Extension, and in any event on or before the Closing Date, the Administrative
Agent shall have received the following, each in form and substance satisfactory
to the Administrative Agent:

(a) such Notes as may be requested by any Lenders, each properly executed on
behalf of the Borrower;

(b) the Support and Subordination Agreement, properly executed on behalf of the
Borrower and GPRE;

(c) the Perfection Certificate, properly executed on behalf of the Borrower;

(d) the Security Documents, each properly executed on behalf of the Borrower,
together with:

(i) financing statements with respect to the Borrower to be filed in each
jurisdiction that, in the opinion of the Administrative Agent, is reasonably
necessary to perfect the Liens created by the Security Documents, to the extent
such Liens can be perfected by filing;

(ii) current searches of appropriate filing offices in each jurisdiction in
which the Borrower is organized, has an office or otherwise conducts business
(including, but not limited to, patent and trademark offices, secretaries of
state and county recorders) showing that no state or federal tax Liens have been
filed and remain in effect against the Borrower, and that no financing
statements or other notifications or filings have been filed and remain in
effect against the Borrower, other than those for which the Administrative Agent
has received an appropriate release, termination or satisfaction or those
permitted in accordance with Section 6.1;

(iii) a control agreement in respect of each Brokerage Account and each deposit,
securities and other account maintained by the Borrower, in each case properly
executed on behalf of each of the parties thereto;

(e) a Second Amendment to each Existing Mortgage, properly executed on behalf of
the Borrower, together with: (i) evidence of the recording thereof in the real
estate records of the jurisdiction where the related Existing Property is
located; and (ii) a final mortgagee’s title policy issued by a title insurance
company acceptable to the

 

-46-



--------------------------------------------------------------------------------

Administrative Agent, in favor of the Administrative Agent, for the benefit of
the Lender Parties, in an insured amount not less than $78,000,000 (in the
aggregate), insuring that such Existing Mortgages (as amended by such Second
Amendments) are valid and enforceable first-priority Liens, on the Borrower’s
fee simple title (or leasehold estate, as the case may be) to the real estate
and other real property therein described, free and clear of all standard
exceptions and defects and Liens except such as the Administrative Agent in its
sole discretion may approve, including, without limitation, the following
endorsements: ALTA form 9.0, ALTA form 3.1 (with parking), contiguity, utility,
last dollar, separate tax parcel, no special assessments, usury, forced removal,
revolving credit, mortgage registry tax and such other endorsements as the
Administrative Agent may reasonably require;

(f) a current, certified appraisal conforming to all applicable requirements of
FIRREA establishing the fair market value of each Existing Property;

(g) a flood zone designation for each Existing Property;

(h) evidence of all insurance required by the terms of the Security Documents,
including, but not limited to, flood insurance if the real estate described in
any Existing Mortgage is located within the 100-year flood plain, together with
certificates and loss payable endorsements showing the Administrative Agent, for
the benefit of the Lender Parties, as mortgagee, additional insured and lender
loss payee thereunder;

(i) certificates of the secretary or other appropriate officer of each of the
Borrower and GPRE (i) certifying that the execution, delivery and performance of
the Loan Documents and other documents contemplated hereunder to which such
Person is a party have been duly approved by all necessary action of the
Governing Board of such Person, and attaching true, correct and complete copies
of the applicable resolutions granting such approval; (ii) certifying that
attached to such certificates are true, correct and complete copies of the
Organizational Documents of such Person, together with such copies; and
(iii) certifying the names of the officers of such Person that are authorized to
sign the Loan Documents to which such Person is a party and other documents
contemplated hereunder, together with the true signatures of such officers; the
Lender Parties may conclusively rely on such certificates until the
Administrative Agent receives a further certificate of the Secretary or
Assistant Secretary of such Person canceling or amending the prior certificate
and submitting the signatures of the officers named in such further certificate;

(j) a certificate of good standing for each of the Borrower and GPRE from the
Secretary of State (or the appropriate official) of the state of formation of
such Person, dated not more than 30 days prior to the Closing Date;

(k) the following financial information of the Consolidated Group and the
Borrower: (i) consolidated and consolidating financial statements for the
Consolidated Group for the fiscal year ending December 31, 2010, with such
consolidated financial statements audited by independent public accountants
acceptable to the Administrative Agent, and interim financial statements for the
Borrower for the period ended November 30, 2011, including balance sheets and
statements of income and retained earnings

 

-47-



--------------------------------------------------------------------------------

prepared in conformity with GAAP; (ii) a one-year (commencing January 1, 2012)
business plan and pro-forma financial projections for the Borrower’s 2012 fiscal
year, including an income statement, balance sheet and cash flow statement
prepared in accordance with GAAP, except that footnotes required under GAAP
shall not be included, showing compliance with the terms and conditions of this
Agreement; and (iii) such other financial information as the Administrative
Agent may request;

(l) a copy of the Borrower’s risk management policies and procedures (current as
of the Closing Date), which have been duly approved by the Governing Board of
the Borrower and are acceptable to the Administrative Agent;

(m) signed copies of opinions of counsel for the Borrower and GPRE addressed to
the Administrative Agent, on behalf of the Lenders, with respect to the matters
contemplated by the Loan Documents;

(n) the Fee Letter of even date herewith, properly executed on behalf of the
Borrower;

(o) payment of all fees and expenses then due and payable pursuant to Sections
2.12 and 9.6(a) hereof; and

(p) evidence satisfactory to the Administrative Agent and Farm Credit Services
of America, FLCA, that the Borrower is eligible to obtain loans from Farm Credit
Services of America, FLCA.

Section 3.2 Conditions Precedent to All Credit Extensions.

The obligation of the Lenders and the Letter of Credit Issuer to effect any
Credit Extension shall be subject to the further conditions precedent that on
the date of such Credit Extension:

(a) the representations and warranties contained in Article IV and in each other
Loan Document are true, correct and complete on and as of the date of such
Credit Extension as though made on and as of such date; and

(b) no event has occurred and is continuing, or would result from such Credit
Extension, which constitutes a Default or an Event of Default.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender Parties as follows:

Section 4.1 Legal Existence and Power; Name; Chief Executive Office.

The Borrower is a legal entity duly organized, validly existing and in good
standing under the laws of its respective state of organization, and is duly
licensed or qualified to transact business in all jurisdictions where the
character of the property owned or leased or the nature of the business
transacted by it makes such licensing or qualification necessary and where
failure to obtain such licensing or qualification would have a Material Adverse
Effect. The Borrower has all requisite power and authority, corporate or
otherwise, to (a) conduct its business, (b) own its

 

-48-



--------------------------------------------------------------------------------

properties and (c) execute and deliver, and to perform all of its obligations
under, the Loan Documents to which it is a party. Within the last twelve
(12) months, the Borrower has done business solely under the names set forth in
Schedule 4.1. The state of organization and the chief executive office and
principal place of business of each direct and indirect Subsidiary of the
Borrower are designated as such in Schedule 4.1, each other place of business of
the Borrower is located at the address set forth in Schedule 4.1 and all records
relating to their respective businesses are kept at those locations.

Section 4.2 Authorization for Borrowings and Letters of Credit; No Conflict as
to Law or Agreements.

The execution, delivery and performance by the Borrower of the Loan Documents to
which it is a party, and the Credit Extensions from time to time obtained
hereunder, have been duly authorized by all necessary corporate action and do
not and will not (a) require any consent or approval which has not been obtained
prior to the date hereof, (b) require any authorization, consent or approval by,
or registration, declaration or filing (other than filing of financing
statements and recording of mortgages as contemplated hereunder) with, or notice
to, any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or any third party, except such
authorization, consent, approval, registration, declaration, filing or notice as
has been obtained, accomplished or given prior to the date hereof, (c) violate
any provision of any law, rule or regulation (including but not limited to
Regulations T, U or X of the Board of Governors of the Federal Reserve System)
or of any order, writ, injunction or decree presently in effect having
applicability to the Borrower or of the Organizational Documents of the
Borrower, (d) result in a breach of or constitute a default under any indenture
or loan or credit agreement or any other material agreement, lease or instrument
to which the Borrower is a party or by which it or its properties may be bound
or affected, or (e) result in, or require, the creation or imposition of any
Lien of any nature upon or with respect to any of the properties now owned or
hereafter acquired by the Borrower (other than as required hereunder in favor of
the Administrative Agent or the Lender Parties or as otherwise permitted by this
Agreement).

Section 4.3 Legal Agreements.

Each of the Loan Documents constitutes the legal, valid and binding obligations
and agreements of the Borrower enforceable against the Borrower in accordance
its terms, except to the extent that enforcement thereof may be limited by an
applicable bankruptcy, insolvency or similar laws now or hereafter in effect
affecting creditors’ rights generally and by general principles of equity.

Section 4.4 Ownership of Borrower.

The holder, class and percentage interests of the ownership of the Borrower is
set forth and described in Schedule 4.4. All of the issued and outstanding
Capital Stock of the Borrower is duly authorized, validly issued, fully paid and
nonassessable. No violation of any preemptive rights will be triggered by virtue
of the transactions contemplated by the Loan Documents.

Section 4.5 Financial Condition.

The Borrower has heretofore furnished to the Administrative Agent the audited
financial statements of the Consolidated Group for the fiscal year ended
December 31, 2010 and the

 

-49-



--------------------------------------------------------------------------------

unaudited financial statements of the Borrower for the calendar month ended
November 30, 2011. Those financial statements fairly present the financial
condition of the Consolidated Group and the Borrower on the date thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of the unaudited financial statements, to year-end audit adjustments and
the absence of footnotes) and were prepared in accordance with GAAP.

Section 4.6 Adverse Change.

There has been no change in the business, properties or condition (financial or
otherwise) of the Borrower since the date of the last financial statement
referred to in Section 4.5 that has had or could reasonably be expected to have
a Material Adverse Effect.

Section 4.7 Litigation.

There are no actions, suits, investigations, claims or proceedings pending or,
to the Knowledge of the Borrower, threatened against or affecting the Borrower
or the properties or business of the Borrower before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which, if determined adversely to such Person, could reasonably be
expected to have a Material Adverse Effect, except as set forth and described in
Schedule 4.7.

Section 4.8 Regulation U.

The Borrower has not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System), and no part of the
proceeds of any Advance or Letter of Credit will be used to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

Section 4.9 Taxes.

The Borrower has paid or caused to be paid to the proper authorities when due
all federal, state, foreign and local taxes required to be withheld by it. The
Borrower has filed all federal, state and local tax returns which are required
to be filed, and the Borrower has paid or caused to be paid to the respective
taxing authorities all taxes as shown on said returns or on any assessment
received by it to the extent such taxes have become due, except for any such
tax, assessment, charge or claim whose amount, applicability or validity is
being contested by the Borrower in good faith and by proper proceedings and for
which the Borrower shall have set aside adequate reserves in accordance with
GAAP. Proper and accurate amounts have been withheld by the Borrower from its
respective employees for all periods in compliance with the tax, social security
and any employment withholding provisions of applicable federal and state law,
and proper and accurate federal and state returns have been filed by the
Borrower for all periods for which returns were due with respect to employee
income tax withholding, social security and unemployment taxes, and the amounts
shown thereon to be due and payable have been paid in full or provision therefor
included on the books of the Borrower in accordance with and to the extent
required by GAAP. To the Knowledge of the Borrower, there is no pending
investigation of the Borrower by any taxing authority.

 

-50-



--------------------------------------------------------------------------------

Section 4.10 Titles and Liens.

The Borrower has good and absolute fee or leasehold title, as the case may be,
to all properties and assets reflected in the latest consolidated balance sheets
for the Borrower referred to in Section 4.5, free and clear of all Liens, except
for the following Liens (“Permitted Liens”): (a) Liens permitted by Section 6.1,
and (b) covenants, restrictions, rights, easements and minor irregularities in
title which do not (i) materially interfere with the business or operations of
the Borrower as presently conducted or (ii) materially impair the value of the
property to which they attach. In addition, no financing statement naming the
Borrower as debtor is on file in any office except to perfect only Liens
permitted by Section 6.1.

Section 4.11 Plans.

Except as disclosed on Schedule 4.11, neither the Borrower nor or any of its
ERISA Affiliates (a) maintains (or contributes to) or has maintained (or
contributed to) any Pension Plan; (b) contributes or has contributed to any
Multi-employer Plan; or (c) provides or has provided post-retirement medical or
insurance benefits or has any post-retirement medical or insurance liabilities
with respect to employees or former employees (other than benefits required
under Section 601 of ERISA, Section 4980B of the Code or applicable state law).
Neither the Borrower nor or any of its ERISA Affiliates has received any notice
or has any Knowledge to the effect that it is not in substantial compliance with
any of the requirements of ERISA, the Code or applicable state law with respect
to any Plan. No Reportable Event exists in connection with any Pension Plan
subject to Title IV of ERISA. Each Plan which is intended to be a tax-qualified
plan under Section 401(a) of the Code is so qualified, and no fact or
circumstance exists which may have an adverse effect on the Plan’s tax qualified
status. Neither the Borrower nor or any of its ERISA Affiliates has, with
respect to any Pension Plan, (i) failed to satisfy the minimum funding standard
specified in Section 302(a)(2) of ERISA or Section 412(a)(2) of the Code with
respect to any plan year; (ii) any material liability under Section 4201 or 4243
of ERISA for any withdrawal, partial withdrawal, reorganization or other event
under any Multi-employer Plan; or (iii) any liability or Knowledge of any facts
or circumstances which could result in any liability to the Pension Benefit
Guaranty Corporation, the Internal Revenue Service, the Department of Labor or
any participant in connection with any Plan (other than routine claims for
benefits under the Plan). With respect to each Pension Plan subject to
Section 430 of the Code, as of the most recent determination made for purposes
of Section 430 of the Code, the aggregate “funding shortfall” (as defined in
Section 430(c)(4) of the Code, without reduction of assets under
Section 430(f)(4)(B) of the Code) of the Plan, if paid to the Plan in a lump-sum
payment, would not have a Material Adverse Effect, and the aggregate funding
target attainment percentage (as defined in Section 430(d)(2) of the Code,
without reduction of assets under Section 430(f)(4)(B) of the Code of the Plan
equals at least 80%. There is no Lien on assets of the Borrower or any of its
ERISA Affiliates that has arisen under Section 430(k) of the Code. Except as
would not reasonably be expected to have a Material Adverse Effect, other than
claims for benefits in the ordinary course of business, there are no actions,
suits, disputes, arbitrations or other material claims pending or, to the
Knowledge of the Borrower threatened with respect to any Plan.

 

-51-



--------------------------------------------------------------------------------

Section 4.12 Environmental Compliance.

Except as disclosed on Schedule 4.12, the Borrower has obtained all permits,
licenses and other authorizations which are required under federal, state and
local laws and regulations relating to the protection of the environment and
emissions, discharges, releases of pollutants, contaminants, hazardous or toxic
materials, or wastes into ambient air, surface water, ground water or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants or
hazardous or toxic materials or wastes (“Environmental Laws”) at its facilities
or in connection with the operation of its facilities. Except as disclosed on
Schedule 4.12, the Borrower and all activities of the Borrower at its facilities
is in compliance in all material respects with all Environmental Laws and with
all terms and conditions of any required permits, licenses and authorizations
applicable to such Person with respect thereto. To the Knowledge of the
Borrower, the Borrower is in compliance with all applicable limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in Environmental Laws or in any applicable
plan, order, decree, judgment or notice of which the Borrower is aware and with
respect to which noncompliance therewith would have a Material Adverse Effect.
Except as disclosed on Schedule 4.12, the Borrower does not have Knowledge of,
nor has the Borrower received notice of, any events, conditions, circumstances,
activities, practices, incidents, actions or plans which may interfere with or
prevent continued compliance with, or which may give rise to any liability
under, any Environmental Laws.

Section 4.13 Submissions to Lender Parties.

This Agreement, together with each other Loan Document and the exhibits,
schedules, attachments, written or oral statements, documents, certificates and
other items prepared or supplied to any Lender Party by or on behalf of the
Borrower with respect to the transactions contemplated hereby or thereby, does
not contain any untrue statement of a material fact or omit a material fact
necessary to make each statement contained herein or therein not misleading
(and, as to projections, valuations or pro forma financial statements, all of
such information presents a good faith opinion based on reasonable assumptions
as of the date made as to such projections, valuations and pro forma condition
and results). There is no fact, which the Borrower has not disclosed to the
Lender Parties in writing and of which the Borrower has Knowledge, which has had
or could reasonably be expected to have a Material Adverse Effect.
Notwithstanding the foregoing, the Lender Parties acknowledge that the financial
projections and pro forma information as to future periods contained therein are
subject to general business conditions and economic factors which may be beyond
the Borrower’s control or other unanticipated future events which could have an
unforeseen impact on the performance or condition of the Borrowers, it being
understood that all such financial projections will be subject to uncertainties
and contingencies and that no representation is given that any particular
financial projection will ultimately be realized.

Section 4.14 Financial Solvency.

Both before and after giving effect to all of the loans, guaranties and other
financial accommodations contemplated herein, the Borrower:

(a) was not and will not be insolvent, as that term is used and defined in
Section 101(32) of the United States Bankruptcy Code and Section 2 of the
Uniform Fraudulent Transfer Act;

 

-52-



--------------------------------------------------------------------------------

(b) does not have unreasonably small capital and is not engaged or about to
engage in a business or a transaction for which any remaining assets of the
Borrower are unreasonably small;

(c) does not, by executing, delivering or performing its obligations under the
Loan Documents or by taking any action with respect thereto, intend to, nor
believe that it will, incur debts beyond its ability to pay them as they mature;

(d) does not, by executing, delivering or performing its obligations under the
Loan Documents to which it is a party or by taking any action with respect
thereto, intend to hinder, delay or defraud either its present or future
creditors; and

(e) does not contemplate filing a petition in bankruptcy or for an arrangement,
reorganization or similar proceeding under any law any jurisdiction or country,
and is not the subject of any bankruptcy or insolvency proceedings or similar
proceedings under any law of any jurisdiction or country threatened or pending
against the Borrower.

Section 4.15 Information Regarding Existing Properties, Existing Mortgages,
Owned and Leased Real Estate and Warehouses.

Schedule 4.15 sets forth and describes each Existing Property, each Existing
Mortgage and all other interests (including, but not limited to, all fee simple
and leasehold interests) of the Borrowers in any real property or fixtures,
wherever located, and sets forth and describes all leased facilities and
warehouse locations in which Inventory of the Borrower is located.

Section 4.16 Intellectual Property Rights.

(a) Owned Intellectual Property. Schedule 4.16 is a complete list of all
patents, applications for patents, trademarks, applications for trademarks,
service marks, applications for service marks, mask works, trade dress and
copyrights for which the Borrower is the registered owner (the “Owned
Intellectual Property”). Except as disclosed on Schedule 4.16, (i) the Borrower
owns its Owned Intellectual Property free and clear of all restrictions
(including covenants not to sue a third Person), court orders, injunctions,
decrees, writs or Liens, whether by written agreement or otherwise, (ii) no
Person other than the Borrower owns or has been granted any right in the Owned
Intellectual Property, (iii) all Owned Intellectual Property is valid,
subsisting and enforceable and (iv) the Borrower has taken all commercially
reasonable action necessary to maintain, protect and enforce the Owned
Intellectual Property owned by it.

(b) Intellectual Property Rights Licensed from Others. Schedule 4.16 is a
complete list of all agreements under which the Borrower has licensed
Intellectual Property Rights from another Person (“Licensed Intellectual
Property”) other than readily available, non-negotiated licenses of computer
software and other intellectual property used solely for performing accounting,
word processing and similar administrative tasks and a summary of any ongoing
payments the applicable Borrower is obligated to make with respect thereto.
Except as disclosed on Schedule 4.16 and in written agreements copies of which
have been given to the Administrative Agent, the Borrower’s licenses to use the
Licensed Intellectual Property are free and clear of all restrictions, Liens,
court orders, injunctions, decrees, or writs, whether by written

 

-53-



--------------------------------------------------------------------------------

agreement or otherwise. Except as disclosed on Schedule 4.16, (i) the Borrower
is not obligated or under any liability whatsoever to make any payments of a
material nature by way of royalties, fees or otherwise to any owner of, licensor
of, or other claimant to, any Intellectual Property Rights, (ii) all Licensed
Intellectual Property is valid, subsisting and enforceable and (iii) the
Borrower has taken all commercially reasonable action necessary to maintain,
protect and enforce the Licensed Intellectual Property licensed to it.

(c) Infringement. Except as disclosed on Schedule 4.16, the Borrower does not
have any Knowledge of, and has not received any written claim or notice
alleging, any infringement of another Person’s Intellectual Property Rights
(including any written claim that the Borrower must license or refrain from
using the Intellectual Property Rights of any third party) nor, to the Knowledge
of the Borrower, is there any threatened claim or any reasonable basis for any
such claim.

Section 4.17 Conflicts of Interest.

Neither the Borrower nor any officer, employee, agent or any other Person acting
on behalf of any of the Borrower has, directly or indirectly, given or agreed to
give any money, gift or similar benefit (other than legal price concessions to
customers in the ordinary course of business) to any customer, supplier,
employee or agent of a customer or supplier, or official or employee of any
governmental agency or instrumentality of any government (domestic or foreign)
or other Person who was, is, or may be in a position to help or hinder the
business of the Borrower (or assist in connection with any actual or proposed
transaction) which (a) might subject the Borrower to any damage or penalty in
any civil, criminal or governmental litigation or proceeding, (b) if not given
in the past, could have had a Material Adverse Effect or (c) if not continued in
the future, could have a Material Adverse Effect.

Section 4.18 Licenses; Compliance with Laws, Other Agreements, etc.

Set forth in Schedule 4.18 is a true, correct and complete list and summary
description of all material franchises, permits, licenses and other rights,
including all governmental approvals, authorizations, consents, licenses and
permits, which are necessary or required for the conduct of the businesses
currently conducted by the Borrower (collectively, the “Licenses”). The Borrower
does not have any Knowledge of any basis upon which the renewal of any License
would be denied in the future. Each such License has been validly issued to the
relevant Borrower and is in full force and effect, and the Borrower is not in
violation of any such License. The Borrower is not in violation of any of its
Organizational Documents or any other contract, agreement, judgment or decree,
and the Borrower is in full compliance with all applicable laws, regulations and
rules, in each case the non-compliance with which would have a Material Adverse
Effect.

Section 4.19 Laws Limiting Incurrence of Debt.

To the best knowledge of the Borrower, neither GPRE nor the Borrower is subject
to regulation under the Federal Power Act, the Public Utilities Holding Company
Act of 2005, any state public utilities code or any other federal or state
statute or regulation limiting its ability to incur Debt.

 

-54-



--------------------------------------------------------------------------------

Section 4.20 Account Relationships.

Set forth in Schedule 4.20 is a true, correct and complete and summary
description of all deposit, checking, payroll and other banking accounts,
securities accounts and Brokerage Accounts maintained by the Borrower.

Section 4.21 Investment Company Act.

Neither the Borrower nor any company controlling the Borrower is required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Obligations (other than unasserted contingent indemnity
obligations) remain unpaid or any Facility remains outstanding, the Borrower
will comply with the following requirements, unless the Required Lenders (or the
Administrative Agent, with the consent of the Required Lenders) shall otherwise
consent in writing:

Section 5.1 Reporting Requirements.

The Borrower will deliver, or cause to be delivered, to each Lender each of the
following, which shall be in form and detail reasonably acceptable to the
Required Lenders:

(a) As soon as available, and in any event within ninety (90) days after the end
of each fiscal year of the Borrower, audited annual financial statements of the
Consolidated Group with the unqualified opinion of KPMG or other independent
certified public accountants of nationally or regionally recognized standing
selected by the Consolidated Group and acceptable to the Administrative Agent,
which annual financial statements shall include the balance sheets of the
Consolidated Group at the end of such fiscal year and the related statements of
income, retained earnings and cash flows of the Consolidated Group (including,
among others, the Borrower) for the fiscal year then ended, prepared on a
consolidating and consolidated basis, all in reasonable detail and prepared in
accordance with GAAP, together with (i) a report signed by such accountants
identifying any passed audit adjustments, significant deficiencies and maternal
weaknesses identified during such audit applicable to the Borrower; and (ii) a
certificate of the chief financial officer of the Borrower, substantially in the
form of Exhibit H, stating that such financial statements have been prepared in
accordance with GAAP and whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder and, if so, stating in
reasonable detail the facts with respect thereto.

(b) As soon as available and in any event within thirty (30) days after the end
of each calendar month, an unaudited interim balance sheet and statement of
income and retained earnings of the Borrower at the end of and for such calendar
month and for the year-to-date period then ended, prepared on a consolidating
and consolidated basis, all in reasonable detail and prepared in accordance with
GAAP, subject to year-end audit adjustments and the absence of required
footnotes; and, with respect to each calendar

 

-55-



--------------------------------------------------------------------------------

month corresponding with the last month of each calendar quarter, accompanied by
a certificate of the chief financial officer of the Borrower, substantially in
the form of Exhibit H, stating (i) that such financial statements have been
prepared in accordance with GAAP, subject to year-end audit adjustments,
(ii) whether or not such officer has knowledge of the occurrence of any Default
or Event of Default hereunder and, if so, stating in reasonable detail the facts
with respect thereto, (iii) all relevant facts in reasonable detail to
evidence the computations as to whether or not the Borrower is in compliance
with the Financial Covenants.

(c) Within ninety (90) days after the end of each fiscal year of the Borrower,
the projected balance sheets, income statements, Capital Expenditures budget and
cash flow statements for the Borrower for each month of the next fiscal year,
each in reasonable detail, representing the good faith projections of the
Borrower for each such month, and certified by the Borrower’s chief financial
officer as being the projections upon which the Borrower relies, together with
such supporting schedules and information as the Administrative Agent from time
to time may request.

(d) As promptly as practicable (but in any event not later than five
(5) Business Days) after the commencement thereof, notice of all litigation and
of all proceedings before any governmental or regulatory agency affecting the
Borrower of the type described in Section 4.7 or which (i) seek a monetary
recovery against the Borrower in excess of $500,000 or (ii) if determined
adversely to the Borrower, could reasonably be expected to have a Material
Adverse Effect.

(e) As promptly as practicable (but in any event not later than five
(5) Business Days) after the Borrower obtains Knowledge of the occurrence of a
Default or Event of Default hereunder, together with a detailed statement by a
responsible officer of the Borrower setting forth the steps being taken by the
Borrower to cure the effect of such Default or Event of Default.

(f) As promptly as practicable, and in any event within thirty (30) days after
the Borrower has Knowledge that any Reportable Event with respect to any Pension
Plan has occurred, the Borrower will deliver to the Administrative Agent a
statement of the Borrower’s chief financial officer setting forth details as to
such Reportable Event and the action which the Borrower proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event to
the Pension Benefit Guaranty Corporation.

(g) As promptly as practicable, and in any event within ten (10) days after the
Borrower fails to make any contribution required with respect to any Pension
Plan under Section 412(m) of the Code, the Borrower will deliver to the
Administrative Agent a statement of the Borrower’s chief financial officer
setting forth details as to such failure and the action which the Borrower
proposes to take with respect thereto, together with a copy of any notice of
such failure required to be provided to the Pension Benefit Guaranty
Corporation.

 

-56-



--------------------------------------------------------------------------------

(h) As promptly as practicable, and in any event within ten (10) days after the
Borrower has Knowledge that the Borrower has or is reasonably expected to have
any liability under Section 4201 or 4243 of ERISA for any withdrawal, partial
withdrawal, reorganization or other event under any Multi-employer Plan, the
Borrower will deliver to the Administrative Agent a statement of the Borrower’s
chief financial officer setting forth details as to such liability and the
action which Borrower proposes to take with respect thereto.

(i) Promptly upon obtaining Knowledge thereof, notice of the violation by the
Borrower of any law, rule or regulation, or the terms and conditions of any
License, the non-compliance with which could reasonably be expected to have a
Material Adverse Effect.

(j) As promptly as practicable, and in any event within ten (10) days after the
occurrence of a Reportable Event that has resulted or would reasonably be
expected to result in liability to the Borrower or any of its ERISA Affiliates
under Title IV of ERISA with respect to any Pension Plan or Multi-employer Plan
or to the Pension Benefit Guaranty Corporation in an aggregate amount that could
reasonably be expected to have a Material Adverse Effect, the Borrower will
deliver to the Administrative Agent a copy of the notice required to be provided
to the Pension Benefit Guaranty Corporation.

(k) Not later than thirty (30) days after the end of each fiscal year of the
Borrower, updated certificates of insurance covering all tangible Collateral
showing the Administrative Agent, on behalf of all Lender Parties, as additional
insured, lender loss payee and, as appropriate, mortgagee, and otherwise
satisfying all requirements specified in any Loan Document.

(l) As promptly as practicable (but in any event not later than five
(5) Business Days) after the Borrower acquires any real property, the Borrower
will deliver to the Administrative Agent written notice thereof, together with a
copy of the deed transferring title of such real property to the Borrower.

(m) Promptly, such additional information concerning the Borrower as the
Administrative Agent may request.

All required deliveries pursuant to this Section 5.1 shall be made, to the
extent possible, by electronic means (e-mail transmission), followed by actual,
originally executed (if required hereunder) paper copies thereof.

Section 5.2 Books and Records; Inspection and Examination.

The Borrower will keep accurate books of record and account pertaining to its
business and financial condition and such other matters as the Administrative
Agent may from time to time request in which true, correct and complete entries
will be made in accordance with GAAP consistently applied and, upon the request
of and the reasonable notice by the Administrative Agent, will permit any
officer, employee, consultant, attorney, accountant or agent for any Lender
Party to (a) conduct collateral audits of the assets of the Borrower and to
otherwise audit, review, make extracts from or copy any and all corporate and
financial books and records of the Borrower at all reasonable times during
ordinary business hours, (b) send and discuss with account debtors and other
obligors requests for verification of amounts owed to the Borrower and
(c) discuss the affairs of the Borrower with any of its respective Directors,
officers, employees, agents or accountants. The Borrower will permit any Lender
Party and its officers,

 

-57-



--------------------------------------------------------------------------------

employees, consultants, attorneys, accountants and agents to examine and inspect
any property of the Borrower at any time during ordinary business hours;
provided, that each Lender Party will use reasonable efforts to conduct (or have
conducted) any such examination or inspection so as to minimize disruptions to
the operations of the Borrower. Subject to the limitations set forth and
described in Section 2.12(b), the Borrower will pay all reasonable costs and
expenses incurred by the Administrative Agent in connection with such audits and
inspections.

Section 5.3 Compliance with Laws.

The Borrower will (a) comply with the requirements of all applicable laws and
regulations including (but not limited to) all Environmental Laws and (b) use
and keep its assets, and will require that others use and keep its assets, only
for lawful purposes, without violation of any federal, state or local law,
statute or ordinance. In addition, and without limiting the foregoing sentence,
the Borrower shall (i) ensure that no Person who owns a controlling interest in
or otherwise controls the Borrower or any other Borrower is or shall be listed
on the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (ii) not use or
permit the use of the proceeds of any Advance to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, and (iii) comply with all applicable Bank Secrecy Act laws and
regulations, as amended.

Section 5.4 Payment of Taxes and Other Claims.

The Borrower will pay or discharge when due, (a) all taxes, assessments and
governmental charges levied or imposed upon it or upon its income or profits, or
upon any properties belonging to it prior in each case to the date on which
penalties attach thereto, (b) all federal, state and local taxes required to be
withheld by it, and (c) all lawful claims for labor, materials and supplies
which, if unpaid, might by law become a Lien or charge upon any properties of
the Borrower (other than Permitted Liens allowed under Section 6.2(c));
provided, that the Borrower shall not be required to pay any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which the Borrower
has set aside adequate reserves in accordance with GAAP.

Section 5.5 Maintenance of Properties.

The Borrower will keep and maintain all of its properties necessary or useful in
its business in good condition, repair and working order (normal wear and tear
excepted); provided, however, that nothing in this Section 5.5 shall prevent the
Borrower from discontinuing the operation and maintenance of any of its
properties if such discontinuance is, in the reasonable judgment of the
Borrower, desirable in the conduct of the Borrower’s business and not
disadvantageous in any material respect to the Lender. The Borrower will take
all commercially reasonable steps necessary to protect and maintain its
Intellectual Property Rights. The Borrower will take all commercially reasonable
steps necessary to prosecute any Person infringing, diluting, misappropriating
or otherwise violating its Intellectual Property Rights and to defend itself
against any Person accusing it of infringing any Person’s Intellectual Property
Rights.

 

-58-



--------------------------------------------------------------------------------

Section 5.6 Insurance.

The Borrower will obtain and at all times maintain primary insurance (without
right of contribution or subrogation) with insurers believed by it to be
responsible and reputable in such amounts and against such risks as described in
the Security Documents and otherwise as is usually carried by companies engaged
in similar business and owning similar properties in the same general areas in
which it operates.

Section 5.7 Preservation of Legal Existence.

The Borrower will preserve and maintain (a) its legal existence and (b) all of
its Licenses, rights, privileges and franchises necessary or desirable in the
normal conduct of its business and shall conduct, and cause each other Borrower
to conduct, its business in an orderly, efficient and regular manner.

Section 5.8 Creation of Subsidiaries.

The Borrower will not create a Subsidiary or acquire any business which would
constitute a Subsidiary.

Section 5.9 Risk Management Policies; Ethanol Marketing.

(a) The Borrower shall maintain risk management policies and programs regarding
the procurement of corn and the marketing of ethanol, DDGS and WDGS, and shall
provide copies thereof and any amendments, supplements or other modifications
thereto to the Administrative Agent for its review and approval.

(b) In the case of ethanol marketing, the Borrower shall at all times maintain
marketing agreements with professional organizations (which professional
organizations may include Affiliates of the Borrower) experienced in the
marketing of ethanol. The Borrower shall not enter into any such marketing
agreement without first obtaining the written consent of the Administrative
Agent and the Required Lenders in respect of (i) the marketing professional who
shall be the counterparty in any such marketing agreement, and (ii) the terms
and conditions of such marketing agreement itself. Following approval thereof by
the Administrative Agent and the Required Lenders, no such marketing agreement
shall be amended, modified, terminated, or any material provision waived by the
Borrower, without the prior written consent of the Administrative Agent and the
Required Lenders. With respect to DDGS and WDGS marketing, the Borrower shall be
permitted to self-market DDGS and WDGS. Any amendment, supplement or other
modification to the marketing agreement or other arrangements by and between the
Borrower and Green Plains Trade Group will, in all events, be subject to the
review and approval of the Administrative Agent and the Required Lenders.

Section 5.10 Minimum Debt Service Coverage Ratio.

The Borrower will maintain its Debt Service Coverage Ratio as of the end of each
fiscal year of the Borrower at not less than 1.25 to 1.00.

 

-59-



--------------------------------------------------------------------------------

Section 5.11 Minimum Net Worth.

The Borrower will maintain its Net Worth at all times at not less than
$80,000,000.

Section 5.12 Minimum Working Capital.

The Borrower will maintain its Working Capital at not less than: (a) $16,000,000
as of the Closing Date and as of each Covenant Compliance Date thereafter
through and including February 28, 2012; (b) $17,500,000 as of March 31, 2012
and as of each Covenant Compliance Date thereafter through and including
August 31, 2012; (c) $20,000,000 as of September 30, 2012 and as of each
Covenant Compliance Date thereafter through February 28, 2013; and
(d) $22,500,000 as of March 31, 2013 and as of each Covenant Compliance Date
thereafter.

Section 5.13 CoBank Capital Plan.

(a) So long as CoBank is a Lender hereunder, the Borrower will acquire Capital
Stock in CoBank in such amounts and at such times as CoBank may require in
accordance with CoBank’s Bylaws and Capital Plan (as each may be amended from
time to time), except that the maximum amount of Capital Stock that the Borrower
may be required to purchase in CoBank in connection with the Loans made by
CoBank may not exceed the maximum amount permitted by the Bylaws and the Capital
Plan at the time this Agreement is entered into. The Borrower acknowledges
receipt of a copy of (i) CoBank’s most recent annual report, and if more recent,
CoBank’s latest quarterly report, (ii) CoBank’s Notice to Prospective
Stockholders and (iii) CoBank’s Bylaws and Capital Plan, which describe the
nature of all of the Borrower’s Capital Stock and other equities in CoBank
acquired in connection with its patronage loan from CoBank (the “CoBank
Equities”) as well as capitalization requirements, and agrees to be bound by the
terms thereof.

(b) Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan (as
each may be amended from time to time) shall govern (i) the rights and
obligations of the parties with respect to the CoBank Equities and any patronage
refunds or other distributions made on account thereof or on account of the
Borrower’s patronage with CoBank, (ii) the Borrower’s eligibility for patronage
distributions from CoBank (in the form of CoBank Equities and cash) and
(iii) patronage distributions, if any, in the event of a sale of a participation
interest. CoBank reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Loans hereunder on a non-patronage
basis.

Section 5.14 Delivery of Post-Closing Items.

(a) On or prior to June 1, 2012, the Borrower will deliver, or cause to be
delivered, to the Administrative Agent, the following, each of which shall be in
form and substance satisfactory to the Administrative Agent:

(i) one copy of a new land survey for each of the Existing Properties and all
related appurtenant easements, prepared and signed by a licensed, registered
land surveyor, complying with the “Minimum Standard Detail requirements for
ALTA/ACSM Land Title Surveys” as adopted in 2011 by the

 

-60-



--------------------------------------------------------------------------------

American Land Title Association, American Congress on Surveying & Mapping and
National Society of Professional Surveyors, including without limitation the
“Table A” items required by the Administrative Agent and certifying the legal
description of such land (including the appurtenant easements) showing all
encroachments onto or from the land, showing access rights, easements or
utilities, rights of way affecting the land, showing all setback requirements
upon the land, showing any existing improvements, showing matters affecting
title, and such other items as the Administrative Agent may reasonably request;
and

(ii) an ALTA form 25.06 (same-as-survey) endorsement to mortgagee’s title
insurance policy covering each Existing Property, and, to the extent requested
by the Administrative Agent, an amendment to any Existing Mortgage, duly
executed on behalf of the Borrower, together with evidence of recording thereof
in the real estate records of such county.

(b) Upon request of the Administrative Agent at any time and from time to time,
with respect to any real property acquired by the Borrower after the Closing
Date, the Borrower will deliver, or cause to be delivered, to the Administrative
Agent a Mortgage covering such property in form and substance satisfactory to
the Administrative Agent, properly executed on behalf of the Borrower, together
with one or more title insurance commitments, in form and substance satisfactory
to the Administrative Agent, issued by a title insurance company chosen by the
Borrower and acceptable to the Administrative Agent, prepared at the Borrower’s
expense, with each such commitment constituting a commitment by such title
company to issue a mortgagee’s title policy in favor of the Administrative Agent
as mortgagee under such mortgage, that will be free from all standard
exceptions, including mechanics’ liens, and all other exceptions not previously
approved by the Administrative Agent, and that will insure such mortgage to be a
valid Lien on the real property described therein, subject only to such prior
Liens as are permitted under Section 6.1 or approved by the Administrative Agent
in its sole discretion, in an amount not less than the appraised value of such
real estate or, if no current appraisal acceptable to the Administrative Agent
is available, such other amount as the Administrative Agent may determine.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Obligations (other than unasserted contingent indemnity
obligations) remain unpaid or any Facility remains outstanding, the Borrower
will comply with the following requirements, unless the Required Lenders (or the
Administrative Agent, with the consent of the Required Lenders) shall otherwise
consent in writing:

Section 6.1 Liens.

The Borrower will not create, incur or suffer to exist any Lien or other charge
or encumbrance of any nature on any of its assets, now owned or hereafter
acquired, or assign or otherwise convey any right to receive income or give its
consent to the subordination of any right or claim of the Borrower to any right
or claim of any other Person; except:

 

-61-



--------------------------------------------------------------------------------

(a) Liens in existence on the date hereof and listed in Schedule 6.1, together
with any refinancing, extension, renewal or replacement thereof (so long as no
additional property is covered thereby and the amount secured thereby is not
increased above the amount outstanding immediately prior to giving effect to any
such refinancing, extension, renewal or replacement).

(b) Liens for taxes or assessments or other governmental charges to the extent
not required to be paid by Section 5.4.

(c) Materialmen’s, merchants’, carriers’, worker’s, repairer’s, landlord’s,
warehouseman’s or other like liens arising in the ordinary course of business to
the extent not required to be paid by Section 5.4.

(d) Pledges or deposits to secure obligations under worker’s compensation laws,
unemployment insurance and social security laws, or to secure the performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases or to secure statutory obligations or surety or appeal bonds, or to
secure indemnity, performance or other similar bonds in the ordinary course of
business.

(e) Zoning restrictions, easements, licenses, restrictions on the use of real
property or minor irregularities in title thereto, which do not materially
impair the use of such property in the operation of the business of the Borrower
or the value of such property for the purpose of such business.

(f) Liens granted to the Administrative Agent or any other Lender Party pursuant
to any of the Security Documents.

(g) Purchase money Liens, including conditional sale agreements, Capital Lease
liabilities or other title retention agreements and leases that are in the
nature of title retention agreements, upon or in property acquired after the
Closing Date by the Borrower, provided that:

(i) no such Lien extends or shall extend to or cover any property of the
Borrower other than the property then being acquired; and

(ii) the aggregate principal amount of the Debt secured by any such Lien shall
not exceed the cost of such property so acquired in connection therewith.

(h) Bankers’ Liens, rights of set off or similar rights as to accounts
maintained with a financial institution.

(i) Liens set forth and described in a mortgagee’s title insurance policy issued
to the Administrative Agent with respect to the Existing Mortgages, but only to
the extent that any such Lien is accepted and approved by the Administrative
Agent, in its sole discretion, upon delivery of such mortgagee’s title insurance
policy.

(j) The statutory Lien of CoBank in the CoBank Equities, or of any other Farm
Credit Lender in the Farm Credit Lender Equities.

 

-62-



--------------------------------------------------------------------------------

Section 6.2 Debt.

The Borrower will not incur, create, assume, permit or suffer to exist, any Debt
except:

(a) Obligations arising hereunder.

(b) Debt (including Subordinated Debt) in existence on the Closing Date and
listed in Schedule 6.2; together with any refinancing, extension, renewal or
replacement thereof (so long as such Debt is not increased above the amount
outstanding immediately prior to giving effect to any such refinancing,
extension, renewal or replacement).

(c) Debt of the Borrower secured by Liens permitted by Section 6.1(g) not to
exceed $2,500,000.

(d) Guaranties of the Borrower permitted under Section 6.3.

(e) Unsecured indebtedness of the Borrower for borrowed money in an aggregate
principal amount at any time outstanding not to exceed $5,000,000, provided that
any unsecured indebtedness of the Borrower is subordinated in right of payment
to the payment in full in cash of all Obligations pursuant to a subordination
agreement satisfactory to the Administrative Agent in its sole discretion.

(f) Trade obligations, producer payables and normal accruals in the ordinary
course of the Borrower’s business not yet due and payable, or with respect to
which the Borrower is contesting in good faith the amount or validity thereof by
appropriate proceedings, and then only to the extent that the Borrower has set
aside on the Borrower’s books adequate reserves therefor, if appropriate under
GAAP.

(g) Unsecured indebtedness of the Borrower to the Michigan Department of
Transportation, in the amount of $192,483 to providing funding for construction
of four railroad spur tracks and eight turnouts to serve the Michigan Project,
bearing such terms as the Administrative Agent shall approve.

Section 6.3 Guaranties.

The Borrower will not assume, guarantee, endorse or otherwise become directly or
contingently liable in connection with any obligations of any other Person,
except:

(a) The endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

(b) Other guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons in existence on the Closing
Date and listed in Schedule 6.3; together with any extension, renewal or
replacement thereof (so long as such indebtedness is not increased above the
amount outstanding immediately prior to giving effect to any such extension,
renewal or replacement).

(c) Guaranties, endorsements and other liabilities incurred in the ordinary
course of business with respect to obligations that are not Funded Debt
obligations, not to exceed $1,000,000 in the aggregate at any time outstanding.

 

-63-



--------------------------------------------------------------------------------

Section 6.4 Investments.

The Borrower will not make, purchase, hold or permit to exist any Investment,
except:

(a) Investments in direct obligations of the United States of America or any
agency or instrumentality thereof whose obligations constitute the full faith
and credit obligations of the United States of America having a maturity of one
(1) year or less, commercial paper issued by a U.S. corporation rated at least
“A-1” or “A-2” by Standard & Poor’s Rating Group or “P-1” or “P-2” by Moody’s
Investors Service, investments in money market mutual funds whose underlying
assets are exclusively investments which would otherwise be permitted
investments under this Section 6.4(a), or repurchase agreements, certificates of
deposit or bankers’ acceptances having a maturity of one (1) year or less issued
by members of the Federal Reserve System having deposits in excess of
$500,000,000 (which certificates of deposit or bankers’ acceptances are fully
insured by the Federal Deposit Insurance Corporation).

(b) Trade credit extended in the ordinary course of business.

(c) Advances in the form of progress payments, prepaid rent or security
deposits.

(d) Capital Expenditures permitted by Section 6.13.

(e) Investments in Securities acquired in connection with the satisfaction or
enforcement of Debt or claims due or owing to the Borrower or as security for
any such Debt or claim.

(f) Other Investments by the Borrower in existence on the Closing Date, as set
forth and described in Schedule 6.4.

(g) Other Investments not otherwise permitted under this Section 6.4 in an
amount not to exceed $1,000,000 made and funded during each fiscal year of the
Borrower.

Section 6.5 Restricted Payments.

The Borrower will not declare or make any Restricted Payments if a Default or
Event of Default shall then exist or would exist after giving effect to such
payment or if the aggregate amount of any such Restricted Payment would exceed
forty percent (40%) of the pre-tax Net Income of the Borrower with respect to
any fiscal quarter of the Borrower; provided that no such Restricted Payments
with respect to a fiscal quarter shall be paid until after delivery of financial
statements pursuant to Section 5.1(b) hereof establishing such pre-tax Net
Income; provided further that the foregoing pre-tax Net Income limitation shall
have no further force or effect after $18,000,000 Free Cash Flow Payment have
been made and applied to the Revolving Term Facility.

Section 6.6 Restrictions on Sale and Issuance of Subsidiary Stock.

The Borrower will not:

 

-64-



--------------------------------------------------------------------------------

(a) Permit any of its Subsidiaries to issue or sell any shares of any class of
such Subsidiary’s Capital Stock to any other Person (other than to the Borrower
or a wholly-owned Subsidiary of the Borrower).

(b) Sell, transfer or otherwise dispose of any shares of any class of any of its
Subsidiary’s Capital Stock to any other Person (except to the Borrower or a
wholly-owned Subsidiary of the Borrower).

(c) Permit any of its Subsidiaries to sell, transfer or otherwise dispose of any
shares of any class of Capital Stock of any other Subsidiary of the Borrower to
any other Person (other than to the Borrower or a wholly-owned Subsidiary of the
Borrower).

Section 6.7 Transactions With Affiliates.

The Borrower will not enter into or be a party to any transaction with any
Affiliate of the Borrower except in the ordinary course of and pursuant to the
reasonable requirements of the Borrower’s business and upon fair and reasonable
terms that are no less favorable to the Borrower than would be obtained in a
comparable arms-length transaction with a Person not an Affiliate of the
Borrower.

Section 6.8 Consolidation and Merger; Asset Acquisitions; Sale or Transfer of
Assets; Suspension of Business Operations.

The Borrower will not consolidate with or merge into any Person, or permit any
other Person to merge into it, or liquidate, wind-up or dissolve (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or a substantial part of the Borrower’s assets, whether now
owned or hereafter acquired, and will not liquidate, dissolve or suspend its
business operations, except for:

(a) the sale of Inventory in the ordinary course of business;

(b) the sale of equipment that is obsolete, not fully functional or no longer
useful in the business of the Borrower;

(c) discounting or otherwise compromising for less than face value notes or
accounts receivable in order to resolve disputes that occur in the ordinary
course of business; and

(d) the merger of any Person with or into the Borrower if the acquisition of the
Capital Stock of such Person by the Borrower would have been permitted pursuant
to Section 6.4; provided that (i) the Borrower shall be the continuing or
surviving Person and (ii) no Default or Event of Default shall have occurred or
be continuing after giving effect thereto.

For purposes of the foregoing, a “substantial part” of the Borrower’s assets
shall mean assets with a book value in excess of $1,500,000.

 

-65-



--------------------------------------------------------------------------------

Section 6.9 Permitted Acquisitions.

(a) Targets. Subject to Section 6.9(b), the Borrower may acquire, in a single
transaction or series of related transactions:

(i) all or substantially all of the assets or all or a majority of the
outstanding Securities entitled to vote in an election of members of the
Governing Board of a Person incorporated or organized in the United States of
America; or

(ii) any division, line of business or other business unit of a Person that is
incorporated or organized in the United States of America (such Person or such
division, line of business or other business unit of such Person being referred
to herein as the “Target”).

(b) Conditions to Permitted Acquisitions. The Borrower shall not acquire any
Target as described above, unless:

(i) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(ii) the Target shall be engaged in substantially the same line of business as
permitted to be engaged in by the Borrowers pursuant to Section 6.11;

(iii) the Borrower delivers an officer’s certificate demonstrating that (to the
knowledge of such officer, in the case of financial information relating to the
Target), after giving effect to such acquisition and any financing thereof on a
pro forma basis as if such acquisition had been completed on the last day of the
Covenant Computation Period for the most recent Covenant Compliance Date (such
last day, the “test date”), the Borrower would have been in compliance with each
of the Financial Covenants;

(iv) the aggregate consideration paid by the Borrower, (A) including equity
consideration, earn-outs, deferred compensation or non-competition arrangements
and the amount of Debt assumed by the Borrower, but (B) excluding consideration
funded from equity contributions to Borrower, consideration given in a like-kind
exchange or similar swap transaction involving the acquisition and disposition
of assets of the same type where Borrower intends to use the assets acquired in
such transaction for substantially the same purpose and in the same type of
business as the assets disposed of in such transaction, and consideration for
inventory acquired in the transaction shall not exceed $1,000,000 in the
aggregate for all acquisitions made in each fiscal year of the Borrower ending
August 31, 2012, and each fiscal year of the Borrower thereafter.

Section 6.10 Sale and Leaseback.

The Borrower will not enter into any arrangement, directly or indirectly, with
any other Person whereby the Borrower shall sell or transfer any real or
personal property, whether now owned or hereafter acquired, and then or
thereafter rent or lease as lessee such property or any part thereof or any
other property which the Borrower intends to use for substantially the same
purpose or purposes as the property being sold or transferred.

 

-66-



--------------------------------------------------------------------------------

Section 6.11 Restrictions on Nature of Business.

The Borrower will not engage in any line of business materially different from
that presently engaged in by the Borrower and will not purchase, lease or
otherwise acquire assets not related to its business.

Section 6.12 Accounting.

The Borrower will not adopt any material change in accounting principles, other
than as required by GAAP, and will not adopt, permit or consent to any change in
its fiscal year without prior written notice to the Administrative Agent.

Section 6.13 Capital Expenditures.

The Borrower will not make any Capital Expenditure if, after giving effect to
such expenditure, the aggregate amount of Capital Expenditures made by the
Borrower during any fiscal year of the Borrower would exceed (a) the amount set
forth below opposite such period, plus (b) for fiscal year 2012, to the extent
positive, an amount equal to (i) $5,000,000, less (ii) the aggregate Capital
Expenditures of the Borrower actually made during fiscal year 2011:

 

Fiscal Year

   Amount  

2012

   $ 5,000,000   

2013 and each fiscal year thereafter

   $ 6,000,000   

provided, however, that (a) no such Capital Expenditures shall be permitted to
the extent they would result in a failure of the Borrower to comply with any
Financial Covenant or any other covenant or agreement of the Borrower hereunder
and (b) the limitations set forth in the chart above shall not limit or restrict
the Borrower’s ability to make Additional Capital Expenditures during any fiscal
year.

Section 6.14 Hazardous Substances.

The Borrower will not cause or permit any Hazardous Substances to be disposed of
in any manner which might result in any material liability to the Borrower on,
under or at any real property which is operated by the Borrower or in which the
Borrower has any interest.

Section 6.15 Subordinated Debt.

The Borrower will not issue any Subordinated Debt without first obtaining the
prior written consent of the Required Lenders (it being understood that the
Subordinated Debt set forth and described in Schedule 6.2 is hereby approved)
and, if obtained, will not (a) make any payment of any principal, interest or
fees due under or acquire any Subordinated Debt in violation of the
Subordination Agreement or the subordination provisions applicable thereto or
prepay, purchase or otherwise acquire any Subordinated Debt, (b) give security
for all or any part of any Subordinated Debt unless such security is expressly
permitted and contemplated under the relevant Subordination Agreement or the
subordination provisions applicable thereto, (c) take any action whereby the
subordination of any Subordinated Debt or any part thereof to the

 

-67-



--------------------------------------------------------------------------------

Obligations might be terminated, impaired or adversely affected, (d) omit to
give the Administrative Agent prompt written notice of any default under any
Subordinated Debt of which the Borrower has Knowledge by reason whereof any
Subordinated Debt might become or be declared to be immediately due and payable
or (e) amend, supplement or otherwise modify any terms or provisions of any
documents evidencing or securing any Subordinated Debt without first obtaining
the prior written consent of the Required Lenders.

Section 6.16 Tax Consolidation.

The Borrower will not file or consent to the filing of, any consolidated income
tax return with any Person other than GPRE.

Section 6.17 Negative Pledges, Restrictive Agreements, etc.

The Borrower will not enter into any agreement (excluding this Agreement and any
agreement governing any Debt permitted by Section 6.2(c) as to the assets
financed with the proceeds of such Debt) restricting (a) the creation or
assumption of any Lien in favor of the Administrative Agent upon its properties,
revenues or assets, whether now owned or hereafter acquired, or the ability of
the Borrower to amend or otherwise modify any Loan Document or (b) the ability
of the Borrower (other than the Borrower) to make any payments directly or
indirectly to the Borrower, by way of dividends, advances, repayments of loans
or advances, reimbursements of management and any other intercompany charges,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any the Borrower to make any payment,
directly or indirectly, to the Borrower.

Section 6.18 Inconsistent Agreements.

The Borrower will not enter into any agreement or arrangement which is
inconsistent in any material respect with the obligations of the Borrower under
this Agreement or any other Loan Document.

Section 6.19 Leases.

The Borrower will not become or be a party as lessee to any Lease except:

(a) Leases of rail cars; provided, however, the Borrower (i) shall not enter
into any rail car lease that has a term in excess of five years and (ii) shall
not have more than seven hundred rail cars under lease at any time.

(b) Leases (other than Leases described in the foregoing clause (a)) that do not
provide for scheduled rent and other payments to the applicable lessors
thereunder in excess of $1,000,000 in the aggregate for all such Leases in any
fiscal year of the Borrower.

Section 6.20 Deposit, Securities and Brokerage Accounts.

The Borrower will not maintain any checking, demand or other deposit account,
securities account or Brokerage Account unless the Borrower has delivered to the
Administrative Agent a control agreement with respect to such account in favor
of and acceptable in form and substance to the Administrative Agent, or the
Administrative Agent otherwise has control (as that term is

 

-68-



--------------------------------------------------------------------------------

used in Article 9 of the UCC) of such account; provided, however, that no such
control agreement shall be required with respect to any checking, demand,
deposit or securities account, if the available balance of any such account does
not at any time exceed $100,000.

ARTICLE VII

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

Section 7.1 Events of Default.

“Event of Default”, wherever used herein, means any one of the following events:

(a) Default in the payment of any principal of any Loan when it becomes due and
payable.

(b) Default in the payment of any Obligations (other than principal of a Loan)
when it becomes due and payable, and the continuation of such default for more
than 3 Business Days.

(c) Default in the performance, or breach, of any covenant or agreement of the
Borrower under Section 5.1, Section 5.6, Section 5.7, Section 5.13 or Article VI
(except for Section 6.13) of this Agreement.

(d) Default in the performance, or breach, of any Financial Covenant or any
other covenant or agreement of the Borrower in this Agreement (other than a
default of any covenant or agreement in whose performance or whose breach is
specifically dealt with elsewhere in this Section 7.1) or default in the
performance, or breach, of any covenant or agreement of the Borrower in any
other Loan Document (other than a default of any covenant or agreement in whose
performance or whose breach is specifically dealt with elsewhere in this
Section 7.1) and the continuance of such default or breach for a period of
thirty (30) calendar days after the Borrower has Knowledge thereof.

(e)(i) The Borrower or GPRE shall be or become insolvent, however defined; or
admit in writing its inability to pay debts as they mature; or make a general
assignment for the benefit of its creditors; or cease to do business in the
ordinary course; (ii) the Borrower or GPRE shall institute any bankruptcy,
insolvency, reorganization, dissolution, liquidation or similar proceeding
relating to itself under the laws of any jurisdiction; or the Borrower or GPRE
shall take any action to authorize any such proceeding; or any such proceeding
shall be instituted against the Borrower or GPRE and shall not be dismissed or
discharged within sixty (60) days after its commencement; or the Borrower or
GPRE shall admit all of the material allegations with respect to any such
proceeding; or an order for relief or similar order shall be entered in any such
proceeding; (iii) the Borrower or GPRE shall apply for the appointment of any
receiver, trustee or similar officer for itself or for all or substantially all
of its property; or the Borrower or GPRE shall take any action to authorize any
such appointment; or an action for any such appointment shall be commenced by
any other Person and such action shall not be dismissed or discharged within
sixty (60) days after its commencement; or the Borrower or GPRE shall admit all
of the material allegations with respect to any such action; or any such
appointment shall be made, with or without the consent of the applicable
Borrower or GPRE; or (iv) a warrant, writ of attachment, execution or similar
process shall be

 

-69-



--------------------------------------------------------------------------------

issued or levied against any substantial part of the property of the Borrower or
GPRE and shall not be fully released, stayed, vacated or bonded within sixty
(60) days after such issuance or levy.

(f) A petition shall be filed by the Borrower or GPRE under the United States
Bankruptcy Code naming the Borrower or GPRE as debtor; or an involuntary
petition shall be filed against the Borrower or GPRE under the United States
Bankruptcy Code, and such petition shall not have been dismissed within sixty
(60) days after such filing; or an order for relief shall be entered in any case
under the United States Bankruptcy Code naming the Borrower or GPRE as debtor.

(g) Any representation or warranty made by the Borrower in any Loan Document or
by the Borrower (or any of its officers) in any request for a Credit Extension,
or in any other certificate, instrument, or statement contemplated by or made or
delivered pursuant to or in connection with any Loan Document, shall prove to
have been incorrect in any material respect when made.

(h) The rendering against the Borrower of a final judgment, decree or order for
the payment of money in excess of $2,500,000 (to the extent the payment of such
judgment is not insured) and the continuance of such judgment, decree or order
unsatisfied and in effect for any period of thirty (30) consecutive calendar
days without a stay of execution.

(i) A writ of attachment, garnishment, levy or similar process shall be issued
against or served on any Lender Party with respect to (i) any property of the
Borrower in the possession of such Lender Party, or (ii) any indebtedness of any
Lender Party to the Borrower.

(j) A default or event of default, however described, shall occur under any
evidence of Debt, loan agreement, credit agreement, security agreement, mortgage
or deed of trust, bond, debenture, note, securitization agreement or other
evidence of Debt or similar obligation of the Borrower or under any indenture or
other instrument under which any such evidence of Debt or similar obligation has
been issued or by which it is governed with respect to an aggregate principal
amount of $2,500,000 or more, and the expiration of the applicable period of
grace, if any, specified in such evidence of Debt, indenture or other
instrument.

(k) Any Loan Document or any provision thereof ceases to be in full force and
effect for any reason other than as expressly permitted hereunder or thereunder;
or GPRE or the Borrower attempts to reject, terminate or rescind any Loan
Document to which it is a party or any provision thereof, or contests, in any
manner, the validity, binding nature or enforceability of any Loan Document to
which is a party or any provision thereof.

(l) Any Lien in favor of any Lender Party securing (or required to secure) any
Obligation shall, in whole or in part, cease to be a perfected first-priority
Lien (subject to Permitted Liens), except to the extent the Administrative Agent
has otherwise agreed that no action need be taken to perfect such Lien.

 

-70-



--------------------------------------------------------------------------------

(m) Any Reportable Event, which the Administrative Agent or the Required Lenders
determine in good faith may constitute grounds for the termination of any
Pension Plan under Section 402 of ERISA or for the appointment by the
appropriate United States District Court of a trustee to administer any Pension
Plan, shall have occurred and be continuing thirty (30) days after written
notice to such effect shall have been given to the Borrower by the
Administrative Agent; or a trustee shall have been appointed by an appropriate
United States District Court to administer any Pension Plan; or the Pension
Benefit Guaranty Corporation shall have instituted proceedings to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; or the
Borrower or any of its ERISA Affiliates shall have filed for a distress
termination of any Pension Plan under Title IV of ERISA; or there is imposed any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, on the Borrower or any of its ERISA
Affiliates; or there is a determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430 or 432 of the Code or Sections 303 or 305 of ERISA; or the Borrower
or any of its ERISA Affiliates shall have failed to make any quarterly
contribution required with respect to any Pension Plan under Section 430(j) of
the Code or fails to make a contribution required (or seeks a waiver of any
contribution required) with respect to any Pension Plan under Section 412 of the
Code, which the Administrative Agent or the Required Lenders determine in good
faith may by itself, or in combination with any such failures that the
Administrative Agent or the Required Lenders may determine are likely to occur
in the future, result in the imposition of a Lien on the Borrower’s assets in
favor of the Pension Plan; or any withdrawal, partial withdrawal, reorganization
or other event occurs with respect to a Multi-employer Plan which results or
could reasonably be expected to result in a material liability of the Borrower
to the Multi-employer Plan under Title IV of ERISA.

(n) Any Change of Control shall occur.

Section 7.2 Rights and Remedies.

(a) Upon the occurrence of an Event of Default or at any time thereafter until
such Event of Default is cured or waived as provided in Section 9.2, the
Administrative Agent may (and, upon written request of the Required Lenders the
Administrative Agent shall) exercise any or all of the following rights and
remedies:

(i) By notice to the Borrower, declare the Commitments to be terminated,
whereupon the same shall forthwith terminate.

(ii) By notice to the Borrower, declare the entire unpaid principal amount of
the Loans, all interest accrued and unpaid thereon, and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Loans, all such accrued interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower.

(iii) By notice to the Borrower, demand payment by the Borrower of funds with
respect to each outstanding Letter of Credit in an amount sufficient to fund a
cash

 

-71-



--------------------------------------------------------------------------------

collateral account equal to the Letter of Credit Exposure, which cash collateral
account will be held by the Administrative Agent (or its designee), without
interest, as a pledged cash collateral account and applied to reimbursement of
all drafts submitted under outstanding Letters of Credit.

(iv) Without notice to the Borrower and without further action, apply any and
all monies owing by any Lender Party to the Borrower to the payment of the
Loans, including interest accrued thereon, and of all other Obligations then
owing by the Borrower hereunder.

(v) Apply for the employment of, or taking possession by, a trustee, receiver,
liquidator or other similar official of the Borrower to hold or liquidate all or
any substantial part of the properties or assets of the Borrower. The Borrower
hereby consents to such appointment and agrees to execute and deliver any and
all documents requested by the Administrative Agent relating to the appointment
of such trustee, receiver, liquidator or other similar official (whether by
joining in a petition for the appointment of such an official, by entering no
contest to a petition for the appointment of such an official, or otherwise, as
appropriate under applicable law).

(vi) Exercise and enforce the rights and remedies available to any Lender Party
under any Loan Document.

(vii) Exercise any other rights and remedies available to any Lender Party by
law or agreement.

(b) Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(e) or (f), the entire unpaid principal amount of the
Loans, all interest accrued and unpaid thereon, and all other amounts payable
under this Agreement shall be immediately due and payable without presentment,
demand, protest or notice of any kind. Notwithstanding any other provision of
the Loan Documents, no Lender Party (other than the Administrative Agent) may
individually exercise any rights under or with respect to the Loan Documents
that arise after an Event of Default without the consent of the Required
Lenders.

(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, (A) no Lender shall have any right individually to realize upon
any of the Collateral under any Security Document; all powers, rights and
remedies under the Security Documents may be exercised solely by the
Administrative Agent for the benefit of the Lender Parties in accordance with
the terms thereof; and (B) if the Administrative Agent forecloses on any of the
Collateral pursuant to a public or private sale, the Administrative Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and the Administrative Agent, as agent for and representative of the Lenders
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any Collateral payable by the Administrative Agent at such sale.

 

-72-



--------------------------------------------------------------------------------

Section 7.3 Right of Setoff.

If an Event of Default shall have occurred and shall be continuing, each Lender
Party and each of their Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, including but not limited to
Debt evidenced by certificates of deposit, whether matured or unmatured, but
excluding any deposits held in escrow or pursuant to a fiduciary obligation on
behalf of or for the benefit of third parties) at any time held and other
obligations (in whatever currency) at any time owing by such Lender Party or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender Party or any such Affiliate,
irrespective of whether or not such Lender Party or Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender Party or Affiliate different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender Party and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that any Lender Party or
its Affiliates may have.

Section 7.4 Crediting of Payments and Proceeds.

If all or any portion of the Obligations have been accelerated or the
Administrative Agent has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments of Obligations and all Net Proceeds from the
enforcement of the Obligations shall be applied in the following order:

(a) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorneys fees, payable to
the Administrative Agent in its capacity as such and the Letter of Credit Issuer
in its capacity as such (ratably among the Administrative Agent and the Letter
of Credit Issuer in proportion to the respective amounts described in this
clause payable to them);

(b) second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorneys fees (ratably among the
Lenders in proportion to the respective amounts described in this clause payable
to them);

(c) third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans (ratably among the Lender Parties in proportion
to the respective amounts described in this clause payable to them);

(d) fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, reimbursement of all drafts submitted under outstanding
Letters of Credit and to cash collateralize any Letter of Credit Exposure then
outstanding (ratably among the Lender Parties in proportion to the respective
amounts described in this clause held by them);

(e) fifth, to the remaining Obligations (ratably among the Lender Parties in
proportion to the respective amounts described in this clause held by them); and

 

-73-



--------------------------------------------------------------------------------

(f) sixth, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
applicable law.

ARTICLE VIII

AGREEMENT AMONG LENDERS AND ADMINISTRATIVE AGENT

Section 8.1 Authorization; Powers; Administrative Agent for Collateral Purposes.

Each Lender irrevocably appoints and authorizes the Administrative Agent to act
as administrative agent for and on behalf of such Lender to the extent provided
herein, in any Loan Documents or in any other document or instrument delivered
hereunder or in connection herewith, and to take such other actions as may be
reasonably incidental thereto. The Administrative Agent agrees to act as
administrative agent for each Lender upon the express conditions contained in
this Article VIII, but in no event shall the Administrative Agent constitute a
fiduciary of any Lender, nor shall the Administrative Agent have any fiduciary
responsibilities in respect of any Lender. In furtherance of the foregoing, and
not in limitation thereof, each Lender irrevocably (a) authorizes the
Administrative Agent to execute and deliver and perform those obligations under
each of the Loan Documents to which the Administrative Agent is a party as are
specifically delegated to the Administrative Agent, and to exercise all rights,
powers and remedies as may be specifically delegated hereunder or thereunder,
together with such additional powers as may be reasonably incidental thereto,
(b) appoints the Administrative Agent as nominal beneficiary or nominal secured
party, as the case may be, under the Loan Documents and all related UCC
financing statements, and (c) authorizes the Administrative Agent to act as
collateral agent of and for such Lender for purposes of holding, perfecting and
disposing of Collateral under the Loan Documents. As to any matters not
expressly provided for by the Loan Documents, the Administrative Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders or, if so
required pursuant to Section 9.2, upon the instructions of all Lenders;
provided, however, that except for action expressly required of the
Administrative Agent hereunder, the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action, and the Administrative Agent shall not in any event be required
to take any action which is contrary to the Loan Documents or applicable law.

Section 8.2 Application of Proceeds.

Subject in all events to Section 7.4, the Administrative Agent, after deduction
of any costs of collection, as provided in Section 8.5, shall remit to each
Lender (to the extent a Lender is to share therein) such Lender’s pro rata share
of all payments of principal, interest and fees payable hereunder in accordance
with such Lender’s applicable Percentage. Each Lender’s interest under the Loan
Documents shall be payable solely from payments, collections and proceeds
actually received by the Administrative Agent under the Loan Documents; and the
Administrative Agent’s only liability to a Lender with respect to any such
payments, collections and proceeds shall be to account for such Lender’s
Percentage of such payments, collections and proceeds in

 

-74-



--------------------------------------------------------------------------------

accordance with this Agreement. If the Administrative Agent is required for any
reason to refund any such payments, collections or proceeds, each Lender will
refund to the Administrative Agent, upon demand, its Percentage of such
payments, collections or proceeds, together with its Percentage of interest or
penalties, if any, payable by the Administrative Agent in connection with such
refund. If any Lender becomes a Defaulting Lender, the Administrative Agent may
remit payments received by it to the other Lenders until such payments have
reduced the aggregate amounts owed by the Borrower to the extent that the
aggregate amount of the Advances owing to such Defaulting Lender hereunder are
equal to its Percentage of the aggregate amounts of the Advances owing under the
applicable Facility to all of the Lenders hereunder. The foregoing provision is
intended only to set forth certain rules for the application of payments,
proceeds and collections in the event that a Lender has breached its obligations
hereunder and shall not be deemed to excuse any Lender from such obligations.

Section 8.3 Exculpation.

The Administrative Agent shall not be liable for any action taken or omitted to
be taken by the Administrative Agent in connection with the Loan Documents,
except for its own gross negligence or willful misconduct, as determined by a
final, nonappealable judgment of a court of competent jurisdiction. The
Administrative Agent shall be entitled to rely upon advice of counsel (who may
be counsel for the Borrower) concerning legal matters, the advice of independent
public accountants with respect to accounting matters and advice of other
experts as to any other matters and upon any Loan Document and any schedule,
certificate, statement, report, notice or other writing which it reasonably
believes to be genuine or to have been presented by a proper Person. Neither the
Administrative Agent nor any of its Directors, officers, employees or agents
shall be responsible or in any way liable for (a) any recitals, representations
or warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any Loan Document, or any other instrument or
document delivered hereunder or in connection herewith, (b) the validity,
genuineness, perfection, effectiveness, enforceability, existence, value or
enforcement of any Collateral or (c) any action taken or omitted by it. The
designation of CoBank as administrative agent hereunder shall in no way impair
or affect any of the rights and powers of, or impose any duties or obligations
upon, CoBank in its individual capacity as a Lender hereunder.

Section 8.4 Use of the Term “Administrative Agent”.

The term “Administrative Agent” is used herein in reference to the
Administrative Agent merely as a matter of custom. It is intended to reflect
only an administrative relationship between the Administrative Agent and the
Lenders as an independent contracting party. However, the obligations of the
Administrative Agent shall be limited to those expressly set forth herein and in
no event shall the use of such term create or imply any fiduciary relationship
or any other obligation arising under the general law of agency.

Section 8.5 Reimbursement for Costs and Expenses.

All payments, collections and proceeds received or effected by the
Administrative Agent may be applied first to pay or reimburse the Administrative
Agent for all reasonable costs and expenses at any time incurred by or imposed
upon the Administrative Agent in connection with this Agreement or any other
Loan Document (including but not limited to all reasonable attorney’s

 

-75-



--------------------------------------------------------------------------------

fees (including allocated costs of in-house counsel), foreclosure expenses and
advances made to protect the security of any Collateral, but excluding any
costs, expenses, damages or liabilities arising from the gross negligence or
willful misconduct of the Administrative Agent). If the Administrative Agent
does not receive payments, collections or proceeds sufficient to cover any such
costs and expenses within 5 days after their incurrence or imposition, each
Lender shall, upon demand and provision of reasonably timely invoices and other
evidence of any such amounts, remit to the Administrative Agent such Lender’s
Percentage of the difference between (a) such costs and expenses and (b) such
payments, collections and proceeds, together with interest on such amount for
each day following the thirtieth day after demand therefor until so remitted at
a rate equal to the Federal Funds Rate for each such day; provided, however,
that in no event shall a Lender be obligated to reimburse the Administrative
Agent for any such costs or expenses incurred in connection with Hedging
Arrangements or other matters undertaken by the Administrative Agent for its own
benefit and not for the benefit of all Lenders generally.

Section 8.6 Payments Received Directly by Lenders.

If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise) on account of any
Obligations (other than through distributions made in accordance with
Section 8.2 hereof) in excess of such Lender’s applicable Percentage with
respect thereto, such Lender shall promptly give notice of such fact to the
Administrative Agent and shall promptly remit to the Administrative Agent such
amount as shall be necessary to cause the remitting Lender to share such excess
payment or other recovery ratably with each of the Lenders in accordance with
their respective Percentages, together with interest for each day on such amount
until so remitted at a rate equal to the Federal Funds Rate for each such day;
provided, however, that if all or any portion of the excess payment or other
recovery is thereafter recovered from such remitting Lender or holder, the
remittance shall be restored to the extent of such recovery.

Section 8.7 Administrative Agent and Affiliates.

CoBank shall have the same rights and powers in its capacity as a Lender
hereunder as any other Lender, and may exercise or refrain from exercising the
same as though it were not the Administrative Agent hereunder, and CoBank and
its affiliates may accept deposits from and generally engage in any kind of
business with the Borrower or any Affiliate of the Borrower as fully as if
CoBank were not the Administrative Agent hereunder.

Section 8.8 Credit Investigation.

Each Lender acknowledges that it has made such inquiries and taken such care on
its own behalf as would have been the case had its Commitments been granted and
its Advances made directly by such Lender to the Borrower without the
intervention of the Administrative Agent or any other Lender. Each Lender agrees
and acknowledges that no Lender Party makes any representation or warranty about
the creditworthiness of the Borrower or any other party to this Agreement or
with respect to the legality, validity, sufficiency or enforceability of this
Agreement, any Loan Document, any Collateral or any other instrument or document
delivered hereunder or in connection herewith.

 

-76-



--------------------------------------------------------------------------------

Section 8.9 Defaults.

The Administrative Agent shall have no duty to inquire into any performance or
failure to perform by the Borrower and shall not be deemed to have knowledge of
the occurrence of a Default or an Event of Default (other than under
Section 7.1(a) or 7.1(b)) hereof unless the Administrative Agent has received
notice from a Lender Party or the Borrower specifying the occurrence of such
Default or Event of Default. If the Administrative Agent receives such a notice
of the occurrence of a Default or an Event of Default, the Administrative Agent
shall give prompt notice thereof to the Lenders. In the event of any Default or
Event of Default, the Administrative Agent (subject to Section 8.1) shall take
such actions with respect to such Default or Event of Default as shall be
directed by the Required Lenders; provided that, (a) the Administrative Agent
shall not need the consent or direction of the Required Lenders to provide such
notices as may be required as a prerequisite to a Default becoming an Event of
Default and (b) unless and until the Administrative Agent shall have received
directions as contemplated herein, the Administrative Agent may take any action,
or refrain from taking any action, with respect to such Default of Event of
Default as it shall deem advisable.

Section 8.10 Obligations Several.

The obligations of each Lender Party hereunder are the several obligations of
such Lender Party, and no Lender Party shall be responsible for the obligations
of any other Lender Party hereunder, nor will the failure by any Lender Party to
perform any of its obligations hereunder relieve any other Lender Party from the
performance of its obligations hereunder. Nothing contained in this Agreement,
and no action taken by any Lender Party pursuant hereto or in connection
herewith or pursuant to or in connection with the Loan Documents shall be deemed
to constitute the Lender Parties as a partnership, association, joint venture,
or other entity.

Section 8.11 Resignation and Assignment of Administrative Agent.

(a) The Administrative Agent may resign as such at any time upon at least 30
days’ prior notice to the Borrower and the Lender Parties. In the event of any
resignation of the Administrative Agent, the Required Lenders shall as promptly
as practicable appoint a successor Administrative Agent (provided that if no
Event of Default then exists, the Borrower shall have the right to approve such
successor agent, such approval not to be unreasonably withheld). If no such
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
resigning Administrative Agent’s giving of notice of resignation, then the
resigning Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a commercial bank organized under
the laws of the United States of America or of any State thereof (provided that
if no Event of Default then exists the Borrower shall have the right to approve
such successor agent, such approval not to be unreasonably withheld).

(b) The Administrative Agent, without the consent of the Borrower or the other
Lender Parties, may assign its rights and obligations as Administrative Agent
hereunder and under the other Loan Documents to its parent or to any wholly
owned subsidiary of its parent, and upon such assignment, the former
Administrative Agent shall be deemed to have retired, and such parent or wholly
owned subsidiary shall be deemed to be a successor Administrative Agent.

 

-77-



--------------------------------------------------------------------------------

(c) Upon the acceptance of any appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
thereupon be entitled to receive from the prior Administrative Agent such
documents of transfer and assignment as such successor Administrative Agent may
reasonably request and the resigning or assigning Administrative Agent shall be
discharged from its duties and obligations under this Agreement to be performed
after the time of transfer. After any resignation or assignment pursuant to this
Section 8.11, the provisions of this Section 8.11 shall inure to the benefit of
the retiring Administrative Agent as to any actions taken or omitted to be taken
by it while it was acting as Administrative Agent hereunder.

Section 8.12 Lead Arranger and Syndication Agent.

Any Lender identified on the title page to this Agreement as “Lead Arranger” or
“Syndication Agent” shall have no right, power, obligation or liability under
this Agreement or any other Loan Document other than those applicable to all
Lenders as such. Each Lender acknowledges that it has not relied, and will not
rely, on any Lender so identified in deciding to enter into this Agreement or in
taking or omitting any action hereunder.

Section 8.13 Borrower not a Beneficiary or Party.

Except with respect to the limitation of liability applicable to the Lenders
under Section 8.10 and rights to approve a successor Administrative Agent under
Section 8.11(a), the provisions and agreements in this Article VIII are solely
among the Lender Parties, and the Borrower shall not be considered a party
thereto or a beneficiary thereof.

ARTICLE IX

MISCELLANEOUS

Section 9.1 No Waiver; Cumulative Remedies.

No failure or delay on the part of any Lender Party in exercising any right,
power or remedy under the Loan Documents shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy under the Loan Documents. The remedies provided in the Loan Documents
are cumulative and not exclusive of any remedies provided by law.

Section 9.2 Amendments, Requested Waivers, Etc.

No amendment, modification, termination or waiver of any provision of any Loan
Document or consent to any departure by the Borrower therefrom shall be
effective unless the same shall be in writing and signed by the Administrative
Agent with the written concurrence of the Required Lenders; provided, however,
that:

(a) no amendment, modification, termination, waiver or consent shall do any of
the following unless the same shall be in writing and signed by the
Administrative

 

-78-



--------------------------------------------------------------------------------

Agent with the written concurrence of each Lender with a Commitment under the
Facility to which such amendment, modification, termination, waiver or consent
relates (whose approval shall be sufficient without the consent of the Required
Lenders):

(i) reduce or forgive the amount of any principal, interest, fees or other
amounts payable to a Lender under any Loan Document;

(ii) postpone any date fixed for payment of principal, interest, fees or other
amounts payable to a Lender under any Loan Document; or

(iii) decrease the interest rate applicable to a Loan or the rate at which any
fees are calculated hereunder.

(b) no amendment, modification, termination, waiver or consent shall do any of
the following unless the same shall be in writing and signed by the
Administrative Agent with the written concurrence of each Lender:

(i) change the Commitment of a Lender except for a reduction in accordance with
Section 2.14;

(ii) change the definition of “Required Lenders;”

(iii) amend this Section 9.2 or any other provision of this Agreement requiring
the consent or other action of the Required Lenders or any particular Lender;

(iv) amend Section 7.4 or 8.2; or

(v) release, subordinate or terminate any Lien in all or substantially all of
the Collateral.

In addition, no amendment, waiver or consent shall affect the rights or duties
of the Administrative Agent or the Letter of Credit Issuer without the consent
of the Administrative Agent or the Letter of Credit Issuer, as the case may be.
Notwithstanding any other provision of this Section 9.2 , any Fee Letter may be
amended by the agreement of the parties thereto. Notwithstanding anything to the
contrary herein, no Lender who is at the time a Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitments of such Lender may not be increased or extended
without the consent of such Lender. Any waiver or consent given hereunder shall
be effective only in the specific instance and for the specific purpose for
which given. No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

Section 9.3 Successors and Assigns; Register.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or

 

-79-



--------------------------------------------------------------------------------

otherwise transfer any of its rights or obligations hereunder, except (i) to an
assignee in accordance with the provisions of Section 9.3(b), (ii) by way of
participation in accordance with the provisions of Section 9.3(d) or (iii) by
way of pledge or assignment of a Lien subject to the restrictions of
Section 9.3(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, express or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 9.3(d) and, to the extent expressly contemplated
hereby, the Affiliates of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Lenders all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it, in the case of an
assignment of any Revolving Term Commitment, any Term A Commitment or any Term
Commitment or any Loans under the Revolving Term Facility, the Term A Facility
or the Term B Facility, or in the case of an assignment to a Lender, the amount
assigned shall not be less than $5,000,000 or if the applicable Commitment is
less than $5,000,000, such lesser amount as approved by the Administrative Agent
in its sole discretion.

(B) In any case not described in Section 9.3(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of such Trade Date) shall not
be less than $5,000,000.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
as follows:

(A) The consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or

 

-80-



--------------------------------------------------------------------------------

Event of Default has occurred and is continuing at the time of such assignment
or (y) such assignment is to a Farm Credit Lender, a Lender or an Affiliate of a
Lender; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof.

(B) The consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Facility
if such assignment is to a Person that is not a Lender or an Affiliate of a
Lender with a Commitment in respect of such Facility.

(C) The consent of the Letter of Credit Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment (x) of
the Revolving Term Facility or (y) that increases the obligation of the assignee
to participate in exposure under one or more Letters of Credit (whether or not
then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption in
substantially the form of Exhibit I (each, an “Assignment and Assumption”),
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.3(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16(a) and 9.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 9.3(d).

 

-81-



--------------------------------------------------------------------------------

(c) Register. The Borrower hereby designates the Administrative Agent to serve
as the Borrower’s agent, solely for purposes of this Section 9.3(c), to maintain
a register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender and any
adjustment of the Commitment of any Lender affected pursuant to Section 2.14 and
Exhibit D. Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan shall not be
effective until such transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Commitment and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitment and Loans shall remain owing to the transferor. The registration
of assignment or transfer of all or part of any Commitment or Loan shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 9.3(b). Coincident with the delivery of
such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note (if any) evidencing such Commitment, and thereupon one or
more new Notes in the same aggregate principal amount shall be issued to the
assigning or transferor Lender and/or the new Lender at the request of any such
Lender. The Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under this Section 9.3(c).

(d) Participations. Any Lender may at any time sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Letter of Credit Issuer shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement; and provided, further, that the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (x) a
Default or Event of Default has occurred and is continuing at the time of such
assignment or (y) such Participant is a Lender or an Affiliate of a Lender, and
the consent of the Administrative Agent, and with respect to any participations
of the Revolving Term Facility, the consent of the Letter of Credit Issuer (such
consent not to be unreasonably withheld or delayed), shall be required for
participations in respect of a Facility if such Participant is not a Lender with
a Commitment in respect of such Facility. Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement;

 

-82-



--------------------------------------------------------------------------------

provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that would (i) forgive any indebtedness of the Borrower
under this Agreement or the Notes, (ii) agree to reduce the rate of interest
charged under this Agreement, or (iii) agree to extend the final maturity of any
indebtedness evidenced by the Notes, except as expressly provided by the terms
of the Loan Documents, in each case to the extent that such amendment,
modification or waiver would affect such Participant. Subject to paragraph
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 7.3 as though it were a Lender, provided
such Participant agrees to be subject to Section 9.4 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.16 and 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a Lien in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Certain Rights of Farm Credit Lender Participants. Notwithstanding anything
in this Section 9.3 to the contrary, any Farm Credit Lender that (i) is the
owner of a participation in a Commitment (including Loans outstanding
thereunder) initially in the amount of at least $5,000,000, (ii) is, by written
notice to the Borrower and the Administrative Agent (a “Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a voting participant hereunder (any Farm Credit Lender so
designated being called a “Voting Participant”) and (iii) receives the prior
written consent of the Borrower and the Administrative Agent to become a Voting
Participant, shall be entitled to vote for so long as such Farm Credit Lender
owns such participation and notwithstanding any subparticipation by such Farm
Credit Lender (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such Participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action.
Notwithstanding the foregoing, each Farm Credit Lender designated as a Voting
Participant in Exhibit J hereto shall be a Voting Participant without delivery
of a Voting Participant Notification and without the prior written consent of
the Borrower and the Administrative Agent. To be effective, each Voting
Participant Notification shall, with

 

-83-



--------------------------------------------------------------------------------

respect to any Voting Participant, (A) state the full name, as well as all
contact information required for an assignee in the Assignment and Assumption
and (B) state the dollar amount of the participation purchased. The selling
Lender and the Voting Participant shall notify the Administrative Agent and the
Borrower within three (3) Business Days of any termination of, reduction or
increase in the amount of, such participation. The Borrower and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this subsection (g). The voting
rights hereunder are solely for the benefit of the Voting Participants and shall
not inure to any assignee or participant of a Voting Participant.

Section 9.4 Sharing of Payments by Lenders.

Subject to Section 9.19, if any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement; or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Exposure to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 9.5 Notices; Distribution of Information Via Electronic Means.

(a) Use of Platform to Distribute Communications. The Administrative Agent may
make any material delivered by the Borrower to the Administrative Agent, as well
as any amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower, or any of its
Subsidiaries, or any other materials or matters relating to any Loan Documents,
or any of the transactions contemplated hereby or thereby (collectively, the
“Communications”) available to the

 

-84-



--------------------------------------------------------------------------------

Lender Parties by posting such notices on an electronic delivery system such as
IntraLinks or a substantially similar electronic system (the “Platform”). The
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates warrants the accuracy, completeness, timeliness, sufficiency, or
sequencing of the Communications posted on the Platform. The Administrative
Agent and its Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.

(b) Notice by Electronic Means. Each Lender agrees (i) on or before the date it
becomes a party to this Agreement, to notify the Administrative Agent in writing
of the e-mail address(es) to which a notice under this Agreement (a “Notice”)
may be sent to it and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for it and
(ii) that any Notice may be sent to such e-mail address(es). Each Lender agrees
that an e-mail message notice to it (as provided in the previous sentence)
specifying that any Communication has been posted to the Platform shall for
purposes of this Agreement constitute effective delivery to such Lender of such
information, documents or other materials comprising such Communication.

(c) Notices By Other Means. Except as otherwise expressly provided herein, all
notices, requests, demands and other communications provided for under the Loan
Documents shall be in writing (including facsimile transmission or e-mail) and
shall be sent to the applicable party at its address, e-mail address or
facsimile number set forth on the signature pages to this Agreement, as to the
Borrower and the Administrative Agent, as set forth on any Administrative
Questionnaire, as to each other Lender Party, or at such other address, e-mail
address or facsimile number as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 9.5. All such notices, requests, demands and other communications shall
be effective (i) when received, if sent by facsimile, e-mail, hand delivery or
overnight courier, or (ii) three Business Days after the date when sent by
registered or certified mail, postage prepaid; provided, however, that notices
or requests to any Lender Party pursuant to any of the provisions of Article II
shall not be effective until received by such Lender Party. Notwithstanding the
foregoing, no notices to the Borrower contemplated by Sections 7.1 or 7.2 will
be effective if delivered solely by e-mail.

Section 9.6 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in

 

-85-



--------------------------------------------------------------------------------

connection with the syndication of the Facilities provided for herein and the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 9.6, or (B) in connection with the Obligations,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Obligations.

(b) Indemnification by the Borrower. The Borrower shall indemnify each Lender
Party and each Affiliate of any Lender Party (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, counterclaims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or Borrower arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) the Loans
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Substances on or from any property
owned or operated by the Borrower or its Subsidiaries, or any liability arising
from any alleged breach of Environmental Laws related in any way to the Borrower
or its Subsidiaries, or (iv) any actual or prospective claim, counterclaim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, counterclaims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee; or (B) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) The Borrower hereby absolutely and unconditionally releases and forever
discharges each Indemnitee from any and all claims, demands or causes of action
of any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which the
Borrower has had, now has or may claim to have against any such Indemnitee for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date hereof, whether such
claims, demands and causes of action are matured or unmatured, known or unknown,
liquidated, fixed or contingent, or direct or indirect.

 

-86-



--------------------------------------------------------------------------------

(d) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 9.6 to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Affiliate of any of the foregoing, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent) or such Affiliate, as
the case may be, such Lender’s Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
counterclaim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
in its capacity as such, or against any Affiliate of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this paragraph (d) are subject to
the provisions of Section 8.10.

(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Borrower (as one party) nor the Administrative Agent
and any Lender (collectively as one party) shall assert, and each party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, the Loans or the use of
the proceeds thereof. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(f) Payments. All amounts due under this Section 9.6 shall be payable promptly
after demand therefor.

(g) Survival. The agreements in this Section 9.6 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination in
full of all of the Commitments and the payment, satisfaction or discharge in
full of all the other Obligations.

Section 9.7 Replacement of Non-Consenting Lenders.

If any Lender (a “Non-Consenting Lender”) refuses to consent to an amendment to
or waiver of any Loan Document or provision thereof, which amendment or waiver
requires unanimous consent of all the Lenders, or all the Lenders with a
Commitment for a particular Facility, and has been approved by the Required
Lenders in order to be effective, then the Administrative Agent may or the
Borrower may (but neither shall be obligated to), upon notice to the
Non-Consenting Lender (and the Administrative Agent, if applicable), require the
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.3) all of its
interests, rights, duties and obligations under this Agreement and the Loan
Documents to an Eligible Lender that shall assume such obligations (which
assignee may be a Lender, if a Lender accepts such assignment); provided that:

 

-87-



--------------------------------------------------------------------------------

(a) if it is an assignment at the request of the Borrower, the Borrower shall
have received the prior written consent of the Administrative Agent (and if the
Commitment and Loans of a Revolving Term Lender are being assigned, the Letter
of Credit Issuer), which consent shall not unreasonably be withheld,

(b) if it is an assignment at the request of the Administrative Agent and there
is no Event of Default, the Borrower shall have consented to such assignment
(and if the Commitment and Loans of a Revolving Term Lender are being assigned,
the Letter of Credit Issuer shall have consented) which consents shall not be
unreasonably withheld,

(c) in the case of a Non-Consenting Lender, the interests, rights, duties and
obligations of all Non-Consenting Lenders are similarly assigned to Eligible
Lenders, and

(d) the Non-Consenting Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, and participations in unreimbursed
Letter of Credit Exposure, if any, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents,
from the Eligible Lender (to the extent of such outstanding principal, accrued
interest and accrued fees) or the Borrower (in the case of all other amounts).

Section 9.8 Disclosure of Information.

Each Lender Party shall keep confidential (and cause its officers, Directors,
employees, agents and representatives to keep confidential) all information,
materials and documents furnished by the Borrower or any other Lender Party (the
“Disclosed Information”). Notwithstanding the foregoing, any Lender Party may
disclose Disclosed Information (i) to any other Lender Party or any Affiliate of
any Lender Party; (ii) to legal counsel, accountants and other professional
advisors to such Lender Party; (iii) to any regulatory body having jurisdiction
over such Lender Party; (iv) to the extent required by applicable laws and
regulations or by any subpoena or similar legal process, or requested by any
governmental agency or authority; (v) to the extent such Disclosed Information
(A) becomes publicly available other than as a result of a breach of this
Agreement, (B) becomes available to such Lender Party on a non-confidential
basis from a source other than the Borrower or a Subsidiary provided that such
source was not known by the Lender Party to be bound by a confidentiality
agreement restricting the disclosure of such Disclosed Information, or (C) was
available to such Lender Party on a non-confidential basis prior to its
disclosure to such Lender Party by the Borrower or a Subsidiary; (vi) to the
extent the Borrower or any Subsidiary shall have consented to such disclosure in
writing; (vii) to the extent reasonably deemed necessary by any Lender Party in
the enforcement of the remedies of the Lender Parties provided under the Loan
Documents; or (viii) in connection with any potential assignment or
participation in the interest granted hereunder, provided that any such
potential assignee or participant shall have executed a confidentiality
agreement imposing on such potential assignee or participant substantially the
same obligations as are imposed on the Lender Parties under this Section 9.8.

Section 9.9 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. The Loan Documents shall be governed by, and construed in
accordance with, the laws of the State of Colorado (other than its conflicts of
laws rules), except to the extent the law of any other jurisdiction applies as
to the perfection or enforcement of the Lender Parties’ Lien in any Collateral
and except to the extent expressly provided to the contrary in any Loan
Document.

 

-88-



--------------------------------------------------------------------------------

(b) Jurisdiction. The parties hereby irrevocably agree that any dispute arising
under or in any way relating to this Agreement or any of the other Loan
Documents may be litigated in any state or federal court sitting in Denver,
Colorado. The Borrower hereby irrevocably submits to the jurisdiction of any
state or federal court sitting in Denver, Colorado in any action or proceeding
arising out of or in any way relating to this Agreement or any of the other Loan
Documents, and waives any defense of forum non conveniens. The Borrower
irrevocably consents to the service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding by the
mailing of copies of such process to the Borrower, certified mail, return
receipt requested, at its addresses specified in Section 9.5 above. The Borrower
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Section 9.9(b) shall affect
the right of the Administrative Agent or any Lender Party to serve legal process
in any other manner permitted by law or affect the right of the Administrative
Agent or any Lender Party to bring any action or proceeding against the Borrower
or its property in the courts of other jurisdictions.

(c) WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER PARTIES HEREBY IRREVOCABLY
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED THEREUNDER.

Section 9.10 Integration; Inconsistency.

This Agreement, together with the Loan Documents, comprise the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to such subject matter, superseding all prior oral
or written understandings. If any provision of a Loan Document is inconsistent
with or conflicts with a comparable or similar provision appearing in this
Agreement, the comparable or similar provision in this Agreement shall govern.

Section 9.11 Agreement Effectiveness; Counterparts.

This Agreement and the other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts of this Agreement or such other Loan
Documents, as the case may be, taken together, shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to any
Loan Document by facsimile or by e-mail transmission of a PDF or similar copy
shall be equally as effective as delivery of an original executed counterpart of
that Loan Document. Any party delivering an executed counterpart signature page
to any Loan document by facsimile or by e-mail transmission shall also deliver
an original executed counterpart of that Loan Document, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability or binding effect of that Loan Document. Subject to Section 3.1,
this Agreement shall become effective upon delivery of fully executed
counterparts hereof to each of the parties hereto.

 

-89-



--------------------------------------------------------------------------------

Section 9.12 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification of any
Loan Document), the Borrower acknowledges and agrees that (a) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s length
commercial transactions between the Borrowers, on the one hand, and the Lenders,
on the other hand, (b) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, (c) the
Borrowers are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents, (d) each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or other Person, and (e) no Lender has any obligation to the Borrower with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against any Lender or any Subsidiary thereof with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 9.13 Judicial Interpretation.

Should any provision of this Agreement require judicial interpretation, it is
agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself through its agent prepared the same,
it being agreed that all parties hereto have participated in the preparation of
this Agreement.

Section 9.14 Binding Effect; No Assignment by Borrower.

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Lender Parties and their respective successors and assigns; provided,
however, that the Borrower may not assign any or all of its rights or
obligations hereunder or any of its interest herein without the prior written
consent of the Required Lenders.

Section 9.15 Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.

Section 9.16 Headings.

Article and Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

-90-



--------------------------------------------------------------------------------

Section 9.17 Customer Identification – USA Patriot Act Notice.

The Administrative Agent hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Act”), and the Administrative Agent’s policies and
practices, each Lender is required to obtain, verify and record certain
information and documentation that identifies the Borrower, which information
includes the name and address of the Borrower and such other information that
will allow each Lender to identify the Borrower in accordance with the Act.

Section 9.18 Borrower’s Acknowledgement and Agreement Regarding Participations.

Each party hereto hereby acknowledges that CoBank and the Farm Credit Lenders
identified on Exhibit J (the “Initial Farm Credit Participants”) have entered
into certain Master Non-Recourse Participation Agreements (as may be amended,
replaced, restated or supplemented from time to time, the “Participation
Agreements”), whereby a certain percentage of CoBank’s Commitments and the Loans
outstanding thereunder from time to time have been participated to the Initial
Farm Credit Participants according to the terms of the Participation Agreements.
As contemplated in Section 9.3(g), inclusion of the Initial Farm Credit
Participants on Exhibit K hereto, without further action or consent of any
party, results in such Initial Farm Credit Participants constituting Voting
Participants in accordance with Section 9.3(g).

Section 9.19 Farm Credit Lender Equities.

Each party hereto acknowledges that each Farm Credit Lender has a statutory
first Lien on any Capital Stock in such Farm Credit Lender owned by the Borrower
(together with the CoBank Equities, the “Farm Credit Lender Equities”) pursuant
to the Farm Credit Act of 1971 (as amended from time to time). Each such
statutory Lien shall be for such Farm Credit Lender’s sole and exclusive
benefit. The Farm Credit Lender Equities shall not constitute security for the
Obligations due to any other Lender. To the extent that any of the Loan
Documents creates a Lien on the Farm Credit Lender Equities or on patronage
accrued by a Farm Credit Lender for the account of the Borrower (including, in
each case, proceeds thereof), such Lien shall be for such Farm Credit Lender’s
sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder. Neither the Farm Credit Lender Equities nor any accrued patronage
shall be offset against the obligations except that, upon the occurrence of an
Event of Default, the applicable Farm Credit Lender may elect, solely at its
discretion, to apply the cash portion of any patronage distribution or
retirement of equity to amounts due under this Agreement. The Borrower
acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower. No Farm Credit Lender
shall have an obligation to retire the Farm Credit Lender Equities upon any
Event of Default, Default or any other default by the Borrower, or at any other
time, either for application to the Obligations or otherwise.

Section 9.20 Patronage Distributions.

Notwithstanding any other provision in this Agreement or any other Loan Document
to the contrary (but subject to any applicable right of setoff and any other
applicable rights and remedies of the Lender Parties and any purchaser of a
participation): (a) all Obligations owing to a Lender that is a Farm Credit
Lender that are retained by such Lender for its own account and are not part of
a sale of a participation interest or the assignment of any rights or
obligations

 

-91-



--------------------------------------------------------------------------------

under the Loan Documents shall be entitled to patronage distributions to the
Borrower in accordance with the bylaws of such Lender and its practices and
procedures related to patronage distributions; and (b) any Obligations owing to
a Lender that is a Farm Credit Lender that are not retained by such Farm Credit
Lender for its own account and are part of a sale of a participation interest or
the assignment of any rights or obligations under the Loan Documents shall not
be entitled to any such patronage distributions.

Section 9.21 Amendment and Restatement.

Upon satisfaction of the conditions precedent set forth in Section 3.1 hereof,
the Prior Loan Agreement shall be and hereby is amended, superseded and restated
in its entirety by the terms and provisions of this Agreement. This Agreement
shall not constitute a novation or settlement of the Prior Loan Agreement or the
indebtedness created thereunder. The Borrower shall have the obligation to pay
any fees and interest under the Prior Loan Agreement accruing through the
Closing Date of this Agreement. This Agreement does not evidence or effect a
release or relinquishment of any Lien, or the priority thereof, granted in
connection with the Prior Loan Agreement. All Liens granted in connection with
the Prior Loan Agreement shall continue pursuant to such documents and shall
secure all Obligations defined and described herein.

Section 9.22 Waiver of Farm Credit Rights.

THE BORROWER ACKNOWLEDGES AND AGREES THAT, TOGETHER WITH ITS LEGAL COUNSEL, IT
HAS REVIEWED ALL RIGHTS THAT IT MAY OTHERWISE BE ENTITLED TO WITH RESPECT TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS UNDER THE SECTIONS OF THE
AGRICULTURAL CREDIT ACT OF 1987 DESIGNATED AS 12 U.S.C. SECTIONS 2199 THROUGH
2202E AND THE (a) IMPLEMENTING FARM CREDIT ADMINISTRATION REGULATIONS AS SET
FORTH IN 12 C.F.R. SECTIONS 617.7000 THROUGH 617.7630 (INCLUDING THOSE
PROVISIONS WHICH AFFORD THE BORROWER CERTAIN RIGHTS AND IMPOSE ON THE LENDER
PARTIES CERTAIN DUTIES WITH RESPECT TO THE COLLECTION OF ANY AMOUNTS OWING
HEREUNDER OR THE FORECLOSURE OF THE SECURITY INTEREST OF THE ADMINISTRATIVE
AGENT ON THE COLLATERAL, OR WHICH REQUIRE THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER PARTY TO DISCLOSE TO THE BORROWER THE NATURE OF ANY SUCH RIGHTS OR
DUTIES), AND THAT IT KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY
WAIVES ANY AND ALL SUCH RIGHTS. NOTHING CONTAINED IN THIS SECTION NOR THE
DELIVERY TO THE BORROWER OF ANY SUMMARY OF ANY RIGHTS UNDER, OR ANY NOTICE
PURSUANT TO, THE AGRICULTURAL CREDIT ACT OF 1987 SHALL IN ANY WAY BE DEEMED TO
BE, OR BE CONSTRUED TO IN ANY WAY INDICATE, THE DETERMINATION OR AGREEMENT BY
THE BORROWER, THE ADMINISTRATIVE AGENT, ANY OTHER LENDER PARTY OR ANY VOTING
PARTICIPANT THAT THE AGRICULTURAL CREDIT ACT OF 1987, OR ANY RIGHTS THEREUNDER,
ARE OR WILL IN FACT BE APPLICABLE TO THE BORROWER, THE LOANS OR THE LOAN
DOCUMENTS.

Signature page follows

 

-92-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

Address:

Green Plains Holdings II LLC

450 Regency Parkway Suite 400

Omaha, NE 68114

Attention: Jerry L. Peters, CFO

Facsimile: (402) 884-8700

E-mail Address: jerry.peters@gpreinc.com

   

GREEN PLAINS HOLDINGS II LLC,

    as Borrower

    By:   /s/ Jerry L. Peters                Name: Jerry L. Peters       Title:
CFO

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

Address:     CoBank, ACB     COBANK, ACB, 5500 South Quebec Street    

as Administrative Agent, Lead Arranger,

Greenwood Village, CO 80111    

Syndication Agent and Letter of Credit

Facsimile No. (303) 224-2590    

Issuer

Attention: Cathleen Reed, Capital Markets     E-mail Address: reedc@cobank.com  
  By:   /s/ Doug Jones         Name: Doug Jones         Title: Vice President
CoBank, ACB       11422 Miracle Hills Drive, Suite 300       Omaha, NE
68154-4404       Facsimile No. (402) 492-2001       Attention: Douglas E. Jones
      E-mail Address: jonesd@cobank.com      

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

Address:     FARM CREDIT SERVICES OF 5015 S. 118 Street     AMERICA, FLCA, as a
Lender PO Box 2409     Omaha, NE 68137     By:   /s/ Kathryn J. Frahm Attention:
Kathy Frahm       Name: Kathryn Frahm Facsimile: (402) 661-3669       Title: VP
Commercial Lender E-mail Address: Kathy.frahm@fcsamerica.com      

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

Address:     MLIC ASSET HOLDINGS LLC, as a MLIC Asset Holdings LLC     Lender
10801 Mastin Blvd., Suite 930     Overland Park, KS 66210     By:  
Transmountain Land & Livestock Attention: Chris Porter       Company, a Montana
Corporation Facsimile: (913) 661-2254     Its:   Manager E-mail Address:
cporter@metlife.com             By:   /s/ Barry L. Bogseth         Name: Barry
L. Bogseth         Title: Vice President

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A

   Revolving Term Note

Exhibit B

   Term A Note

Exhibit C

   Term B Note

Exhibit D

   Aggregate Commitment Amounts

Exhibit E

   Revolving Term Facility Borrowing Request

Exhibit F

   Notice of Conversion to LIBO Rate

Exhibit G

   Notice of Rollover of LIBO Rate

Exhibit H

   Certificate of Officer as to Financial Statements

Exhibit I

   Assignment and Assumption

Exhibit J

   Farm Credit Participants

Schedule 4.1

   Doing Business Names; Business Locations

Schedule 4.4

   Organization Chart

Schedule 4.7

   Litigation

Schedule 4.11

   ERISA Plans

Schedule 4.12

   Environmental Compliance

Schedule 4.15

   Existing Properties and Mortgages; Leased Properties and Warehouse Locations

Schedule 4.16

   Intellectual Property

Schedule 4.18

   Licenses, Compliance with Laws, Other Agreements

Schedule 4.20

   Account Relationships

Schedule 6.1

   Outstanding Liens

Schedule 6.2

   Outstanding Debt

Schedule 6.3

   Outstanding Guaranties

Schedule 6.4

   Additional Investments



--------------------------------------------------------------------------------

Exhibit A

Revolving Term Note

 

[$                    ]     [                ,             ]     February 9,
        , 2012

For value received, GREEN PLAINS HOLDINGS II LLC, a Delaware limited liability
company (the “Borrower”), promises to pay to the order of
[                                    , a                                     ]
(the “Lender”), at such place as the Administrative Agent under the Credit
Agreement defined below may from time to time designate in writing, in lawful
money of the United States of America and in immediately available funds, the
principal sum of [                                ] Dollars
($                            )] or, if less, the aggregate unpaid principal
amount of all Revolving Term Advances (as defined in the Credit Agreement) made
by the Lender to the Borrower under that certain Amended and Restated Credit
Agreement dated as of February     , 2012, by and among the Borrower, the
Lender, certain other Lenders from time to time party thereto and CoBank, ACB,
as Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), together with interest on
the unpaid principal balance hereof at such interest rates and payable at such
times as are specified in the Credit Agreement.

This Note is a Revolving Term Note as defined in the Credit Agreement, and is
issued subject, and pursuant, to the Credit Agreement, which among other things,
provides for the amount and date of payments of principal and interest required
hereunder, acceleration of the maturity hereof upon the occurrence of an Event
of Default (as defined in the Credit Agreement), and prepayment hereof upon the
occurrence of certain events.

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

[This Note constitutes a renewal and restatement of, and replacement and
substitution for, that certain Revolving Term Note dated
                            , issued by [the Borrower] and made payable to the
order of                              (as renewed, extended or amended from time
to time and all replacements thereof, the “Prior Note”). The Debt evidenced by
the Prior Note is continuing Debt evidenced hereby, and nothing herein shall be
deemed to constitute a payment, settlement or novation of the Prior Note, or to
release or otherwise adversely affect any Lien securing such Debt or any rights
of the Administrative Agent against any guarantor, surety or other party
primarily or secondarily liable for such Debt.]

 

GREEN PLAINS HOLDINGS II LLC By:       Name:                            
                                              Title:                            
                                             

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Term A Note

 

$                                                                           
           ,                                      February 9, 2012

For value received, GREEN PLAINS HOLDINGS II LLC, a Delaware limited liability
company(the “Borrower”), hereby promises to pay to the order of
[                                , a                                 ] (the
“Lender”), at such place as the Administrative Agent under the Credit Agreement
defined below may from time to time designate in writing, in lawful money of the
United States of America and in immediately available funds, the principal sum
of [                                     Dollars
($                            )], together with interest on the unpaid principal
balance hereof outstanding from time to time at such interest rates and payable
at such times as are specified in that certain Amended and Restated Credit
Agreement dated February     , 2012, by and among the Borrower, the Lender,
certain other Lenders from time to time party thereto and CoBank, ACB, as
Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

This Note is a Term A Note as defined in the Credit Agreement, and is issued
subject, and pursuant, to the Credit Agreement, which among other things,
provides for the amount and date of payments of principal and interest required
hereunder, acceleration of the maturity hereof upon the occurrence of an Event
of Default (as defined in the Credit Agreement), and prepayment hereof upon the
occurrence of certain events.

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced. Presentment or other demand for payment, notice of
dishonor and protest are expressly waived.

[This Note constitutes a renewal and restatement of, and replacement and
substitution for, that certain Term A Note dated
                                , issued by [the Borrower] and made payable to
the order of                              (as renewed, extended or amended from
time to time and all replacements thereof, the “Prior Note”). The Debt evidenced
by the Prior Note is continuing Debt evidenced hereby, and nothing herein shall
be deemed to constitute a payment, settlement or novation of the Prior Note, or
to release or otherwise adversely affect any Lien securing such Debt or any
rights of the Administrative Agent against any guarantor, surety or other party
primarily or secondarily liable for such Debt.]

 

GREEN PLAINS HOLDINGS II LLC By:       Name:                            
                                              Title:                            
                                             

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Term B Note

 

$                                                                   
           ,                                 February 9, 2012

For value received, GREEN PLAINS HOLDINGS II LLC, a Delaware limited liability
company(the “Borrower”), hereby promises to pay to the order of
[                                , a                                 ] (the
“Lender”), at such place as the Administrative Agent under the Credit Agreement
defined below may from time to time designate in writing, in lawful money of the
United States of America and in immediately available funds, the principal sum
of [                                 Dollars ($                            )],
together with interest on the unpaid principal balance hereof outstanding from
time to time at such interest rates and payable at such times as are specified
in that certain Amended and Restated Credit Agreement dated February         ,
2012, by and among the Borrower, the Lender, certain other Lenders from time to
time party thereto and CoBank, ACB, as Administrative Agent (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

This Note is a Term B Note as defined in the Credit Agreement, and is issued
subject, and pursuant, to the Credit Agreement, which among other things,
provides for the amount and date of payments of principal and interest required
hereunder, acceleration of the maturity hereof upon the occurrence of an Event
of Default (as defined in the Credit Agreement), and prepayment hereof upon the
occurrence of certain events.

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced. Presentment or other demand for payment, notice of
dishonor and protest are expressly waived.

[This Note constitutes a renewal and restatement of, and replacement and
substitution for, that certain Term B Note dated                             ,
issued by [the Borrower] and made payable to the order of
                         (as renewed, extended or amended from time to time and
all replacements thereof, the “Prior Note”). The Debt evidenced by the Prior
Note is continuing Debt evidenced hereby, and nothing herein shall be deemed to
constitute a payment, settlement or novation of the Prior Note, or to release or
otherwise adversely affect any Lien securing such Debt or any rights of the
Administrative Agent against any guarantor, surety or other party primarily or
secondarily liable for such Debt.]

 

 

GREEN PLAINS HOLDINGS II LLC By:  

 

  Name:                                                                        
  Title:                                                                      
   

 

C-1



--------------------------------------------------------------------------------

Exhibit D

Aggregate Commitment Amounts

 

I. Aggregate Revolving Term Commitment Amount

 

Applicable Period

   Aggregate Revolving
Term Commitment
Amount  

Closing Date to and including March 31, 2012

   $ 51,066,000.00   

April 1, 2012 to and including September 30, 2012

   $ 48,386,000.00   

October 1, 2012 to and including March 31, 2013

   $ 45,706,000.00   

April 1, 2013 to and including September 30, 2013

   $ 4,302,600.00   

October 1, 2013 to and including March 31, 2014

   $ 40,346,000.00   

April 1, 2014 to and including September 30, 2014

   $ 37,666,000.00   

October 1, 2014 to and including March 31, 2015

   $ 34,986,000.00   

April 1, 2015 to and including September 30, 2015

   $ 32,306,000.00   

October 1, 2015 to and including March 31, 2016

   $ 29,626,000.00   

April 1, 2016 to and including September 30, 2016

   $ 26,946,000.00   

October 1, 2016 to and including March 31, 2017

   $ 21,266,000.00   

April 1, 2017 to and including September 30, 2017

   $ 15,586,000.00   

October 1, 2017 to and including March 31, 2018

   $ 9,906,000.00   

April 1, 2018 to and including September 30, 2018

   $ 4,226,000.00   

October 1, 2018 and thereafter

   $ 0   

 

II.    Aggregate Term A Commitment Amount    $13,013,902.81 II.
     Aggregate Term B Commitment Amount    $13,400,000.00

 

D-1



--------------------------------------------------------------------------------

Exhibit E

Revolving Term Facility Borrowing Request

[                            ,                             ]

To:       CoBank, ACB, as Administrative Agent

            5500 South Quebec Street

            Greenwood Village, CO 80111

            Attention: Syndications

We refer to that certain Amended and Restated Credit Agreement dated as of
February         , 2012 (as amended, supplemented or otherwise modified to date,
the “Credit Agreement”) by and among GREEN PLAINS HOLDINGS II LLC, certain
Lenders from time to time party thereto (the “Lenders”) and CoBank, ACB, as
Administrative Agent for the Lenders. Capitalized terms used herein but not
otherwise defined shall have the same meanings assigned to them in the Credit
Agreement.

Pursuant to Section 2.2 of the Credit Agreement, we hereby request or confirm
our request for a Borrowing under the Revolving Term Facility on the date, of
the type(s) and in the amount(s) specified in Annex I attached hereto and
request or confirm our request that each Lender make Revolving Term Advance(s)
in such Lender’s Percentage of the requested Borrowing (the “Requested
Advances”).

To induce the Lenders to make the Requested Advances, we hereby represent and
warrant to the Lenders that:

(a) As of the date hereof and before giving effect to the Requested Advances,
the Revolving Term Facility Outstanding Amount was
[$                            ]. After giving effect to the Requested Advances,
the Revolving Term Facility Outstanding Amount will be
[$                        ].

(b) No Default or Event of Default exists, or will result from the making of the
Requested Advances.

(c) The conditions precedent set forth in Section 3.2 of the Credit Agreement
are fully satisfied as of the date of the Requested Advances.

 

GREEN PLAINS HOLDINGS II LLC By:       Name:                            
                                              Title:                            
                                             

 

E-1



--------------------------------------------------------------------------------

ANNEX I

to Revolving Term Facility Borrowing Request

dated [                                ,             ]

 

Amount of

Borrowing

Request

 

Type of

Advance

(Base Rate

Advance or

LIBOR

Advance)

 

Date of

Borrowing

 

Interest

Period (if

applicable)

 

Expiry Date of Interest

Period (if

applicable)

 

Quoted LIBO Rate

(if applicable)

* [To be completed by Administrative Agent]

 

E-2



--------------------------------------------------------------------------------

Exhibit F

Notice of Conversion to LIBO Rate

[                            ,             ]

To:     CoBank, ACB, as Administrative Agent

          5500 South Quebec Street

          Greenwood Village, CO 80111

          Attention: Syndications

We refer to that certain Amended and Restated Credit Agreement dated as of
February         , 2012 (as amended, supplemented or otherwise modified to date,
the “Credit Agreement”) by and among GREEN PLAINS HOLDINGS II LLC, certain
Lenders from time to time party thereto (the “Lenders”) and CoBank, ACB, as
Administrative Agent for the Lenders. Capitalized terms used herein but not
otherwise defined shall have the same meanings assigned to them in the Credit
Agreement.

Pursuant to Section 2.3 of the Credit Agreement, we hereby request or confirm
our request that Loans in the aggregate amount(s) specified in Annex I attached
hereto be converted into LIBOR Loans (the “Requested Conversion(s)”) on the
date(s) and for the Interest Period(s) specified in Annex I attached hereto and
that each Lender make such conversion(s) in such Lender’s Percentage of the
Requested Conversion(s).

To induce the Lenders to make the Requested Conversion(s), we hereby represent
and warrant to the Lenders that no Default or Event of Default exists or will
result from the making of any Requested Conversion(s).

 

GREEN PLAINS HOLDINGS II LLC By:       Name:                            
                                              Title:                            
                                             

 

F-1



--------------------------------------------------------------------------------

ANNEX I

to Notice of Conversion to LIBO Rate

dated [                        ,             ]

 

Facility under which

Loans to be

Converted are

Outstanding

 

Amount to be

Converted

 

Date of

Conversion

 

Interest

Period

 

Expiry Date of

Interest Period

 

Quoted LIBO

Rate*

* [To be completed by Administrative Agent]

 

F-2



--------------------------------------------------------------------------------

Exhibit G

Notice of Rollover of LIBO Rate

[                        ,             ]

To:     CoBank, ACB, as Administrative Agent

          5500 South Quebec Street

          Greenwood Village, CO 80111

          Attention: Syndications

We refer to that certain Amended and Restated Credit Agreement dated as of
February         , 2012 (as amended, supplemented or otherwise modified to date,
the “Credit Agreement”) by and among GREEN PLAINS HOLDINGS II LLC, certain
Lenders from time to time party thereto (the “Lenders”) and CoBank, ACB, as
Administrative Agent for the Lenders. Capitalized terms used herein but not
otherwise defined shall have the same meanings assigned to them in the Credit
Agreement.

Pursuant to Section 2.4 of the Credit Agreement, we hereby request or confirm
our request that LIBOR Loans in the aggregate amount(s) specified in Annex I
attached hereto be renewed (the “Requested Renewal(s)”) on the date(s) and for
the Interest Period(s) specified in Annex I attached hereto and that each Lender
make such renewal(s) in such Lender’s Percentage of the Requested Renewal(s).

To induce the Lenders to make the Requested Renewal(s), we hereby represent and
warrant to the Lenders that no Default or Event of Default exists or will result
from the making of any such Requested Renewal(s).

 

GREEN PLAINS HOLDINGS II LLC By:       Name:                            
                                              Title:                            
                                             

 

G-1



--------------------------------------------------------------------------------

ANNEX I

to Notice of Rollover of LIBO Rate

dated             ,             

 

Facility under

which Loans to be

Renewed are

Outstanding

 

Amount of

LIBOR Loans

to be Renewed

 

Expiring

Interest Period

 

New

Interest

Period

 

Expiry Date of

Interest Period

 

Quoted

LIBO

Rate*

* [To be completed by Administrative Agent]

 

G-2



--------------------------------------------------------------------------------

Exhibit H

Quarterly Certificate of Officer as to Financial Statements

[                             ,             ]

To:     CoBank, ACB, as Administrative Agent

          5500 South Quebec Street

          Greenwood Village, CO 80111

          Attention: CIS Group

Re: Financial Statements – Green Plains Holdings II LLC (the “Borrower”)

We refer to that certain Amended and Restated Credit Agreement dated as of
            , 2012 (as amended, restated, supplemented or otherwise modified to
date, the “Credit Agreement”) among GREEN PLAINS HOLDINGS II LLC, certain
Lenders from time to time party thereto (the “Lenders”) and CoBank, ACB, as
Administrative Agent for the Lenders. Capitalized terms used herein but not
otherwise defined shall have the same meanings assigned to them in the Credit
Agreement.

I hereby certify on behalf of the Borrower as follows:

 

  1. I am the duly qualified and acting chief financial officer of the Borrower,
and I am familiar with the financial statements and financial affairs of the
Borrower and the Consolidated Group, and am authorized to execute this
Certificate on behalf of the Borrower.

 

  2. Pursuant to Section 5.1 of the Credit Agreement, attached are the required
[audited financial statements of the Consolidated Group as of and for the fiscal
year ended [                        , 20        ]] / [unaudited interim balance
sheet and statement of income and retained earnings of the Borrower as of and
for the month ended [                    ,             ]] (the “Applicable
Covenant Computation Date”). Such financial statements have been prepared in
accordance with GAAP, fairly present the financial condition of the
[Consolidated Group] / [Borrower] as of such date and the results of the
operations of the [Consolidated Group] / [Borrower] for the period then ended,
prepared on a consolidated and consolidating basis, subject to year-end
adjustments and footnotes, and conform to the applicable requirements of
Section 5.1 of the Credit Agreement.

 

  3. The Borrower has obtained no knowledge of any Default or Event of Default,
except as specifically stated on an attachment hereto (if any).

 

  4. The computations attached hereto in Annex I set forth the Borrower’s
compliance or non-compliance with the requirements set forth in the Financial
Covenants as of the Applicable Covenant Computation Date. Such computations have
been prepared from, and on a basis consistent with, the financial statements
attached hereto.

 

GREEN PLAINS HOLDINGS II LLC By:       Name:                            
                                              Title:                            
                                             

 

H-1



--------------------------------------------------------------------------------

Annex I

to Exhibit H

Financial Covenant Calculations

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

Assignment and Assumption

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, and guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

I-1



--------------------------------------------------------------------------------

as expressly provided in this Assignment and Assumption, without representation
or warranty by [the][any] Assignor.

 

 

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

   3.    Borrower:    Green Plains Holdings II LLC 4.    Administrative Agent:
   CoBank, ACB, as administrative agent under the Credit Agreement 5.    Credit
Agreement:    Amended and Restated Credit Agreement dated as of February __,
2012 among Green Plains Holdings II LLC, the Lenders parties thereto, CoBank,
ACB, as Administrative Agent, and the other parties thereto, as amended,
restated, supplemented or otherwise modified from time to time 6.    Assigned
Interest[s]:      

 

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate Amount
of Commitment/
Loans for all
Lenders8      Amount of
Commitment/
Loans
Assigned8      CUSIP
Number          $         $                  $         $                  $     
   $        

 

[7.

Trade Date:                         ]9

 

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving A
Commitment,” “Revolving B Commitment,” “Term A Commitment,” “Term B Commitment,”
etc.)

8 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

I-2



--------------------------------------------------------------------------------

Effective Date: [                        , 20            ] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10 [NAME OF ASSIGNOR] By:       Name:                            
                                              Title:                            
                                             

 

[NAME OF ASSIGNOR] By:       Name:                            
                                              Title:                            
                                             

 

ASSIGNEE[S]11 [NAME OF ASSIGNEE] By:       Name:                            
                                              Title:                            
                                             

 

[NAME OF ASSIGNEE] By:       Name:                            
                                              Title:                            
                                             

 

10 

Add additional signature blocks as needed.

11 

Add additional signature blocks as needed.

 

I-3



--------------------------------------------------------------------------------

[Consented to and]12 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

 

By       Title:

[Consented to:]13

[NAME OF RELEVANT PARTY]

 

By       Title:

 

12 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

13 

To be added only if the consent of the Borrower and/or other parties (e.g.
Letter of Credit Issuer) is required by the terms of the Credit Agreement.

 

I-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.3(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.3(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.3 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

I-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Colorado.

 

I-6



--------------------------------------------------------------------------------

Exhibit J

Farm Credit Participants

None.

 

J-1



--------------------------------------------------------------------------------

Schedule 4.1

Doing Business Names; Business Locations

Within the last twelve months, the Borrower has done business solely under the
name of Green Plains Holding II LLC.

 

Name    Type of Organization    Jurisdiction of Organization

Green Plains Holdings II LLC

   Limited Liability Company    Delaware

The chief executive office and principal place of business of the Borrower is
located at 450 Regency Parkway Suite 400, Omaha, NE 68114.

Other Business Locations of Borrower, if any:

 

Location    Address    City, State, Zip

Riga plant

   11440 Cemetery Road    Riga, MI 49276

Lakota plant

   1660 428th Street    Lakota, IA 50451

 

Sch. 4.1-1



--------------------------------------------------------------------------------

Schedule 4.4

Capitalization

 

Holder    Class    Percentage Interest

Green Plaines Renewable Energy, Inc.

   NA    100%

 

Sch. 4.4-1



--------------------------------------------------------------------------------

Schedule 4.7

Litigation

None.

 

Sch. 4.7-1



--------------------------------------------------------------------------------

Schedule 4.11

ERISA Plans

None.

 

Sch. 4.11-1



--------------------------------------------------------------------------------

Schedule 4.12

Environmental Compliance

None.

 

Sch. 4.12-1



--------------------------------------------------------------------------------

Schedule 4.15

Existing Properties and Mortgages;

Leased Properties and Warehouse Locations

Owned Property:

 

Location    Address    City, State, Zip   

Mortgaged in Favor of

Administrative Agent

Riga plant

   11440 Cemetery Road    Riga, MI 49276    Yes

Lakota plant

   1660 428th Street    Lakota, IA 50451    Yes

Warehouses:

None.

Leased Real Property:

None.

 

Sch. 4.15-1



--------------------------------------------------------------------------------

Schedule 4.16

Intellectual Property

None.

 

Sch. 4.16-1



--------------------------------------------------------------------------------

Schedule 4.18

Licenses, Compliance with Laws, Other Agreements

 

Lakota    Riga

Title V Permit

   Air Use Permit

NPDES—Stormwater

   NPDES—Stormwater

NPDES—General Permit #1

   NPDES—blowdown to River Raisin

NPDES—General Permit #2

   NPDES—Hydrostatic pressure testing

NPDES—General Permit #4

   TTB—Operating Permit

Well Water / Water use Permit

   FDA Registration

Public Water Supply Operation Permit

   Chemical Security Assessment Tool

TTB—Operating Permit

   Radio Station Authorization

FDA Registration

   Above Ground Storage Tanks

FDA Registration

   Waste Generation

Fuel Additive Manufacturer

   Hazardous Material Cerificate of Registration

Renewable Fuel Standard

   Spill Prevention Control and Countermeasure Plan & Pollution Incident
Prevention Plan

Chemical Security Assessment Tool

   Greenhouse Gas Monitoring Plan

Radio Station Authorization

   Risk Management Plan

Above Ground Storage Tanks

  

Waste Generation

  

Hazardous Material Cerificate of Registration

  

Spill Prevention Control and Countermeasure Plan & Pollution Incident Prevention
Plan

  

Storm Water Pollution Prevention Plan

  

Greenhouse Gas Monitoring Plan

  

Risk Management Plan

  

PHSMA DOT Pipeline

  

US DOT Gas Transmission and Gathering System

  

Facility Reponse Plan

  

 

Sch. 4.18-2



--------------------------------------------------------------------------------

Schedule 4.20

Account Relationships

 

Account Name    Type    Account Institution    Number

Green Plains Lakota LLC

   Deposit    U.S. Bank National Association    105700973487

Green Plans Riga LLC

   Deposit    U.S. Bank National Association    105700973495

Green Plains Holdings II—Lakota

   Commodity    R.J. O’Brien & Associates, LLC    533-10424

Green Plains Holdings II—Riga

   Commodity    R.J. O’Brien & Associates, LLC    533-10423

 

Sch. 4.20-1



--------------------------------------------------------------------------------

Schedule 6.1

Outstanding Liens

None.

 

Sch. 6.1-1



--------------------------------------------------------------------------------

Schedule 6.2

Outstanding Debt

None.

 

Sch. 6.2-1



--------------------------------------------------------------------------------

Schedule 6.3

Outstanding Guaranties

None.

 

Sch. 6.3-1



--------------------------------------------------------------------------------

Schedule 6.4

Additional Investments

None.

 

Sch. 6.4-1